Exhibit 10.2

Execution Version

SECOND AMENDMENT AGREEMENT

This SECOND AMENDMENT AGREEMENT, dated as of December 23, 2014 (this “Amendment
Agreement”), amends the Credit Agreement, dated as of October 21, 2010 (as
amended by the First Amendment Agreement to Credit Agreement, dated as of
November 1, 2012, and as further amended, restated, supplemented or otherwise
modified from time to time prior to the date hereof, the “Existing Credit
Agreement”), among ALASKA COMMUNICATIONS SYSTEMS HOLDINGS, INC., as borrower
(the “Borrower”), ALASKA COMMUNICATIONS SYSTEMS GROUP, INC., as parent (the
“Parent”), the lenders from time to time party thereto (the “Lenders” and each
Lender that is a party to the Existing Credit Agreement on the date hereof,
prior to giving effect to this Amendment Agreement, an “Existing Lender”) and
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders (the
“Administrative Agent”).

RECITALS:

WHEREAS, pursuant to the Existing Credit Agreement, the Lenders have agreed to
make, and have made, certain loans and other extensions of credit to the
Borrower;

WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended as set forth in Exhibit A hereto to, among other things, (i) extend the
expiration date of, and modify certain other terms of, the Revolving Commitments
of Extending Revolving Lenders (as defined below) that are designated as
Extended Revolving Commitments (as defined below) and (ii) designate a new
tranche of term loans (the “Tranche B Term Loans”) under the Amended Credit
Agreement (as defined below) (it being understood that all of such Tranche B
Term Loans shall be provided by the conversion of existing Original Term Loans
(as defined in the Amended Credit Agreement) by the applicable holders thereof
pursuant to the terms hereof);

WHEREAS, on the Amendment Agreement Effective Date (as defined below), if the
Revolving Extension Condition is satisfied, certain of the terms of all or a
portion of the outstanding Revolving Commitments of each Revolving Lender that
approves this Amendment Agreement and elects to deem all or a portion of its
Revolving Commitment a Class B Revolving Commitment (as defined in the Amended
Credit Agreement) (such Revolving Commitments, the “Extended Revolving
Commitments”) by executing and delivering to the Administrative Agent (or its
counsel), on or prior to 5:00 p.m., New York City time, on December 17, 2014
(the “Delivery Time”), a signature page to this Amendment Agreement designating
itself as an “Extending Revolving Lender” with respect to all or such portion of
its Revolving Commitments (each Revolving Lender that does not so designate
itself with respect to any of its Revolving Commitments being referred to herein
as a “Declining Revolving Lender”) will be modified as set forth herein;

WHEREAS, on the Amendment Agreement Effective Date, each existing Term Lender
that executes and delivers to the Administrative Agent (or its counsel), on or
prior to the Delivery Time, a signature page to this Amendment Agreement
requesting that it be designated as a “Tranche B Term Lender” shall, when
accepted by the Borrower in its sole discretion (as advised by J.P. Morgan
Securities LLC (the “Amendment Agreement Lead Arranger”)), have the Tranche B
Term Commitment (as defined in the Amended Credit Agreement) determined by the
Borrower (but not to exceed the aggregate outstanding principal amount of such
Lender’s existing Original Term Loans (after giving effect to the application of
any Prepayment Proceeds referred to below)) and notified to such Tranche B Term
Lender by the Amendment Agreement Lead Arranger on or prior to the Amendment
Agreement Effective Date;



--------------------------------------------------------------------------------

WHEREAS, each Tranche B Term Lender has agreed, on the terms and conditions set
forth herein, to have all of its outstanding Original Term Loan converted into a
like principal amount of a Tranche B Term Loan effective as of the Amendment
Agreement Effective Date;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

1. Definitions. Unless otherwise specifically defined herein, each capitalized
term used herein that is defined in the Existing Credit Agreement has the
meaning assigned to such term in the Existing Credit Agreement. The provisions
of Section 1.03 of the Existing Credit Agreement are hereby incorporated by
reference herein, mutatis mutandis.

2. Amendments to the Existing Credit Agreement. (a) The Existing Credit
Agreement is hereby amended to delete the stricken text (indicated textually in
the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Credit
Agreement attached as Exhibit A hereto (such Credit Agreement attached as
Exhibit A hereto, as amended, the “Amended Credit Agreement”).

(b) Schedule 2.01 to the Existing Credit Agreement is hereby amended on and as
of the Amendment Agreement Effective Date by deleting the column entitled
“Revolving Commitment” and substituting in lieu thereof the columns entitled
“Class A Revolving Commitment” and “Class B Revolving Commitment” set forth on
Schedule 1 hereto.

3. Commitments; Termination.

(a) Subject to the terms and conditions set forth herein and in the Amended
Credit Agreement, the Revolving Commitment of each Revolving Lender shall be as
set forth on Schedule 1 hereto as of the Amendment Agreement Effective Date;

(b) Subject to the terms and conditions set forth herein and in the Amended
Credit Agreement, as of the Amendment Agreement Effective Date, each Extending
Revolving Lender agrees that its Revolving Commitment (or, if applicable, the
portion thereof designated by such Extending Revolving Lender as an Extended
Revolving Commitment) will be deemed a Class B Revolving Commitment;

(c) Subject to the terms and conditions set forth herein and in the Amended
Credit Agreement, as of the Amendment Agreement Effective Date, (x) the
Revolving Commitment of each Declining Revolving Lender shall be deemed a
Class A Revolving Commitment (as defined in the Amended Credit Agreement) and
(y) any portion of the Revolving Commitment of any Extending Revolving Lender
that is not designated as an Extended Revolving Commitment shall be terminated
(and in connection therewith, the Lenders hereby waive any requirement for
advance notice pursuant to Section 2.08(c) of the Existing Credit Agreement);

(d) If there are any Revolving Loans or Swingline Loans outstanding immediately
prior to the Amendment Agreement Effective Date (collectively, the “Existing
Revolving Loans”), such Existing Revolving Loans shall be repaid in full by the
Borrower on the Amendment Agreement Effective Date, which repayment shall be
accompanied by accrued and unpaid fees and interest on the Existing Revolving
Loans being repaid and any funding losses payable in accordance with
Section 2.16 of the Amended Credit Agreement. Such prepayment may be financed
(subject to satisfaction of the applicable borrowing conditions under
Section 4.02 of the Amended Credit Agreement) with the proceeds of Revolving
Loans made on such date by the Revolving Lenders under the Amended Credit
Agreement. The Lenders hereby waive the requirement that the Borrower provide
advance notice of such repayment pursuant to Section 2.03 of the Existing Credit
Agreement;

 

-2-



--------------------------------------------------------------------------------

(e) On the Amendment Agreement Effective Date, participating interests in all
outstanding Letters of Credit shall be reallocated among the Extending Revolving
Lenders and the Declining Revolving Lenders, as applicable, in accordance with
such Lenders’ respective revised Revolving Commitments, and such Revolving
Lenders shall make adjustments among themselves, and payments to each other as
needed, with respect to amounts of principal, interest, fees and other amounts
paid or payable with respect thereto as shall be necessary, in the opinion of
the Administrative Agent, in order to effect such reallocation;

(f) Subject to the terms and conditions set forth herein and in the Amended
Credit Agreement, each Tranche B Term Lender agrees, severally and not jointly,
to designate as of the Amendment Agreement Effective Date all of its existing
Original Term Loans (after giving effect to the application of the Prepayment
Proceeds (as defined below), if applicable) as Tranche B Term Loans pursuant to
the terms hereof (any Original Term Loans so designated, the “Converted Term
Loans” and any such Original Term Lender, a “Converting Lender”); provided that
the actual aggregate principal amount of any such Tranche B Term Lender’s
Original Term Loans that is in fact designated as Tranche B Term Loans (and that
shall qualify as Converted Term Loans) shall be determined by the Borrower in
its sole discretion (as advised by J.P. Morgan Securities LLC (in its capacity
as the Amendment Agreement Lead Arranger) but not to exceed the aggregate
outstanding principal amount of such Lender’s existing Original Term Loans
(after giving effect to the application of any Prepayment Proceeds referred to
below)) and notified to such Tranche B Term Lender by the Amendment Agreement
Lead Arranger on or prior to the Amendment Agreement Effective Date.

4. Acceptance/Rejection of Prepayments. Notwithstanding the terms set forth in
Section 2.11 of the Existing Credit Agreement (and as approved by the Required
Lenders pursuant to Section 6(i) hereto), each Term Lender that will become a
Tranche B Term Lender on the Amendment Agreement Effective Date will be
permitted, at its discretion, to irrevocably elect to accept or reject all or a
portion of its pro rata share of the prepayment required to be made pursuant to
Section 6(v) below in connection with the AWN Sale (as defined in the Amended
Credit Agreement) by marking the appropriate box on its signature page hereto
(it being agreed that failure to indicate either acceptance or rejection of such
prepayment shall be deemed an acceptance of the total amount of such
prepayment). A Tranche B Term Lender electing to reject all or a portion of the
prepayment referenced in the previous sentence is referred to herein as a
“Declining Lender” with respect to such portion of the prepayment rejected (the
portion so rejected, the “Declined Proceeds”). Declined Proceeds may be retained
by the Borrower and used by the Borrower for any purpose not prohibited by the
Amended Credit Agreement (including, for the avoidance of doubt, to make
voluntary prepayments in accordance with Section 2.11(a) of the Amended Credit
Agreement).

5. Fees and Expenses. The Borrower agrees to pay to the Administrative Agent and
the Arrangers all reasonable out-of-pocket expenses, including the reasonable
fees, charges and disbursements of Simpson Thacher & Bartlett LLP as counsel for
the Administrative Agent, in connection with this Amendment Agreement.

 

-3-



--------------------------------------------------------------------------------

6. Conditions to Effectiveness. This Amendment Agreement shall become effective
on the date (such date, if any, the “Amendment Agreement Effective Date”) that
the following conditions have been satisfied:

 

  (i) Consents. The Administrative Agent shall have received executed signature
pages hereto from Lenders constituting the Required Lenders, the Swingline
Lender, each LC Issuer, each Extending Revolving Lender, each Tranche B Term
Lender, the Administrative Agent, the Parent, the Borrower and each Loan Party;

 

  (ii) Fees. J.P. Morgan Securities LLC, in its capacity as the Amendment
Agreement Lead Arranger shall have received all fees and other amounts due and
payable to the Administrative Agent or the Amendment Agreement Lead Arranger
that are required to be paid on or before the Amendment Agreement Effective Date
in accordance with the Existing Credit Agreement or any other Loan Document or
as separately agreed, including, reimbursement or payment of all reasonable and
documented out-of-pocket costs and expenses of the Administrative Agent required
to be reimbursed or paid by the Borrower under Section 9.03 of the Existing
Credit Agreement or under any other Loan Document (in the case of any such
out-of-pocket costs and expenses, in respect of which invoices including payment
instructions have been previously delivered to the Borrower);

 

  (iii) Solvency Certificate. The Administrative Agent shall have received a
certificate from the Chief Financial Officer of the Borrower dated as of the
Amendment Agreement Effective Date and satisfactory to the Administrative Agent
attesting to the Solvency of the Loan Parties taken as a whole before and after
giving effect to the transactions contemplated hereby.

 

  (iv) No Default. At the time of and immediately after giving effect to this
Amendment Agreement, (x) no Default shall have occurred and be continuing and
(y) the representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of such
date (or, if any such representation and warranty is expressly stated to have
been made as of a specific date, as of such specific date), except that any
representation or warranty that is qualified as to materiality or “Material
Adverse Effect” is true and correct in all respects, and, in each case, the
Administrative Agent shall have received a certificate dated the Amendment
Agreement Effective Date and signed by the President, a Vice President or
Financial Officer of the Borrower confirming the same; and

 

  (v)

AWN Sale. The AWN Sale shall have occurred (or shall occur substantially
simultaneously with the effectiveness of this Amendment Agreement) and the
Borrower shall have received (or shall receive substantially simultaneously with
the effectiveness of this Amendment Agreement) gross cash proceeds of at least
$300,000,000 (less (i) any reduction in purchase price pursuant to the terms of
the AWN Sale Agreement resulting from a delay in the closing date of the AWN
Sale and (ii) other purchase price and net working capital adjustments) in
respect thereof and (A) 100% of the Net Proceeds of the AWN Sale (less (1) costs
attributable to the wind down of the retail wireless business of the Borrower
and its Subsidiaries not exceeding $12,500,000 and (2) amounts held in escrow at
the closing of the AWN Sale in an amount not to exceed $9,000,000) and (B) 100%
of the Net Proceeds of any AWN Inventory Sale (as defined in the Amended Credit
Agreement) received or expected to be received (as reasonably determined by the
Borrower) (such proceeds referred to in (A) and (B) above, collectively, the
“Prepayment Proceeds”) shall have been applied (or shall substantially

 

-4-



--------------------------------------------------------------------------------

  concurrently be applied) to prepay the Term Loans, ratably, subject to any
Declined Proceeds (for the avoidance of doubt, such prepayment to be made and
applied to the applicable Term Loans immediately prior to the conversion of any
existing Term Loans into Tranche B Term Loans pursuant to the terms of the
Amended Credit Agreement).

7. Consent. The Lenders hereby consent to the AWN Sale and confirm that the AWN
Sale does not constitute a breach of Sections 5.04, 5.06 or 6.03(b)(iii) of the
Existing Credit Agreement.

8. Release of Collateral. Pursuant to Section 9.02(c)(x) of the Existing Credit
Agreement, the Borrower hereby requests that the Administrative Agent release
any Lien on property that is sold pursuant to the AWN Sale and, upon receipt of
descriptions of such property and UCC termination statements in respect of such
property, in each case in form and substance reasonably satisfactory to the
Administrative Agent, the Administrative Agent shall release all Liens on such
property on the Amendment Agreement Effective Date.

9. Representations and Warranties. To induce the other parties hereto to enter
into this Amendment Agreement, each of the Parent, the Borrower and each other
Loan Party represents and warrants to the Lenders that (a) this Amendment
Agreement has been duly authorized by all necessary corporate and, if required,
stockholder action, and has been duly executed and delivered by the Parent, the
Borrower and such other Loan Party and constitutes, and (with respect to the
Parent and the Borrower) the Existing Credit Agreement as amended hereby, will
constitute, a legal, valid and binding obligation of the Parent, the Borrower
and each other Loan Party (as applicable), enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law,
(b) on, and after giving effect to the consents set forth herein and the
amendments set forth herein to occur on, the Amendment Agreement Effective Date,
as applicable, the representations and warranties of each Loan Party set forth
in the Loan Documents shall be true and correct in all material respects on and
as of such date (or, if any such representation and warranty is expressly stated
to have been made as of a specific date, as of such specific date), except that
any representation or warranty that is qualified as to materiality or “Material
Adverse Effect” is true and correct in all respects, and (c) on, and after
giving effect to the consents set forth herein and the amendments set forth
herein to occur on, the Amendment Agreement Effective Date, no Default shall
have occurred and be continuing.

10. Effect of Amendment. Except as expressly set forth herein, this Amendment
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the LC
Issuer or the Administrative Agent under the Existing Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Existing Credit Agreement or any other Loan Document, all of which are ratified
and affirmed in all respects and shall continue in full force and effect.
Nothing herein shall be deemed to establish a precedent for purposes of
interpreting the provisions of the Existing Credit Agreement or the Amended
Credit Agreement or entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Existing Credit Agreement,
the Amended Credit Agreement or any other Loan Document in similar or different
circumstances. This Amendment Agreement shall apply and be effective only with
respect to the provisions of the Existing Credit Agreement specifically referred
to herein. After the Amendment Agreement Effective Date, any reference in the
Existing Credit Agreement or the Amended Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import, and each reference to
the Credit Agreement, “thereunder”, “thereof”, “therein” or words of like import
in any other Loan Document, shall be deemed a reference to the Amended Credit
Agreement. This Amendment Agreement shall constitute a “Loan Document” for all
purposes of the Amended Credit Agreement and the other Loan Documents.

 

-5-



--------------------------------------------------------------------------------

11. Consent of Guarantors. Each Loan Party hereby (x) consents to this Amendment
Agreement, and to the amendments and modifications to the Existing Credit
Agreement pursuant hereto, (y) acknowledges the effectiveness and continuing
validity of (and ratifies and affirms) its obligations under or with respect to
the Amended Credit Agreement, any Guarantee Agreement and any Security Document,
as applicable, and its liability for the Obligations or Secured Obligations, as
applicable, pursuant to the terms thereof, in each case after giving effect to
this Amendment Agreement, and that such obligations are without defense, setoff
and counterclaim and (z) agrees that the Security Documents secure all
obligations of the applicable Loan Parties under the Loan Documents and that
such Loan Documents remain in full force and effect.

12. Counterparts. This Amendment Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment Agreement by telecopy, facsimile or email transmission shall be
effective as delivery of a manually executed counterpart of this Amendment
Agreement.

13. Severability. Any provision of this Amendment Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

14. Integration. This Amendment Agreement, the other Loan Documents and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof.

15. Successors and Assigns. The provisions of this Amendment Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

16. APPLICABLE LAW. THIS AMENDMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. The provisions of
Sections 9.09 and 9.10 of the Existing Credit Agreement shall apply to this
Amendment Agreement to the same extent as if fully set forth herein.

17. Headings. The headings of this Amendment Agreement used herein are for
convenience of reference only, are not part of this Amendment Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Amendment Agreement.

[remainder of page intentionally left blank]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment Agreement as of the date first
written above.

 

J.P. MORGAN SECURITIES LLC, as Amendment Agreement Lead Arranger By:

/s/ Varun Rastogi

Name: Varun Rastogi Title: Executive Director JPMORGAN CHASE BANK, N.A., as
Administrative Agent, Swing Line Lender and LC Issuer By:

/s/ John G. Kowalczuk

Name: John G. Kowalczuk Title: Executive Director

[SIGNATURE PAGE TO AMENDMENT AGREEMENT]



--------------------------------------------------------------------------------

ALASKA COMMUNICATIONS SYSTEMS HOLIDINGS, INC., By:

/s/ Leonard Steinborg

Name: Leonard Steinborg Title: SVP Legal, Regulatory & Govt. Affairs ALASKA
COMMUNICATIONS SYSTEMS GROUP, INC., By:

/s/ Leonard Steinborg

Name: Leonard Steinborg Title: SVP Legal, Regulatory & Govt. Affairs

[SIGNATURE PAGE TO AMENDMENT AGREEMENT]



--------------------------------------------------------------------------------

ACS OF ALASKA, LLC

ACS OF THE NORTHLAND, LLC

ACS OF FAIRBANKS, LLC

ACS OF ANCHORAGE, LLC

ACS WIRELESS, INC.

ACS LONG DISTANCE, LLC

ACS INTERNET, LLC

ACS INFOSOURCE, INC.

ACS MESSAGING, INC.

ACS OF ALASKA LICENSE SUB, LLC

ACS OF THE NORTHLAND LICENSE SUB, LLC

ACS OF ANCHORAGE LICENSE SUB, LLC

ACS OF FAIRBANKS LICENSE SUB, LLC

ACS WIRELESS LICENSE SUB, LLC

ACS LONG DISTANCE LICENSE SUB, LLC

ACS SERVICES, INC.

ACS CABLE SYSTEMS, LLC

CREST COMMUNICATIONS CORPORATION

WCI CABLE, INC.

ALASKA NORTHSTAR COMMUNICATIONS, LLC

NORTHSTAR LICENSE CORPORATION

WCIC HILLSBORO, LLC

WCI LIGHTPOINT LLC

NORTHERN LIGHTS HOLDINGS, INC.

WORLD NET COMMUNICATIONS, INC.

ALASKA FIBER STAR, LLC

ALASKA FIBER STAR LICENSE CORPORATION

ALASKA COMMUNICATIONS LLC

By:

/s/ Leonard Steinborg

Name: Leonard Steinborg Title: SVP Legal, Regulatory & Govt. Affairs

[SIGNATURE PAGE TO AMENDMENT AGREEMENT]



--------------------------------------------------------------------------------

Exhibit A

[To Come]



--------------------------------------------------------------------------------

EXHIBIT A

Conformed Version (including First Amendment)

 

 

 

CREDIT AGREEMENT

dated as of

October 21, 2010,

among

ALASKA COMMUNICATIONS SYSTEMS HOLDINGS, INC.,

as Borrower

and

ALASKA COMMUNICATIONS SYSTEMS GROUP, INC.,

as Parent

and

The Lenders Party Hereto,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

J.P. MORGAN SECURITIES LLC

and

OPPENHEIMER & CO. INC.,

as Joint Lead Arrangers and Joint Bookrunners

OPPENHEIMER & CO. INC.,

as Syndication Agent

RAYMOND JAMES BANK,

as Manager

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1   

Section 1.01

  Defined Terms      1   

Section 1.02

  Classification of Loans and Borrowings      2734   

Section 1.03

  Terms Generally      2734   

Section 1.04

  Accounting Terms; GAAP      2734   

ARTICLE II THE LOANS

     2835   

Section 2.01

  Commitments and Loans      2835   

Section 2.02

  Loans and Borrowings      3139   

Section 2.03

  Requests for Borrowings      3240   

Section 2.04

  Swingline Loans      3341   

Section 2.05

  Letters of Credit      3442   

Section 2.06

  Funding of Borrowings      3746   

Section 2.07

  Interest Elections      3846   

Section 2.08

  Termination and Reduction of Revolving Commitments      3948   

Section 2.09

  Evidence of Debt      4048   

Section 2.10

  Repayment of Loans      4049   

Section 2.11

  Prepayment of Loans      4150   

Section 2.12

  Fees      4454   

Section 2.13

  Interest      4554   

Section 2.14

  Alternate Rate of Interest      4555   

Section 2.15

  Increased Costs      4656   

Section 2.16

  Break Funding Payments      4757   

Section 2.17

  Taxes      4757   

Section 2.18

  Payments Generally; Pro Rata Treatment; Sharing of Setoffs      5060   

Section 2.19

  Mitigation Obligations; Replacement of Lenders      5162   

Section 2.20

  Defaulting Lenders      5262   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     5464   

Section 3.01

  Organization; Powers      5464   

Section 3.02

  Authorization; Enforceability      5465   

Section 3.03

  Governmental Approvals; No Conflicts      5565   

Section 3.04

  Financial Condition; No Material Adverse Effect      5565   

Section 3.05

  Properties      5666   

Section 3.06

  Litigation and Environmental Matters      5767   

Section 3.07

  Compliance with Laws and Agreements      5767   

Section 3.08

  Investment Company Status      5767   

Section 3.09

  Taxes      5767   

Section 3.10

  ERISA      5768   

Section 3.11

  Disclosure      5868   

Section 3.12

  Subsidiaries      5868   

Section 3.13

  Insurance      5868   

Section 3.14

  Labor Matters      5868   

Section 3.15

  Solvency      5969   

Section 3.16

  Security Interests      5969   

Section 3.17

  Regulatory Matters      6070   

Section 3.18

  Senior Indebtedness      6070   

 

i



--------------------------------------------------------------------------------

Section 3.19

Anti-Corruption Laws and Sanctions   70   

ARTICLE IV CONDITIONS OF LENDING

  6070   

Section 4.01

Closing Date   6070   

Section 4.02

Each Borrowing   6373   

Section 4.03

Each Incremental Term Loan and Revolving Commitment Increase   6373   

ARTICLE V AFFIRMATIVE COVENANTS

  6374   

Section 5.01

Financial Statements and Other Information   6374   

Section 5.02

Notices of Material Events   6576   

Section 5.03

Information Regarding Collateral   6676   

Section 5.04

Existence; Conduct of Business   6677   

Section 5.05

Payment of Obligations   6677   

Section 5.06

Maintenance of Properties   6777   

Section 5.07

Insurance   6777   

Section 5.08

Casualty and Condemnation   6777   

Section 5.09

Books and Records; Inspection and Audit Rights   6778   

Section 5.10

Compliance with Laws   6778   

Section 5.11

Use of Proceeds   6878   

Section 5.12

Subsidiaries   6878   

Section 5.13

[Reserved]   6979   

Section 5.14

Further Assurances   6979   

Section 5.15

Ratings   7081   

Section 5.16

Hedging Agreements   7181   

Section 5.17

Compliance with Environmental Laws   7181   

Section 5.18

Conditions Subsequent to the Closing Date   7182   

ARTICLE VI NEGATIVE COVENANTS

  7283   

Section 6.01

Indebtedness; Certain Equity Securities   7283   

Section 6.02

Liens   7485   

Section 6.03

Fundamental Changes; Lines of Business   7687   

Section 6.04

Investments, Loans, Advances, Guarantees and Acquisitions   7687   

Section 6.05

Asset Sales   7889   

Section 6.06

Sale and Leaseback Transactions   7990   

Section 6.07

Hedging Agreements   7990   

Section 6.08

Restricted Payments; Certain Payments of Indebtedness   8090   

Section 6.09

Transactions with Affiliates   8192   

Section 6.10

Restrictive Agreements   8293   

Section 6.11

Amendment of Material Documents   8394   

Section 6.12

Financial Covenants   8394   

Section 6.13

Fiscal Year   8395   

Section 6.14

Use of Proceeds   95   

ARTICLE VII EVENTS OF DEFAULT

  8395   

ARTICLE VIII THE ADMINISTRATIVE AGENT

  8697   

ARTICLE IX MISCELLANEOUS

  88100   

Section 9.01

Notices   88100   

Section 9.02

Waivers, Amendments   89101   

Section 9.03

Expenses; Indemnity; Damage Waiver   91103   

 

ii



--------------------------------------------------------------------------------

Section 9.04

Successors and Assigns   92104   

Section 9.05

Survival   96108   

Section 9.06

Counterparts; Integration; Effectiveness   96108   

Section 9.07

Severability   96108   

Section 9.08

Right of Setoff   97108   

Section 9.09

Governing Law; Jurisdiction; Consent to Service of Process   97108   

Section 9.10

WAIVER OF JURY TRIAL   97109   

Section 9.11

Headings   98109   

Section 9.12

Confidentiality   98109   

Section 9.13

Interest Rate Limitation   98110   

Section 9.14

Patriot Act   99110   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

  

Schedule 1.01-A

  —    Existing Liens

Schedule 1.01-B

  —    Excluded Owned Real Property

Schedule 2.01

  —    Commitments

Schedule 3.05(b)

  —    Operating Licenses

Schedule 3.05(c)(i)

  —    Owned Real Property

Schedule 3.05(c)(ii)

  —    Mortgaged Property

Schedule 3.05(c)(iii)

  —    Leased Real Property

Schedule 3.06

  —    Disclosed Matters

Schedule 3.12

  —    Subsidiaries

Schedule 3.13

  —    Insurance

Schedule 3.16(d)

  —    Mortgage Filing Offices

Schedule 6.01(a)(viii)

  —    Scheduled Indebtedness

Schedule 6.04

  —    Scheduled Investments

Schedule 6.09

  —    Affiliate Agreements

Schedule 6.10

  —    Scheduled Restrictive Agreements

EXHIBITS:

Exhibit A

  —    Form of Assignment and Assumption

Exhibit B

  —    Form of Perfection Certificate

Exhibit C-1

  —    Form of Security Agreement

Exhibit C-2

  —    Form of Pledge Agreement

Exhibit D

  —    Form of Parent Guarantee Agreement

Exhibit E

  —    Form of Subsidiary Guarantee Agreement

Exhibit F

  —    Form of Note

Exhibit G

  —    Form of Intercompany Subordination Agreement

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of October 21, 2010, among ALASKA COMMUNICATIONS
SYSTEMS HOLDINGS, INC., as Borrower, ALASKA COMMUNICATIONS SYSTEMS GROUP, INC.,
as Parent, the several banks and other financial institutions or entities from
time to time parties to this Agreement, as lenders (the “Lenders”), and JPMORGAN
CHASE BANK, N.A., as Administrative Agent.

PRELIMINARY STATEMENTS:

(1) In connection with the Transactions (as hereinafter defined), the Borrower
desires to obtain from the Lenders financings (collectively, the “Financings”)
in an aggregate principal amount of $470,000,000, comprised of (a) a
$440,000,000 six year senior secured term loan facility, and (b) a $30,000,000
five year senior secured revolving facility with a subfacility for letters of
credit and a subfacility for swing line loans, the proceeds of which will be
used for (i) repayment in full of all amounts due under the Existing Credit
Agreement (as hereinafter defined), (ii) payment of costs and expenses
associated with the Transactions, and (iii) the ongoing general corporate
requirements of the Borrower and its Subsidiaries, including permitted
acquisitions, dividends, capital expenditures and investments.

(2) The Lenders have indicated their willingness to provide the Financings, but
only on and subject to the terms and conditions of this Agreement, including the
granting of the Collateral pursuant to the Security Documents and the provision
of the guarantees pursuant to the Parent Guarantee Agreement and the Subsidiary
Guarantee Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan or the Loans comprising such Borrowing are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ACS Assets” means the “ACS Assets”, as such term is defined in the Contribution
Agreement.

“ACS Member” means ACS Wireless Inc., an Alaska corporation.

“Additional Convertible Note Documents” means the indenture and other agreements
under which the Additional Convertible Notes were issued and all other
instruments, agreements and other documents evidencing or governing the
Additional Convertible Notes or providing for any Guarantee or other right in
respect thereof.

“Additional Convertible Notes” means the $120,000,000 in aggregate principal
amount of 6.250% convertible notes issued by the Borrower pursuant to the
Additional Convertible Note Documents on May 4, 2011.

“Additional Revolving Commitment” means, with respect to each Revolving
Commitment Increase Lender, the commitment, if any, of such Lender to provide
Revolving Commitment Increases hereunder. The initial amount of each Lender’s
Additional Revolving Commitment will be



--------------------------------------------------------------------------------

specified in the applicable Incremental Loan Amendment, or will be set forth in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Additional Revolving Commitment. The aggregate amount of the Additional
Revolving Commitments on the Closing Date is zero and at any time thereafter
shall not exceed $10,000,000.

“Adjusted EBITDA” means, for any period, for the Parent and the Subsidiaries
(determined on a consolidated basis without duplication in accordance with
GAAP), Consolidated Net Income, adjusted by adding thereto, (a) to the extent
deducted (or, in the case of item (x) of this clause (a), not included) in
determining Consolidated Net Income and without duplication, the sum of
(i) Consolidated Interest Expense, (ii) provision for Taxes based on income,
(iii) depreciation and amortization expense, (iv) (1) Transaction Expenses
incurred in connection with the Transactions, (2) other Transaction Expenses
incurred after the date hereof to the extent not exceeding $4,000,000 in the
aggregate in any fiscal year of the Borrower and (3) actual out-of-pocket costs
and expenses (including fees and expenses of attorneys and advisors) (x1)
incurred in the fiscal year ending either December 31, 20122014 or December 31,
20132015, in each case in connection with the negotiation, execution and
delivery of the ContributionAWN Sale Agreement and related ancillary agreements
and the consummation of the JV TransactionsAWN Sale, to the extent not exceeding
$12,000,0006,000,000 in the aggregate in such fiscal years, (y2) incurred in
connection with the negotiation, execution and delivery of the First Amendment
Agreement and (z3) incurred in connection with the termination of Hedging
Agreements in compliance with Section 5.16, (v) unrealized losses on financial
derivatives recognized in accordance with Statement of Financial Accounting
Standards No. 133, (vi) non-cash, stock-based compensation expense,
(vii) extraordinary, nonrecurring or unusual losses (including extraordinary,
non-recurring or unusual losses and expenses on permitted sales or dispositions
of assets and casualty events), (viii) the cumulative effect of a change in
accounting principles (ix) all other non-cash charges that represent an accrual
for which no cash is expected to be paid in the next twelve months, (xix) cash
dividends or distributions from AWN with respect to such period, to the extent
that such dividends or distributions are received from AWN within 14 Business
Days of the end of such period and (xix) cash dividends or distributions
received from AWN during such period but paid with respect to the immediately
preceding period and not included in the calculation of “Adjusted EBITDA” in
such preceding period, and (xi) one-time costs incurred in the fiscal year
ending either December 31, 2015 or December 31, 2016, attributable to the wind
down of the retail wireless business of the Borrower and the Subsidiaries to the
extent not exceeding $12,500,000 in the aggregate in such fiscal years, minus
(b) to the extent included in determining Consolidated Net Income, and without
duplication, the sum of (i) unrealized gains on financial derivatives recognized
in accordance with Statement of Financial Accounting Standards No. 133,
(ii) extraordinary, non-recurring or unusual gains (including extraordinary,
non-recurring or unusual gains on permitted sales or dispositions of assets and
casualty events), (iii) gains on sales of assets other than in the ordinary
course of business and (iv) all other non-cash income. ; provided that the
cumulative effect of a change in accounting principles shall be disregarded in
any calculation of Adjusted EBITDA. If during any period for which Adjusted
EBITDA is being determined the Parent, the Borrower or any Subsidiary shall have
consummated any Asset Sale, or any Permitted Acquisition that involves the
payment of aggregate consideration of $200,000 or more and, in the case of any
Permitted Acquisition, to the extent that the entity or assets so acquired have
not been sold, transferred or otherwise disposed of during the applicable
period, then, for purposes of this definition, Adjusted EBITDA shall be
determined on a pro forma basis (including giving pro forma effect to any
Permitted Cost-Savings) as if such Permitted Acquisition or Asset Sale had been
made or consummated on the first day of such period (it being understood that,
in connection with the AWN Sale, such pro forma calculation shall include an
add-back for losses attributable to discontinued operations related to the
Borrower’s wireless business in an aggregate amount not to exceed $5,000,000
during such period).

 

2



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Adjusted Total Debt” means, on any date, Total Debt as of such date, minus the
amount of unrestricted cash and cash equivalents of the Parent, the Borrower and
the Subsidiaries as at said date not to exceed $40,000,000.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and any successor thereto in
such capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Credit Exposure” means, on any date, the sum of (a) the aggregate
principal amount of all Term Loans and Incremental Term Loans outstanding on
such date plus (b) the aggregate unused amount of the Revolving Commitment on
such date plus (c) the aggregate Revolving Exposure on such date plus (d) the
aggregate unused amount of Incremental Term Loan Commitments of each Series on
such date.

“Aggregate Term Exposure” means, on any date, the aggregate principal amount of
the Term Loans outstanding on such date.

“Agreement” means this Credit Agreement, as amended by the First Amendment and
the Amendment Agreement and as further amended from time to time.

“Alternate Base Rate” means, for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate
in effect on such day, (b) the Federal Funds Effective Rate in effect on such
day plus 1/2 of 1% and (c) the Adjusted LIBO Rate that would be calculated as of
such day (or, if such day is not a Business Day, as of the next preceding
Business Day) in respect of a proposed Eurodollar Loan with a one-month Interest
Period plus 1.0%. Any change in the ABR due to a change in the Prime Rate, the
Federal Funds Effective Rate or such Adjusted LIBO Rate shall be effective as of
the opening of business on the day of such change in the Prime Rate, the Federal
Funds Effective Rate or such Adjusted LIBO Rate, respectively. Notwithstanding
the foregoing, the minimum Alternate Base Rate shall be 2.50%.

“Amendment Agreement” means the Second Amendment Agreement, dated as of
December 23, 2014, amending this Agreement.

“Amendment Agreement Effective Date” has the meaning specified in the Amendment
Agreement.

“Anticipated Lease Accounting Changes” means changes to the current GAAP
accounting model for leases adopted by the FASB of the type generally described
in its discussion paper dated March 19, 2009 entitled “Leases: Preliminary
Views” or otherwise arising out of the FASB project on lease accounting
described in such discussion paper.

 

3



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Affiliates from time to time concerning or
relating to bribery or corruption.

“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments (disregarding any Defaulting
Lender’s Revolving Commitment) represented by such Lender’s Revolving
Commitment. If the Revolving Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Commitments
most recently in effect, giving effect to any assignments.

“Applicable Period” means, on any date of determination, the two-fiscal quarter
period ending on the most recent ECF Prepayment Date (or, if the most recent ECF
Prepayment Date is December 31, 2012, the four-fiscal quarter period ending on
such ECF Prepayment Date).

“Applicable Prepayment Percentage” means 75%, provided that (a) if the Senior
Secured Leverage Ratio as at the last day of the most recent fiscal year shall
be less than 3.002.00 to 1 but equal to or greater than 2.501.50 to 1, then such
percentage shall be reduced to 50% and (b) if the Senior Secured Leverage Ratio
as at the last day of the most recent fiscal year shall be less than 2.501.50 to
1, then such percentage shall be reduced to 25%.”

“Applicable Rate” means, for any day, (a) with respect to any Term Loan,
(i) 3.75% per annum, in the case of an ABR Loan, or (ii) 4.75% per annum, in the
case of a Eurodollar Loan, and (b) with respect to any Revolving Loan, the
applicable rate per annum set forth below in each case under the caption “ABR
Spread” or “Eurodollar Spread”, as applicable, based upon the Total Leverage
Ratio as of the most recent determination date, provided that for the first six
months following the Closing Date, the “Applicable Rate” for purposes of clause
(b) above shall be the applicable rate per annum set forth below in Category 1:

 

Total Leverage Ratio:

 

ABR Spread

 

Eurodollar Spread

Category 1   3.75%   4.75% Greater than or equal to 4.00 to 1     Category 2  
3.50%   4.50% Less than 4.00 to 1    

For purposes of the foregoing, (a) the Total Leverage Ratio shall be determined
based upon the Parent’s consolidated financial statements most recently
delivered pursuant to Section 5.01(a) or (b), as the case may be, and (b) each
change in the Applicable Rate resulting from a change in the Total Leverage
Ratio shall be effective during the period commencing on the date that is three
Business Days after the date on which the Parent’s consolidated financial
statements are delivered pursuant to Section 5.01(a) or (b), as the case may be,
and ending on the date immediately preceding the effective date of the next such
change, provided that the Total Leverage Ratio shall, upon written notice by the
Administrative Agent or the Required Lenders to the Borrower, be deemed to be in
Category 1 (i) at any time that an Event of Default has occurred and is
continuing or (ii) if the Borrower fails to deliver the consolidated financial
statements required to be delivered by it pursuant to Section 5.01(a) or (b),
during the period from the expiration of the time for delivery thereof until
such consolidated financial statements are delivered (it being understood that
such notice shall have retroactive effect to the date of such Event of Default
or of such expiration, as the case may be). For the purposes of this definition,
if at any time and only for so long as the Borrower’s corporate rating (the
“Rating”) from either Moody’s or S&P (each, a “Rating Agency”) shall be lower
than B2 (in the case of Moody’s) or B (in the case of S&P) (each, a “Specified
Level”), then each of the percentages referred to in the first paragraph of this
definition and in the table immediately preceding this paragraph (each, a
“Specified Percentage”) shall be increased by an

 

4



--------------------------------------------------------------------------------

amount equal to (x) 0.25% multiplied by (y) with respect to the lowest Rating
then in effect from either Rating Agency, the number of levels such Rating is
below the Specified Level for such Rating Agency (it being understood that, upon
any subsequent upgrade by either Rating Agency, the Specified Percentages shall
be recalculated, as of the date of such upgrade, in the manner described in this
paragraph, to determine the applicable increase, if any, to be added to the
original Specified Percentage).

Notwithstanding the foregoing, (a) the Applicable Rate with respect to any
Incremental Term Loan and any Incremental Term Loan Commitment of any Series
means the rate per annum for such Incremental Term Loan and Incremental Term
Loan Commitment agreed to by the Borrower and the respective Incremental Term
Loan Lender or Lenders in the related Incremental Loan Amendment for such Series
in compliance with Section 2.01(c) and (b) in the event that the yield on any
Incremental Term Loans (taking into account interest margins, minimum LIBO Rate,
minimum Alternate Base Rate, upfront fees and original issue discount on such
Incremental Term Loans with upfront fees and original issue discount equated to
interest margins based on an assumed four year life to maturity) (the
“Incremental Yield”) exceeds the yield (determined in the same manner) on theany
Class of Term Loans by more than 0.25%, then the Applicable Rate for thesuch
Term Loans shall be automatically increased to a level (or, at the Borrower’s
option, fees shall be paid by the Borrower to the Term Lenders holding Term
Loans of such Class) such that the yield on thesuch Term Loans shall be 0.25%
below the Incremental Yield.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, J.P. Morgan Securities LLC and Oppenheimer &
Co. Inc.

“Asset Contribution” means the contribution on the JV Closing Date of ACS Assets
by affiliates of the Parent to AWN pursuant to and in accordance with the
Contribution Agreement.

“Asset Sale” means (a) any sale of any Subsidiary or business unit or division
of the Parent, the Borrower and the Subsidiaries or (b) the sale of any one or
more exchanges of the Parent, the Borrower and the Subsidiaries.

[“Asset Sale” means the sale on the JV Closing Date of ACS Assets by affiliates
of the Parent to the GCI Member pursuant to and in accordance with the
Contribution Agreement.]

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent and the Borrower (such approval from the Borrower not to be
unreasonably withheld or delayed).

“Authorizations” means all applications, filings, reports, documents, recordings
and registrations with, and all validations, exemptions, franchises, waivers,
approvals, orders or authorizations, consents, licenses, certificates and
permits from any Governmental Authority necessary in connection with the
execution, delivery or performance of this Agreement and the other Loan
Documents or in connection with the operation of the business of the Parent, the
Borrower and the Subsidiaries.

 

5



--------------------------------------------------------------------------------

“Available Cash” means, for any Reference Period, for the Parent, the Borrower
and the Subsidiaries (determined on a consolidated basis, without duplication,
for such Reference Period), the sum (which may be negative) of Adjusted EBITDA
for such Reference Period minus, without duplication, (a) the sum of (i) to the
extent added to Consolidated Net Income in determining such Adjusted EBITDA,
Cash Interest Expense paid or accrued in such Reference Period, (ii) Capital
Expenditures made during such Reference Period, excluding any Capital
Expenditures financed with the proceeds of (A) Indebtedness permitted hereunder
and identified pursuant to Section 5.01(c) as having been applied to finance
Capital Expenditures (other than any Capital Expenditures financed with the
proceeds of Revolving Loans), (B) issuances of Equity Interests, (C) permitted
sales of assets or (D) casualty or condemnation events, (iii) cash consideration
paid for Permitted Acquisitions (excluding any such acquisitions to the extent
financed with the proceeds of (A) Indebtedness permitted hereunder (and, for
purposes of Section 2.11(d) only, identified pursuant to Section 5.01(c) as
having been applied to finance acquisitions), (B) issuances of Equity Interests,
(C) permitted sales of assets or (D) casualty or condemnation events),
(iv) scheduled payments of principal of such Person’s Indebtedness made or
payable during such Reference Period, (v) voluntary prepayments of Indebtedness
of such Person made during such Reference Period (other than prepayments of
Revolving Loans) and prepayments of the Loans made pursuant to paragraphs
(c) and (d) of Section 2.11 during such Reference Period (other than prepayments
of Revolving Loans), (vi) to the extent added to Consolidated Net Income in
determining such Adjusted EBITDA, Taxes paid in cash for such Reference Period,
(vii) to the extent added to Consolidated Net Income in determining such
Adjusted EBITDA, Transaction Expenses and JVAWN Sale Transaction Costs incurred
during such Reference Period other than Transaction Expenses and JVAWN Sale
Transaction Costs financed with the proceeds of Indebtedness (other than
Revolving Borrowings) or issuances of Equity Interests, (viii) to the extent
added to Consolidated Net Income in determining such Adjusted EBITDA, the cash
cost of any extraordinary, non-recurring or unusual losses, during such
Reference Period and, (ix) to the extent added to Consolidated Net Income in
determining such Adjusted EBITDA, payments made in cash during such Reference
Period on account of non-cash losses or non-cash charges expensed during or
prior to such Reference Period and (x) one-time costs and expenses incurred in
the fiscal year ending December 31, 2015 in connection with the termination of
and entering into any Hedging Agreement in connection with the AWN Sale, plus,
without duplication, (b) to the extent not included in determining such Adjusted
EBITDA, (i) the cash amount realized in respect of extraordinary, non-recurring
or unusual gains, and (ii) the cash amount realized on gains on sales of assets,
during such Reference Period.

“Available Equity Issuance Amount” means, as at any date of determination,
(a) the aggregate amount of Net Proceeds received by the Parent or the Borrower
from the sale or issuance of Equity Interests (other than Disqualified Stock)
during the period from the Closing Date to and including such date of
determination minus (b) the sum of (i) the aggregate amount of Permitted
Acquisitions and Investments made pursuant to (x) clause (ii) of Section 6.04(f)
and (y) Section 6.04(p), in each case from the Closing Date and prior to such
date of determination plus (ii) the aggregate amount of Restricted Payments made
pursuant to Section 6.08(a)(iv) from the Closing Date and prior to such date of
determination plus (iii) the aggregate amount of such Net Proceeds applied to
make Capital Expenditures from the Closing Date and prior to such date of
determination plus (iv) the aggregate amount of prepayments of Indebtedness made
pursuant to Section 6.08(b)(v) from the Closing Date and prior to such date of
determination.

“AWN” means The Alaska Wireless Network, LLC, a Delaware limited liability
company.

“AWN Inventory Sale” means the sale of inventory related to the wireless
business of the Borrower and its Subsidiaries no longer used or useful in the
conduct of the business of the Borrower and its Subsidiaries.

 

6



--------------------------------------------------------------------------------

“AWN Sale” means the sale on the Amendment Agreement Effective Date (i) by ACS
Member of all of its Equity Interests in AWN to GCI Member and (ii) by
Affiliates of the Parent to GCICC (or Affiliates of GCICC) of certain other
assets related to the wireless business of the Parent and its Subsidiaries (as
further described in the Parent’s current report on Form 8-K filed with the SEC
on December 10, 2014), in each case pursuant to the terms of the AWN Sale
Agreement.

“AWN Sale Agreement” means the Purchase and Sale Agreement, dated as of December
4, 2014, by and among the Parent, ACS Member, GCI, GCI Member, GCICC and
AWN,without giving effect to any amendments thereto.

“AWN Sale Transaction Costs” means the amounts referred to in clause (a)(iv) of
the definition of Adjusted EBITDA.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Alaska Communications Systems Holdings, Inc., a Delaware
corporation.

“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect (provided that for purposes of this
definition, all Revolving Loans shall be deemed to be of the same Class), or
(b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Alaska are authorized or required by
law to remain closed; provided that, when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of the
Parent, the Borrower and its consolidated Subsidiaries that are (or would be)
set forth in a consolidated statement of cash flows of the Parent for such
period prepared in accordance with GAAP and (b) Capital Lease Obligations
incurred by the Parent, the Borrower and its consolidated Subsidiaries during
such period.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (without giving effect to Anticipated
Lease Accounting Changes), and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP (without giving
effect to Anticipated Lease Accounting Changes).

“Cash Interest Expense” means, for any period, for the Parent, the Borrower and
the Subsidiaries determined on a consolidated basis without duplication in
accordance with GAAP, the excess of (a) the sum of (i) Consolidated Interest
Expense plus (ii) any interest accrued during such period in respect of
Indebtedness that is required to be capitalized rather than included in
consolidated interest expense for such period minus (b) the sum of (i) to the
extent included in the determination of the sum in clause (a) above for such
period, non-cash amounts attributable to amortization of financing costs paid in
a previous period (including deferred Transaction Expenses and other non-cash
interest expense), plus (ii)

 

7



--------------------------------------------------------------------------------

to the extent included in the determination of the sum in clause (a) above for
such period, non-cash amounts attributable to amortization of debt discounts or
accrued interest payable in kind for such period, plus (iii) any other non-cash
amounts included in the determination of clause (a) above for such period, minus
(c) the aggregate amount of all cash interest income earned in respect of
Permitted Investments during such period.

“CFC” means a “controlled foreign corporation” under section 957 of the Code.

“Change in Control” means (a) the Parent fails to own 100% of the direct Equity
Interests in the Borrower; (b) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof), of Equity Interests representing more than 35% on a fully
diluted basis of the aggregate ordinary voting power for the election of
directors of the Parent; (c) the occupation of a majority of the seats
(disregarding vacant seats) on the board of directors of the Parent by Persons
who were neither (i) nominated by the board of directors of the Parent,
(ii) appointed by directors so nominated nor (iii) members of the board of
directors as of the Closing Date; or (d) the occurrence of a “Change of
Control”, “Change in Control” or similar occurrence under any Material
Indebtedness of the Borrower or any of the Subsidiaries.

“Change in Law” means (a) the adoption of any law, rule or regulation (including
any new or additional regulations issued under or implementing any existing law
to the extent of any new or additional requirements thereunder) after the date
of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any LC Issuer or any Lender (or, for
purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such LC Issuer’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement. A Change
in Law shall not include the application or effect of any regulations
promulgated and any interpretation or other guidance issued in connection with
FATCA.

“Class”, (a) when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Class A Revolving Loans,
Class B Revolving Loans, New Revolving Loans, Original Term Loans, Tranche B
Term Loans, Incremental Term Loans or Swingline Loans and (b) when used in
reference to Revolving Commitments, refers to whether such Revolving Commitments
are Class A Revolving Commitments, Class B Revolving Commitments or New
Revolving Commitments of any Series. Each Series of Incremental Term Loan
Commitments, Incremental Term Loan Borrowings or Incremental Term Loans shall be
deemed a separate Class of Commitments, Borrowings or Loans, respectively,
hereunder, unless such Series is deemed an increase to theany Term Commitment
(as contemplated by Section 2.01(c)), in which case the Incremental Term Loan
Commitments, Incremental Term Loan Borrowings and Incremental Term Loans of such
Series shall constitute part of the applicable Term Commitments, Term Borrowings
or Term Loans, as applicable.

“Class A Revolving Commitment” means, with respect to each Class A Revolving
Lender, the commitment, if any, of such Class A Revolving Lender to make Class A
Revolving Loans and to acquire participations in Letters of Credit and Swingline
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Class A
Revolving Lender pursuant to Section 9.04. The initial amount of each Class A
Revolving Lender’s Class A Revolving Commitment is set forth on Schedule 2.01
(or in the Incremental Loan Amendment pursuant to which such Lender shall have

 

8



--------------------------------------------------------------------------------

provided any applicable Revolving Commitment Increase), or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Class A
Revolving Commitment, as applicable. The initial aggregate amount of the
Lenders’ Class A Revolving Commitments is $30,000,000. The amount of each
Class A Revolving Lender’s Class A Revolving Commitment on the Amendment
Agreement Effective Date is set forth on Schedule 2.01, as amended by the
Amendment Agreement. The aggregate amount of the Class A Lenders’ Class A
Revolving Commitments on the Amendment Agreement Effective Date is $30,000,000.

“Class A Revolving Credit Maturity Date” means October 21, 2015.

“Class A Revolving Lender” means any Lender that has a Class A Revolving
Commitment.

“Class A Revolving Loan” means any Revolving Loan made by a Class A Lender
utilizing its Class A Revolving Commitment.

“Class B Revolving Commitment” means, with respect to each Class B Revolving
Lender, the commitment, if any, of such Class B Revolving Lender to make Class B
Revolving Loans and to acquire participations in Letters of Credit and Swingline
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Class B
Revolving Lender pursuant to Section 9.04. The initial amount of each Class B
Revolving Lender’s Class B Revolving Commitment is set forth on Schedule 2.01
(or in the Incremental Loan Amendment pursuant to which such Lender shall have
provided any applicable Revolving Commitment Increase), or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Class B
Revolving Commitment, as applicable. The amount of each Class B Lender’s
Revolving Commitment on the Amendment Agreement Effective Date is set forth on
Schedule 2.01, as amended by the Amendment Agreement. The aggregate amount of
the Class B Lenders’ Class B Revolving Commitments on the Amendment Agreement
Effective Date is $0.

“Class B Revolving Credit Maturity Date” means October 15, 2017; provided that,
unless otherwise agreed by the Lenders holding more than 66 2⁄3 of the Class B
Revolving Commitments, in the event that the Original Term Loans are not
refinanced or extended such that no more than $7,000,000 of principal amount of
such Original Term Loans are outstanding prior to June 15, 2016, the Class B
Revolving Credit Maturity Date shall be June 15, 2016 (it being understood that
if any such refinancing or extension shall provide for a maturity date that is
earlier than January 15, 2018, the Class B Revolving Credit Maturity Date shall
be the date that is 91 days prior to such maturity date).

“Class B Revolving Lender” means any Lender that has a Class B Revolving
Commitment.

“Class B Revolving Loan” means any Revolving Loan made by a Class B Lender
utilizing its Class B Revolving Commitment.

“Closing Date” means the date on or prior to October 21, 2010 in which the
conditions specified in Section 4.01 are satisfied (or waived in accordance with
Section 9.02).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

9



--------------------------------------------------------------------------------

“Collateral” means any and all property, assets or revenue of the Loan Parties
subject (or purported to be subject) to the Lien of any Security Documents
(including all “Collateral” under and as defined in any applicable Security
Document).

“Commitment” means a Revolving Commitment of any Class, Term Commitment of any
Class or Incremental Term Loan Commitment, or any combination thereof (as the
context requires).

“Communications Law” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority (including the FCC and
the RCA) relating in any way to the offering or provision of communications.

“Communications Liability” means any liability, contingent or otherwise
(including any liability for damages, costs, fines, penalties or indemnities),
of the Borrower or any Subsidiary directly or indirectly resulting from or based
upon (a) the violation of any Communications Law, (b) the generation or use of
communications, (c) exposure to communications or radio frequency emissions or
(d) any contract, agreement or other consensual agreement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Consolidated Interest Expense” means, for any period, the sum (for the Parent,
the Borrower and the Subsidiaries determined on a consolidated basis without
duplication in accordance with GAAP), of all interest expense (including imputed
interest expense in respect of Capital Lease Obligations) for such period. For
purposes of the foregoing, Consolidated Interest Expense shall be determined
taking into account any net payments made or received by the Parent, the
Borrower or any Subsidiary under Hedging Agreements.

“Consolidated Net Income” means, for the Parent, the Borrower and the
Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP) for any period, the net income (or loss) after provision
for taxes of the Parent, the Borrower and the Subsidiaries on a consolidated
basis for such period taken as a single accounting period, provided that there
shall be excluded the income (or loss) of AWN.

“Contribution Agreement” means the Asset Purchase and Contribution Agreement,
dated as of June 4, 2012, by and among the Parent, ACS Member, GCI, GCI Member
and AWN, as in effect on the First Effective Date or as amended in accordance
with Section 6.11.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Converted Term Loan” shall have the meaning specified in the Amendment
Agreement.

“Converting Lender” shall have the meaning specified in the Amendment Agreement.

“Convertible Note Documents” means the indenture and other agreements under
which the Convertible Notes were issued and all other instruments, agreements
and other documents evidencing or governing the Convertible Notes or providing
for any Guarantee or other right in respect thereof.

“Convertible Notes” means the $125,000,000 in aggregate principal amount of
5.75% convertible notes issued by the Borrower pursuant to the Convertible Note
Documents on April 8, 2008.

 

10



--------------------------------------------------------------------------------

“Cumulative Distributable Cash” means, for the Parent, the Borrower and the
Subsidiaries as of any date of determination, the sum of (a) $30,000,000 plus
(b) the amount of the first two regularly-scheduled dividend payments to be made
following the Closing Date in an aggregate amount not to exceed $20,000,000,
plus (c) net proceeds received from asset sales not required to be applied to
prepay the Loans pursuant to Section 2.11(b)(i)(B), plus (d) Available Cash for
the Reference Period most recently ended prior to such date (provided that for
purposes of Sections 2.11(c) and (d), Available Cash shall be deemed increased
by the amount of voluntary prepayments of Term Loans subtracted in determining
the prepayment required thereunder), minus (e) the aggregate amount of
(w) Restricted Payments made pursuant to Section 6.08(a)(iii), (x) payments in
respect of Indebtedness made pursuant to Section 6.08(b)(iv), (y) other than for
purposes of Sections 2.11(c) and (d), purchases of Equity Interests of the
Parent made pursuant to Section 6.08(a)(ix) and (z) Investments made pursuant to
Section 6.04(o) net of any Recoveries thereof received during such Reference
Period, in each case paid in cash during the period commencing on the Closing
Date through the last day of such Reference Period.

“Declined Amounts” has the meaning specified in Section 2.11(h).

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Defaulting Lender” means any Lender designated a Defaulting Lender by the
Administrative Agent after the Administrative Agent has reasonably determined
that such Lender has (a) failed to comply with its obligation to fund any
portion of its Loans or participations in Letters of Credit or Swingline Loans
within three Business Days of the date required to be funded by it hereunder,
(b) notified the Borrower, the Administrative Agent, the LC Issuers, the
Swingline Lender or any Lender in writing that it does not intend to comply with
any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or generally under other agreements in which it
commits to extend credit, (c) failed, within three Business Days after written
request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit and Swingline Loans,
(d) otherwise failed to pay over to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within three Business Days
of the date when due, unless the subject of a good faith dispute, or
(e) (i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee or custodian appointed for it, or
has taken any action in furtherance of, or indicating its consent to, approval
of or acquiescence in any such proceeding or appointment or has a parent company
that has become the subject of a bankruptcy or insolvency proceeding, or has had
a receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed on Schedule 3.06.

“Disqualified Stock” means, with respect to any Person, any Equity Interest that
by its terms (or by the terms of any security into which it is convertible or
for which it is exchangeable or exercisable) or upon the happening of any event:
(a) matures or is mandatorily redeemable pursuant to a sinking fund obligation
or otherwise in whole or in part, in each case on or prior to the 180th day
following the latest Term Maturity Date then in effect; (b) is convertible or
exchangeable for Indebtedness or Disqualified Stock; or (c) is redeemable at the
option of the holder thereof, in whole or in part, in each case on or prior to
the 180th day following the latest Term Maturity Date then in effect; provided,
however, that any Equity Interests that would not constitute Disqualified Stock
but for the

 

11



--------------------------------------------------------------------------------

provisions thereof giving holders thereof the right to require such Person to
repurchase or redeem such Equity Interests upon the occurrence of an “asset
sale” or “Change of Control” occurring prior to the 180th day following the
latest Term Maturity Date then in effect shall not constitute Disqualified Stock
if the “asset sale” or “Change of Control” provisions applicable to such Equity
Interests are not more favorable to the holders of such Equity Interests than
the “asset sale” provisions and the “Change of Control” provisions customarily
contained in senior or senior subordinated notes of similar issuers issued under
Rule 144A of the Securities Act of 1933, in each case as reasonably determined
by the Administrative Agent.

“Dividend Suspension Period” means any period (a) commencing on the date of
delivery of a certificate pursuant to Section 5.01(c) showing that, for the then
most recently ended period of four consecutive fiscal quarters of the Parent,
the Total Leverage Ratio is greater than 3.50 to 1 (or on the date upon which
the Borrower shall fail to deliver such certificate when required under
Section 5.01(c)), and (b) ending on the date of delivery of a certificate
pursuant to Section 5.01(c) showing that, for the then most recently ended
period of four consecutive fiscal quarters of the Parent, the Total Leverage
Ratio is equal to or less than 3.50 to 1.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Lender” has the meaning specified in Section 2.17(f).

“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America or any State thereof or the District of Columbia.

“ECF Prepayment Date” means (a) the last day of each fiscal year of the Borrower
and (b) the last day of the second fiscal quarter of each fiscal year of the
Borrower.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Revolving Commitment, the LC Issuer, and (iii) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Parent, the Borrower or any
Subsidiary.

“Environmental Laws” means all applicable laws (including common law), rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions, or
final and legally binding agreements, or other legally enforceable requirements
issued, promulgated or entered into by or with any Governmental Authority,
regulating, relating to, or imposing standards of conduct concerning the
protection of human health (as affected by exposure to hazardous substances) or
the environment.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, natural resource damages, fines, penalties or indemnities), of the
Parent, the Borrower or any Subsidiary directly or indirectly resulting from or
based upon (a) any actual or alleged violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) any actual or alleged exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

12



--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person and any options warrants
or other rights to acquire such Equity Interests, but excluding any debt
securities convertible into such Equity Interests.

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any stockholders’ or voting trust agreements) for the issuance or sale of, or
securities convertible into, any additional shares of capital stock of any
class, or partnership or other ownership interests of any type in, such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any Reportable Event; (b) the existence with respect to
any Plan of a non-exempt Prohibited Transaction; (c) any failure by any Plan to
satisfy the minimum funding standards (within the meaning of Sections 412 or 430
of the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (d) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan, the failure to make by its due date a required installment
under Section 430(j) of the Code with respect to any Plan or the failure by any
Loan Party or any of its ERISA Affiliates to make any required contribution to a
Multiemployer Plan; (e) the incurrence by any Loan Party or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (f) a determination that any Plan is, or is expected to
be, in “at risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA); (g) the receipt by any Loan Party or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or to appoint a trustee to administer any Plan;
(h) the incurrence by any Loan Party or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; and (i) the receipt by any Loan Party or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from a Loan
Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, Insolvent, in Reorganization, or in “endangered” or “critical”
status (within the meaning of Section 432 of the Code or Section 305 of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time and any successor statute.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any LC Issuer, the Swingline Lender or any other recipient of any payment to be
made by or on account of any obligation of the Borrower hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is

 

13



--------------------------------------------------------------------------------

organized or is a resident for tax purposes or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located or in which such recipient is otherwise deemed to be engaged in a trade
or business for tax purposes (as a result of a present or former connection
between such recipient and the jurisdiction or taxing authority imposing the
tax) or any subdivision thereof or therein, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above, (c) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under
Section 2.19(b)), any tax that (i) is in effect and would apply to amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office), except to the extent
that (A) in the case of a designation of a new lending office, such Foreign
Lender or (B) in the case of an assignment, the assignor of such Foreign Lender,
was entitled, at the time of such designation or assignment (as the case may
be), to receive additional amounts from the Borrower with respect to any tax
pursuant to Section 2.17(a), (ii) is attributable to such Foreign Lender’s
failure to comply with Section 2.17(e) or (iii) is not applicable to amounts
payable to such Foreign Lender at the time such Foreign Lender becomes party to
this Agreement or designates a new lending office, unless either (x) such
Foreign Lender becomes a party to this Agreement by assignment and the assignor
of such Lender was entitled at the time of assignment to receive additional
amounts from the Borrower with respect to any tax pursuant to Section 2.17(a)
(provided that such Foreign Lender shall not be entitled to receive additional
amounts from the Borrower in excess of the amount to which its assignor was
entitled) or (y) such tax is imposed as a result of a Change in Law that becomes
effective after the date such Foreign Lender becomes a party to this Agreement
or designates a new lending office, as applicable, (d) any taxes, in the case of
a Domestic Lender, attributable to such Lender’s failure to comply with
Section 2.17(f) and (e) any taxes attributable to FATCA and any regulations
promulgated thereunder and any other formal, definitive guidance issued in
connection therewith.

“Existing Credit Agreement” means the Credit Agreement dated as of February 1,
2005 among the Borrower, the Parent, the lenders and agents party thereto and
Canadian Imperial Bank of Commerce, as administrative agent, as amended,
supplemented or otherwise modified prior to the date hereof.

“Facility” means each of (a) the Original Term Commitments and the Original Term
Loans made thereunder (the “Term Facility”), (b) the Tranche B Term Commitments
and the Tranche B Term Loans made thereunder, (c) each series of Incremental
Term Loan Commitments and the Incremental Term Loans made thereunder, (each an
“Incremental Facility”) and (c) thed) the Class A Revolving Commitments and the
extensions of credit made thereunder, (e) the “Class B Revolving Commitments and
the extensions of credit made thereunder and (f) each Series of New Revolving
Commitments and the New Revolving Loans made thereunder (each a “New Revolving
Facility”).

“FATCA” means Section 1471 or 1472through 1474 of the Code as of the date
hereof.of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (or any law implementing such an intergovernmental
agreement.

“FCC” means the United States Federal Communications Commission or any successor
agency thereof.

 

14



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower or the Parent, as applicable.

“Financings” has the meaning specified in the Preliminary Statements.

“First Amendment” means the First Amendment to Credit Agreement, dated as of
November 1, 2012, among the Borrower, Parent, the Lenders party thereto and the
Administrative Agent.

“First Effective Date” means the “First Effective Date”, as such term is defined
in the First Amendment.

“Fixed Charges” means, for the Parent, the Borrower and the Subsidiaries for any
period, the sum of (a) Cash Interest Expense plus (b) Taxes based on income of
the Parent, the Borrower and the Subsidiaries paid in cash in respect of income
for such period, excluding Taxes on any gain from the AWN Sale.

“Fixed Charges Coverage Ratio” means, as at the last day of any fiscal quarter,
the ratio of (a) Adjusted EBITDA of the Parent, the Borrower and the
Subsidiaries for the period of four consecutive fiscal quarters of the Parent
ended on such last day to (b) Fixed Charges for such period.

“Foreign Lender” has the meaning specified in Section 2.17(e).

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles as in effect in the United
States of America.

“GCI” means General Communication, Inc., an Alaska corporation.

“GCICC” means GCI Communication Corp., an Alaska corporation.

“GCI Member” means GCI Wireless Holdings, LLC, an Alaska limited liability
company.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

15



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other payment obligation of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of the guarantor, direct or indirect, (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other payment obligation or to purchase (or to advance or supply
funds for the purchase of) any security for the payment thereof, (b) to purchase
or lease property, securities or services for the purpose of assuring the owner
of such Indebtedness or other payment obligation of the payment thereof, (c) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other payment obligation, or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or obligation; provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business. The amount of any Guarantee of any guarantor shall be deemed to be the
lower of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made and (b) the maximum amount
for which such guarantor may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary obligation and the maximum amount
for which such guarantor may be liable are not stated or determinable, in which
case the amount of such Guarantee shall be such guarantor’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

“Guarantee Agreements” means the Parent Guarantee Agreement and the Subsidiary
Guarantee Agreement.

“Hazardous Materials” means all radioactive substances or wastes and all
hazardous or toxic substances, wastes or other pollutants, including petroleum
or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, and all
chemicals, materials, pollutants, contaminants, substances or wastes of any
nature prohibited, limited or regulated by or pursuant to, or that could give
rise to liability under, any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Incremental Loan Amendment” means any amendment to this Agreement pursuant to
which Incremental Term Loan Commitments of any Series or, Revolving Commitment
Increases or New Revolving Commitments of any Series, as applicable, are
established pursuant to Section 2.01(c).

“Incremental Revolving Commitment” has the meaning set forth in Section 2.01(c).

“Incremental Term Loan” has the meaning assigned to such term in clause (c) of
Section 2.01.

“Incremental Term Loan Commitment” means, with respect to each Incremental Term
Loan Lender of any Series, the commitment, if any, of such Lender to make
Incremental Term Loans of such Series hereunder. The initial amount of each
Lender’s Incremental Term Loan Commitment of any Series will be specified in the
Incremental Loan Amendment for such Series, or will be set forth in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Incremental Term Loan Commitment of such Series. The aggregate amount of the
Incremental Term Loan Commitments on the Closing Date is zero and at any time
thereafter shall not exceed $50,000,000the Maximum Term Incremental Amount.

 

16



--------------------------------------------------------------------------------

“Incremental Term Loan Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to advances of any kind, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (d) all
obligations of such Person in respect of the deferred purchase price of property
or services that would be shown as a long-term liability on the liability side
of the balance sheet of such Person in accordance with GAAP, (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed (provided that if such obligations have not
been assumed, the amount of such Indebtedness included for the purposes of this
definition will be the amount equal to the lesser of the fair market value of
such property and the amount of the Indebtedness secured), (f) all Guarantees by
such Person of Indebtedness (other than Indebtedness to the extent included in
clause (e)) of others, (g) all Capital Lease Obligations and Synthetic Lease
Obligations of such Person, (h) unless fully cash collateralized, all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (i) unless fully cash
collateralized, all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. Notwithstanding any of the foregoing,
Indebtedness shall not include accrued expenses and deferred tax and other
credits incurred by any Person in the ordinary course of business.
Notwithstanding the foregoing, the obligation of the ACS Member to make
“claw-back” payments described in Section 7.5(c) of the Operating Agreement to
the GCI Member, and the making of such payments, to the extent the aggregate
principal amount of all such obligations and payments made during the term of
this Agreement shall not exceed $15,000,000, shall not constitute
“Indebtedness.”

“Indemnified Taxes” means Taxes other than Excluded Taxes and Other Taxes.

“Information Memorandum” means the Confidential Information Memorandum dated
October, 2010 relating to the Borrower and the Commitments.

“Insolvent” with respect to any Multiemployer Plan, means the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement covering Collateral, substantially in the form of Annex 1 to
the Security Agreement.

“Intercompany Subordination Agreement” means an intercompany subordination
agreement between the Loan Parties and the Administrative Agent, substantially
in the form of Exhibit G.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last Business Day of each March, June, September and
December, (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid in accordance with the terms of this Agreement.

 

17



--------------------------------------------------------------------------------

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six or (with
the approval of each of the affected Lenders) nine or twelve months thereafter,
as the Borrower may elect; provided that (a) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any such Interest Period that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Investment” means the acquisition of (including pursuant to any merger with any
Person that was not a Wholly Owned Subsidiary prior to such merger) any Equity
Interests in or evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, the making
of any loans or advances to or capital contributions in, the Guarantee of any
obligations of, or the purchase or acquisition (in one transaction or a series
of transactions) of any assets of any other Person constituting a business unit.

“JV Closing Date” means the “Closing Date”, as such term is defined in the
Contribution Agreement.

“JV Closing Date Default” means the failure:

(a) of the ACS Member, on or prior to the JV Closing Date, (x) to grant to the
Administrative Agent a first priority perfected security interest in the Equity
Interests in AWN held by the ACS Member or (y) to deliver all certificates (if
any) representing all such outstanding Equity Interests and stock powers and
instruments of transfer, endorsed in blank, with respect thereto;

(b) of the Parent (or one or more of its affiliates) to (x) receive from the GCI
Member the Purchase Price (as such term is defined in the Contribution
Agreement) in respect of the [Asset Sale] or (y) to apply, on (or substantially
concurrently with) the JV Closing Date, at least $65,000,000 of the Net Cash
Proceeds of such [Asset Sale] to prepay the Term Loans; or

(c) of any of the representations and warranties of any Loan Party set forth in
any Loan Document to be true and correct in all material respects on and as of
the JV Closing Date as if made on such date (or, if any such representation and
warranty is expressly stated to have been made as of a specific date, as of such
specific date)

; provided that, for the avoidance of doubt, at any time that the JV Closing
Date shall not have occurred, no JV Closing Date Default shall be deemed to have
occurred.

“JV Transactions” means the [Asset Sale], the Asset Contribution and the other
transactions contemplated by the Contribution Agreement and the Operating
Agreement.

 

18



--------------------------------------------------------------------------------

“JV Transaction Costs” means the amounts referred to in clause (a)(iv)(3) of the
definition of Adjusted EBITDA.

“LC Disbursement” means a payment made by an LC Issuer pursuant to a Letter of
Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time.

“LC Issuer” means JPMorgan Chase Bank, N.A. and each other Revolving Lender
approved by the Administrative Agent and designated by the Borrower as an “LC
Issuer” hereunder that has agreed to such designation and has been approved as
an “LC Issuer” hereunder by the Administrative Agent (such approval not to be
unreasonably withheld), each in its capacity as the issuer of Letters of Credit
hereunder, and in each case its successors in such capacity as provided in
Section 2.05. Any LC Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such LC Issuer, in which case
the term “LC Issuer” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

“Leased Real Property” means each parcel of real property leased or subleased by
any Loan Party pursuant to any Real Property Lease.

“Lenders” has the meaning set forth in the preamble hereto. The term “Lenders”
also includes the Incremental Term Loan Lenders, the Revolving Commitment
Increase Lenders and, unless the context otherwise requires, the Swingline
Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Collateral Account” has the meaning assigned to such term in
Section 2.05(j).

“LIBO Rate” means, with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on such page (or otherwise on such screen), the “LIBO Rate” shall be
determined by reference to such other comparable publicly available service for
displaying eurodollar rates as may be selected by the Administrative Agent or,
in the absence of such availability, by reference to the rate at which the
Administrative Agent is offered Dollar deposits at or about 11:00 A.M., New York
City time, two Business Days prior to the beginning of such Interest Period in
the interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein. Notwithstanding
the foregoing, the minimum LIBO Rate shall be 1.50%.

“License Subsidiary” means a Subsidiary of the Borrower, the sole purpose of
which shall be to hold the Operating Licenses of one operating Subsidiary and to
perform functions incidental thereto.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

19



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Security Documents, the Intercompany
Subordination Agreement, the First Amendment, the Amendment Agreement and any
promissory note executed and delivered pursuant to Section 2.09(d).

“Loan Parties” means the Borrower, the Parent and the Subsidiary Loan Parties.

“Loans” means the Term Loans, the Revolving Loans (including any extensions of
credit under any Revolving Commitment Increase) and the Incremental Term Loans
and, as the context may require, the Swingline Loans.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, results of operations, properties or financial condition of the Parent,
the Borrower and the Subsidiaries taken as a whole, (b) the ability of any Loan
Party to perform any of its obligations under any Loan Document or (c) the
rights of or benefits available to the Lenders under any Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of the Parent, the Borrower and the Subsidiaries in an aggregate
principal amount exceeding $10,000,000. For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Parent, the
Borrower or any Subsidiary in respect of any Hedging Agreement at any time shall
be the aggregate net amount (giving effect to any netting agreements) that the
Parent, the Borrower or such Subsidiary would be required to pay if such Hedging
Agreement were terminated at such time.

“Material Real Property” means (a) each parcel of real property owned, leased or
subleased by any Loan Party that is subject to a mortgage or leasehold mortgage
under the Existing Credit Agreement with an assessed value in excess of
$750,000, (b) all owned real property of a Loan Party with an assessed value in
excess of $750,000 (other than the Owned Real Property listed on Schedule
1.01-B) and (c) each other parcel of real property that is owned or acquired by
a Loan Party that is determined to be material to the business or operations of
the Loan Parties, taken as a whole.

“Material Subsidiary” means any Subsidiary (a) which has total revenues equal to
or greater than 5% of the total revenues of the Parent and its Subsidiaries on a
consolidated basis, or (b) for which the fair market value of its assets is
equal to or greater than 5% of the total assets of the Parent and its
Subsidiaries on a consolidated basis, or (c) which has Adjusted EBITDA equal to
or greater than 5% of the total Adjusted EBITDA of the Parent and its
Subsidiaries on a consolidated basis, and in any case, includes any License
Subsidiary and any Subsidiary that owns or leases any communications towers.

“Maximum Term Incremental Amount” means the sum of (i) $25,000,000 plus (ii) the
amount of all voluntary prepayments of the Original Term Loans made with the
proceeds of Incremental Term Loans (including substantially simultaneously with
the incurrence thereof).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage Policies” has the meaning set forth in Section 5.18(b).

 

20



--------------------------------------------------------------------------------

“Mortgaged Property” means, initially, each parcel of owned real property and
the improvements thereto owned by a Loan Party and identified on Schedule
3.05(c)(ii), and after the Closing Date, any New Mortgaged Property.

“Mortgage” means each of the mortgages, deeds of trust, trust deeds, leasehold
mortgages and leasehold deeds of trust in form and substance reasonably
satisfactory to the Administrative Agent covering the Mortgaged Properties, in
each case, as amended, restated, supplemented or otherwise modified from time to
time.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“New Mortgaged Property” has the meaning set forth in Section 5.14(b)(ii).

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (i) any cash received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when received, (ii) in the case of a casualty, insurance proceeds,
and (iii) in the case of a condemnation or similar event, condemnation awards
and similar payments, net of (b) the sum of (i) all fees and out-of-pocket
expenses paid by or on behalf of the Parent, the Borrower and the Subsidiaries
(other than to an Affiliate of the Borrower) in connection with such event
(which, in the case of the AWN Sale, shall include costs attributable to the
wind down of the retail wireless business of the Borrower and its Subsidiaries
in an amount not to exceed $12,500,000), (ii) in the case of a sale, transfer or
other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or a condemnation or similar proceeding), the amount
of all payments required to be made by the Parent, the Borrower and the
Subsidiaries as a result of such event to repay Indebtedness (other than Loans)
secured by such asset or otherwise subject to mandatory prepayment as a result
of such event and, (iii) in the case of the AWN Sale, amounts held in escrow at
the closing thereof in an amount not to exceed $9,000,000, and (iv) the amount
of all taxes paid (or estimated to be payable) by the Parent, the Borrower and
the Subsidiaries (including, without limitation, sales, VAT and transfer taxes
which will be payable by the Parent, the Borrower and the Subsidiaries), and the
amount of any reserves established by the Parent, the Borrower and the
Subsidiaries to fund contingent liabilities reasonably estimated to be payable,
in each case during the year that such event occurred or the next two succeeding
years and that are directly attributable to such event (as determined reasonably
and in good faith by the chief financial officer of the Borrower); provided,
however, that in the case of taxes that are deductible as estimated taxes under
this clause (iiiiv), the Parent, the Borrower or such Subsidiary may deduct an
amount (the “Reserved Amount”) equal to the amount reserved in accordance with
GAAP for the Parent’s, the Borrower’s or such Subsidiary’s reasonable estimate
of such taxes, other than taxes for which the Parent, the Borrower or such
Subsidiary is indemnified, provided further, however, that, at the time such
taxes are paid, an amount equal to the amount, if any, by which the Reserved
Amount for such taxes exceeds the amount of such taxes actually paid shall
constitute “Net Proceeds” of the type for which such taxes were reserved for all
purposes hereunder.

“New Mortgaged Property” has the meaning set forth in Section 5.14(b)(ii).

“New Revolving Commitment” has the meaning set forth in Section 2.01(c).

“New Revolving Facility” has the meaning set forth in the definition of
“Facility” set forth herein.

“New Revolving Lender” means a Lender with a New Revolving Commitment.

 

21



--------------------------------------------------------------------------------

“New Revolving Loan” means any revolving loan made by a New Revolving Lender
utilizing its New Revolving Commitment.

“Note” has the meaning assigned to such term in Section 2.09(d).

“Obligations” has the meaning assigned to such term in (a) the Security
Agreement, (b) the Pledge Agreement and (c) the Guarantee Agreements.

“Operating Agreement” means the First Amended and Restated Operating Agreement
of AWN in the form attached as Exhibit A to the Contribution Agreement on the
First Effective Date or as amended in accordance with Section 6.11.

“Operating Licenses” means all material licenses and permits issued by the FCC
or RCA to the Parent, the Borrower or any Subsidiary, including any paging,
mobile telephone, specialized mobile radio, microwave or other license,
necessary for the operation of the business of the Parent, the Borrower and the
Subsidiaries.

“Original Term Commitment” means, with respect to each Original Term Lender, the
commitment of such Original Term Lender to make Original Term Loans hereunder on
the Closing Date, expressed as an amount representing the maximum aggregate
principal amount of the Original Term Loans to be made by such Lender hereunder,
as such commitment may be reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Original Term Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Original Term Commitment, as applicable. The initial aggregate amount of the
Lenders’ Original Term Commitments is $440,000,000.

“Original Term Lender” means, at any time, any Lender that has an Original Term
Commitment or an Original Term Loan at such time.

“Original Term Loan” means a loans made pursuant to Section 2.01(b)(i).

“Original Term Maturity Date” means the date that is six years after the Closing
Date or the first Business Day thereafter, if such date is not a Business Day.

“Other Taxes” means any and all present or future recording stamp, documentary,
excise, transfer, property or similar taxes, charges or levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, and any and all
interest, additions to tax and penalties related thereto.

“Owned Real Property” means each parcel of owned real property listed on
Schedule 3.05(c)(i).

“Parent” means Alaska Communications Systems Group, Inc., a Delaware
corporation.

“Parent Guarantee Agreement” means the Guarantee Agreement dated as of the date
hereof made by the Parent in favor of the Administrative Agent for the benefit
of the Secured Parties, substantially in the form of Exhibit D.

“Participant” has the meaning assigned to such term in clause (e) of
Section 9.04.

 

22



--------------------------------------------------------------------------------

“Participant Register” has the meaning assigned to such term in clause (e) of
Section 9.04.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT
ACT) of 2001, Pub. L. 107-56, as it may be amended or otherwise modified from
time to time.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” means a certificate in the form of Exhibit B or any
other form approved by the Administrative Agent.

“Permitted Acquisition” means any acquisition, to the extent such acquisition
occurs after the Closing Date, of all or substantially all the assets of, or
shares or other Equity Interests in, a Person (or, in the event that the
Borrower or any such Subsidiary owns Equity Interests in such Person prior to
such acquisition, the acquisition of all of the shares or other Equity Interests
in such Person not owned by the Parent, the Borrower or any Subsidiary at the
time of such acquisition) or division or line of business of a Person that is
engaged in a reasonably related (ancillary or complementary) line of business or
lines of business, as reasonably determined by the board of directors of the
Borrower (or any subsequent Investment made in a previously acquired Permitted
Acquisition), that was not preceded by an unsolicited tender offer for such
Person, if immediately after giving effect thereto (a) no Default or Event of
Default shall have occurred and be continuing or would result therefrom, (b) all
transactions related thereto shall be consummated in accordance with applicable
law, (c) such acquired or newly formed corporation, partnership, association or
other business entity shall be a domestic Wholly Owned Subsidiary and all
actions required to be taken, if any, with respect to such acquired or newly
formed Subsidiary under Section 5.12 shall have been taken, (d)(i) the
Administrative Agent shall have received a certificate of a Financial Officer to
the effect that, after giving effect to such acquisition or formation, no
Default or Event of Default shall have occurred and be continuing and the
Borrower and its Subsidiaries will be in compliance with the covenants contained
in Section 6.12 determined on a pro forma basis as if such acquisition had
occurred at the beginning of the relevant periods for determining such
compliance and as if any Indebtedness incurred in connection therewith was
incurred at the beginning of such relevant periods (and as if any Indebtedness
repaid was repaid at the beginning of such relevant period), together with
(A) calculations in form and detail satisfactory to the Administrative Agent
demonstrating such compliance and (B) all relevant financial information for
such subsidiary or assets reasonably requested by the Administrative Agent, and
(ii) any acquired or newly formed Subsidiary shall not be liable for any
Indebtedness (except for Indebtedness permitted by Section 6.01), and (e) after
giving pro forma effect to such acquisition or formation, no Restricted Period
shall have commenced and be continuing or would result therefrom.

“Permitted Additional Indebtedness” means Indebtedness of the Parent or the
Borrower (which may be guaranteed by the Subsidiaries, the Borrower and the
Parent, as the case may be,) incurred after the date hereof, provided that
(a) such Indebtedness (and any guarantees thereof) shall be senior subordinated
notes, (b) such Indebtedness shall be unsecured (other than by the proceeds
thereof held in escrow pending a Permitted Acquisition), (c) no scheduled
payments of principal, prepayments, redemptions or sinking fund or like payments
on the principal of such Indebtedness shall be required prior to the 180th day
following the latest Term Maturity Date then in effect (other than any repayment
of proceeds thereof held in escrow pending a Permitted Acquisition), (d) the
terms and conditions of such Indebtedness shall not be more restrictive on the
Parent, the Borrower and the Subsidiaries than the terms and conditions
customarily found in senior or senior subordinated notes of similar issuers
issued under Rule 144A of the Securities Act of 1933 or in a public offering, in
each case as reasonably determined by

 

23



--------------------------------------------------------------------------------

the Administrative Agent, and any terms of subordination thereof shall also
extend to cover obligations of the Parent, the Borrower and the Subsidiaries in
respect of any Hedging Agreements to which the Borrower and any of the Lenders
and their respective Affiliates are parties, (e) no Event of Default and, other
than in the case of Permitted Additional Indebtedness applied to the purposes
described in clause (f)(iii) below, no Restricted Period or Default shall have
occurred and be continuing at the time of incurrence of such Indebtedness or
would result therefrom, (f) the proceeds of such Indebtedness are applied,
within 60 days of the incurrence thereof, (i) to finance one or more Permitted
Acquisitions (including amounts to be held in escrow pending a Permitted
Acquisition or to repay such Permitted Additional Indebtedness if the proceeds
thereof were held in escrow pending a Permitted Acquisition that was not
consummated), (ii) to prepay Term Loans, (iii) to refinance, repurchase, redeem,
defease, acquire or replace the Additional Convertible Notes or Permitted
Additional Indebtedness and finance the payment of any interest, fees, initial
issue discount or other costs or expense related to the Additional Convertible
Notes or such Permitted Additional Indebtedness, (iv) to finance Capital
Expenditures and Investments made pursuant to Section 6.04(q) or (v) to finance
Restricted Payments; provided that, in the case of clause (v) only, after giving
pro forma effect to the incurrence of such Indebtedness and any Indebtedness
repaid in connection therewith, the Total Leverage Ratio for the most recently
completed fiscal quarter for which financial statements have been delivered
pursuant to Section 5.01 is less than or equal to 4.253.00 to 1 on the date of
incurrence of such Indebtedness, and (g) except in the case of Permitted
Additional Indebtedness applied to the purposes described in clause (f)(iii)
above, the Borrower shall be in compliance, on a pro forma basis after giving
effect to the incurrence of any such Permitted Additional Indebtedness and any
Permitted Acquisitions (including giving pro forma effect to any Permitted
Cost-Savings) to be financed thereby, or consummated after the referenced
four-fiscal quarter period but before such incurrence, with Section 6.12
(recomputed as of the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements have been or were required to have been
delivered pursuant to Section 5.01).

“Permitted Cost-Savings” means, in connection with each Asset Sale or Permitted
Acquisition involving aggregate consideration in excess of $10,000,000 and
permitted by the terms of this Agreement, those demonstrable cost-savings and
other adjustments reasonably anticipated to be achieved in connection with such
Asset Sale or Permitted Acquisition, as the case may be, for the 12-month period
following the consummation of such Asset Sale or Permitted Acquisition, in an
aggregate amount not to exceed 5% of Adjusted EBITDA for the most recently
completed four fiscal quarter period (or, in the case of the AWN Sale, through
the second full fiscal quarter ending after the Amendment Agreement Effective
Date, 10% of Adjusted EBITDA for such period), in each case after giving effect
to the last sentence of the definition of Adjusted EBITDA set forth herein,
which cost-savings and other adjustments and the calculation thereof shall be
set forth in a certificate from a Financial Officer of the Parent delivered to
the Administrative Agent on such date of determination. It is understood and
agreed that, for the avoidance of duplication, no anticipated cost-savings or
other adjustments shall be included in the calculation of Permitted Cost-Savings
for any period to the extent such anticipated cost-savings or other adjustments
are otherwise reflected in Adjusted EBITDA for such period by virtue of the
achievement of actual cost-savings or other results that were part of the
cost-savings or other adjustments anticipated to be achieved.

“Permitted Encumbrances” has the meaning specified in the Mortgages.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

24



--------------------------------------------------------------------------------

(b) investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, credit ratings of
at least A-1 by S&P or P-1 by Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 360 days from the date of acquisition thereof
(A) issued or guaranteed by or placed with, and money market deposit accounts
issued or offered by, (i) any Lender or (ii) any domestic office of any
commercial bank organized under the laws of the United States of America or any
State thereof that has a combined capital and surplus and undivided profits of
not less than $250,000,000 or a foreign bank that has a combined capital and
surplus and undivided profits of not less than $125,000,000 or (B) rated at
least A by S&P or A2 by Moody’s as of the date of acquisition;

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory, the securities of which state, commonwealth,
territory, political subdivision or taxing authority (as the case may be) are
rated at least A by S&P or A by Moody’s, as of the date of acquisition;

(f) money market mutual or similar funds that invest primarily in assets
satisfying the requirements of clauses (a) through (e) of this definition;

(g) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, as amended, (ii) are rated AAA by
S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000, in each case, such requirements being measured or calculated as
of the date of the acquisition of or investment in such Permitted Investment;

(h) asset backed securities having ratings of at least AAA by S&P or Aaa by
Moody’s, as of the date of acquisition;

(i) auction rate securities, corporate bonds, medium term notes and euro notes
issued by foreign or domestic entities having ratings of at least A by S&P or A2
by Moody’s, as of the date of acquisition; and

(j) contributions to or investments related to the Parent’s, the Borrower’s or
any Subsidiary’s obligations under deferred compensation plans and pension plans
which plans have been approved by the Parent’s, the Borrower’s or such
Subsidiary’s board of directors.

“Permitted Liens” means:

(a) Liens imposed by law for taxes and other governmental charges that are not
yet due or are being contested in compliance with Section 5.05;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law and Landlords’ liens, in each case, arising in the
ordinary course of business and securing obligations that (i) are not overdue by
more than 30 days, (ii) do not in the aggregate materially detract from the
value of such property or materially impair the use thereof in the business
operations of the Parent, the Borrower and its Subsidiaries or (iii) are being
contested in compliance with Section 5.05;

 

25



--------------------------------------------------------------------------------

(c) pledges and deposits made in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations (and Liens
to secure bonds or letters of credit issued for such purpose);

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds or deposits
and other obligations of a like nature, in each case in the ordinary course of
business (and Liens to secure bonds or letters of credit issued for such
purpose);

(e) judgment liens in respect of judgments, decrees, awards or attachments that
do not constitute an Event of Default under clause (k) of Article VII;

(f) Permitted Encumbrances;

(g) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not interfere in a material manner with the ordinary conduct of business of
the Borrower or any Subsidiary; and

(h) Liens existing on the date hereof and listed on Schedule 1.01-A hereof and
renewals, extensions and replacements thereof; provided that (i) the property
covered thereby is not changed (other than the addition of any property covered
by an after-acquired property clause applicable to such Lien on the date
hereof), (ii) the obligations secured thereby shall not be increased (other than
to include accrued and unpaid interest, premiums, and fees, costs and expenses
related thereto), (iii) no additional Loan Parties or their Subsidiaries shall
become a direct or contingent obligor (other than any newly formed subsidiary of
an obligor thereunder to which any such property subject to such Lien is
transferred), and (iv) any renewal or extension of any Indebtedness secured
thereby is permitted by Section 6.01(a)(viii) or (xv)

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such Plan were terminated, would under Sections 4062, 4064
or 4069 of ERISA be determined to be) an “employer” as defined in Section 3(5)
of ERISA.

“Pledge Agreement” means the Pledge Agreement dated as of the date hereof among
the Borrower, the Parent, the Subsidiaries party thereto and the Administrative
Agent for the benefit of the Secured Parties, substantially in the form of
Exhibit C-2.

“Prepayment Event” means:

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of the Parent, the Borrower or
any Subsidiary, other than dispositions described in clauses (a) through (hg) of
Section 6.05, but (except with respect to the AWN Sale) only to the extent that
the Net Proceeds therefrom have not been applied to acquire other property
useful in the business of the Parent, the Borrower and the Subsidiaries within
360 days after such event; or

 

26



--------------------------------------------------------------------------------

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Parent, the Borrower or any Subsidiary resulting in Net Proceeds in
an aggregate amount in excess of $2,000,000 in any fiscal year of the Borrower,
but only to the extent that the Net Proceeds therefrom have not been applied to
repair, restore or replace such property or asset or acquire other property
useful in the business of the Parent, the Borrower and the Subsidiaries within
360 days after such event; or

(c) the incurrence by the Parent, the Borrower or any Subsidiary of any
Indebtedness, excluding Indebtedness permitted pursuant to Section 6.01 but
including Permitted Additional Indebtedness except to the extent proceeds of
such Permitted Additional Indebtedness are applied within 60 days following such
incurrence in accordance with clause (f) of the definition thereof.

“Prepayment Proceeds” has the meaning specified in the Amendment Agreement.

“Prime Rate” means the rate of interest per annum publicly announced or
established from time to time by JPMorgan Chase Bank, N.A. as its prime rate in
effect at its principal office in New York City; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective and such Prime Rate may not necessarily be the lowest rate
extended to customers.

“Prohibited Transaction” has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(f)(3) of the Code.

“Purchase Price” means, without duplication, with respect to any Permitted
Acquisition, an amount equal to the sum of (a) the aggregate consideration,
whether cash, property or securities (including any Indebtedness incurred
pursuant to Section 6.01(a)(xv)), paid or delivered by the Borrower and the
Subsidiaries in connection with such acquisition plus (b) the aggregate amount
of liabilities of the acquired business (net of current assets of the acquired
business) that would be required to be reflected on a balance sheet (if such
were to be prepared) of the Borrower and the Subsidiaries after giving effect to
such Permitted Acquisition.

“RCA” means the Regulatory Commission of Alaska or any other agency, commission
or similar body succeeding to the functions of the Regulatory Commission of
Alaska.

“Recoveries” means, with respect to any Investments, the aggregate amount of
dividends, distributions or other payments received in cash in respect of such
Investments.

“Real Property Leases” means all leases of real property under which any Loan
Party is a lessee from time to time with an annual rent in excess of $25,000 per
year or that is otherwise determined to be material to the business or
operations of the Loan Parties, taken as a whole.

“Reference Period” means, as at any date, the period commencing on January 1,
2011 and ending on the last day of the last fiscal quarter for which a
certificate pursuant to Section 5.01(c) has been delivered by the Borrower prior
to such date.

“Register” has the meaning assigned to such term in Section 9.04(c).

 

27



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata).

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event” means any “reportable event,” as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan.

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans, Incremental Term Loans and unused Commitments representing more than 50%
of the sum of the total Revolving Exposures, outstanding Term Loans, outstanding
Incremental Term Loans and unused Commitments at such time (subject, in each
case, to adjustment in the case of Defaulting Lenders as set forth in
Section 2.20(b)).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Parent, the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in the Parent, the Borrower or any
Subsidiary.

“Restricted Period” means any period (a) commencing on the date of delivery of a
certificate pursuant to Section 5.01(c) showing that, for the then most recently
ended period of four consecutive fiscal quarters of the Parent, the Total
Leverage Ratio is greater than the Restricted Period Ratio (or on the date upon
which the Borrower shall fail to deliver such certificate when required under
Section 5.01(c)), and (b) ending on the date of delivery of a certificate
pursuant to Section 5.01(c) showing that, for the then most recently ended
period of four consecutive fiscal quarters of the Parent, the Total Leverage
Ratio is equal to or less than the Restricted Period Ratio; provided that,
solely for purposes of this definition, the maximum amount of cash and cash
equivalents that may be subtracted from Adjusted Total Debt for purposes of
calculating the Total Leverage Ratio shall be “$20,000,000”.

“Restricted Period Ratio” means, as of any date of determination, a ratio equal
to (x) the maximum Total Leverage Ratio then permitted to be maintained by the
Borrower pursuant to Section 6.12(b) minus (y) 0.25x.

“Revolving Availability Period” means the period from and including the Closing
Date to but excluding the earlier of the latest Revolving Credit Maturity Date
then in effect and the date of termination of theall Revolving Commitments.

“Revolving Commitment” means, with respect to each Revolving Lender,
individually and collectively, the Class A Revolving cCommitment, if any,and
Class B Revolving Commitment of such Lender to make Revolving Loans and to
acquire participations in Letters of Credit and Swingline Loans hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Exposure hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.08 and (b) reduced or increased from
time to time pursuant to assignments by or to such Lender

 

28



--------------------------------------------------------------------------------

pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01 (or in the Incremental Loan Amendment
pursuant to which such Lender shall have provided any Revolving Commitment
Increase), or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Revolving Commitment, as applicable. The initial
aggregate amount of the Lenders’ Revolving Commitments is $30,000,000..

“Revolving Commitment Increase” has the meaning assigned to such term in
Section 2.01(c).

“Revolving Commitment Increase Lender” has the meaning assigned to such term in
Section 2.01(c).

“Revolving Credit Maturity Date” means October 21, 2015; provided that, unless
otherwise agreed by the Required Lenders, in the event that (a) the Convertible
Notes are not refinanced, purchased or defeased such that no more than
$25,000,000 of principal amount of such Convertible Notes are outstanding prior
to December 19, 2012 and (b) the Senior Secured Leverage Ratio as of
December 19, 2012 is greater than or equal to 2.75 to 1.00, the Revolving Credit
Maturity Date shall be December 19, 2012 (it being understood that if any such
refinancing or extension shall provide for a maturity date that is earlier than
91 days following the fifth anniversary of the Closing Date, the Revolving
Credit Maturity Date shall be the date (the “Specified Revolving Credit Maturity
Date”) that is 91 days prior to such maturity date unless the Senior Secured
Leverage Ratio is less than 2.75 to 1.00 as of the Specified Revolving Credit
Maturity Date).

“Revolving Exposure” means, (a) with respect to any Revolving Lender at any
time, the sum of the outstanding principal amount of such Revolving Lender’s
Revolving Loans and its LC Exposure and Swingline Exposure at such time and
(b) with respect to all Revolving Lenders at any time, the sum of the
outstanding principal amount of all Revolving Lenders’ Revolving Loans and LC
Exposure and Swingline Exposure at such time.

“Revolving Facility” means the Revolving Commitments and the extensions of
credit made thereunder.

“Revolving Lender” means a Lender with aClass A Revolving CommitmentLender or a
Class B Revolving Lender or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure, or both.

“Revolving Credit Maturity Date” means, (a) with respect to Class A Revolving
Commitments, the Class A Revolving Credit Maturity Date and (b) with respect to
Class B Revolving Commitments, Class B Revolving Credit Maturity Date.

“Revolving Loan” means a Loan made pursuant to Section 2.01(a).

“S&P” means Standard & Poor’s Ratings Service.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject target of any Sanctions (as of the Amendment Agreement Effective
Date, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons.

 

29



--------------------------------------------------------------------------------

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

“Second Effective Date” means the “Second Effective Date”, as such term is
defined in the First Amendment.

“Secured Hedging Agreements” means (i) each interest rate Hedging Agreement
entered into with any counterparty that was a Lender or an Affiliate of a Lender
at the time such Hedging Agreement was entered into (or, in the case of any such
Hedging Agreement entered into prior to the Closing Date, any counterparty that
was a Lender or an Affiliate of a Lender on the Closing Date), in each case,
unless such counterparty agrees with the Borrower not to be secured by the
Collateral under the Loan Documents, and (ii) each other type of Hedging
Agreement entered into with any counterparty that was a Lender or an Affiliate
of a Lender at the time such Hedging Agreement was entered into (or, in the case
of any such Hedging Agreement entered into prior to the Closing Date, any
counterparty that was a Lender or an Affiliate of a Lender on the Closing Date)
that is designated by the Borrower to be a Hedging Agreement secured by the
Collateral created under the Loan Documents.

“Secured Parties” shall have the meaning given such term in the Security
Agreement.

“Security Agreement” means the Security Agreement dated as of the date hereof
between the Borrower, the Subsidiary Loan Parties party thereto and the
Administrative Agent for the benefit of the Secured Parties, substantially the
form of Exhibit C-1.

“Security Documents” means the Security Agreement, the Subsidiary Guarantee
Agreements, the Parent Guarantee Agreement, the Pledge Agreement, the
Intercompany Subordination Agreement, the Mortgages and each other security
agreement or other instrument or document executed and delivered pursuant to
Section 5.12 or 5.14 to secure, or otherwise providing for collateral security
for, any of the Obligations.

“Senior Secured Debt” means, with respect to Parent, the Borrower and the
Subsidiaries on a consolidated basis at any time (without duplication), all
Total Debt of the Parent, the Borrower or any Subsidiary that is secured by a
Lien on any assets of a Loan Party, other than any such Indebtedness that by its
terms is expressly subordinated to the Obligations on terms satisfactory to the
Administrative Agent.

“Senior Secured Leverage Ratio” means, as of the last day of any fiscal quarter,
the ratio of (a) Senior Secured Debt on such date to (b) Adjusted EBITDA of the
Parent, the Borrower and the Subsidiaries for the period of four consecutive
fiscal quarters of the Borrower ended on such date, all determined on a
consolidated basis in accordance with GAAP. If during any period for which
Adjusted EBITDA is being determined the Parent, the Borrower or any Subsidiary
shall have consummated any Asset Sale, or any Permitted Acquisition that
involves the payment of aggregate consideration of $200,000 or more and, in the
case of any Permitted Acquisition, to the extent that the entity or assets so

 

30



--------------------------------------------------------------------------------

acquired have not been sold, transferred or otherwise disposed of during the
applicable period, then, for purposes of this definition, Adjusted EBITDA shall
be determined on a pro forma basis (including giving pro forma effect to any
Permitted Cost-Savings) as if such Permitted Acquisition or Asset Sale had been
made or consummated on the first day of such period.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the assets of the Loan Parties (taken as a
whole), at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of the Loan Parties (taken as a whole) will be greater than the
amount that will be required to pay the probable liability of their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) the Loan Parties (taken as a
whole) will be able to pay their debts and liabilities, subordinated, contingent
or otherwise, as such debts and liabilities become absolute and matured; and
(d) the Loan Parties (taken as a whole) will not have unreasonably small capital
with which to conduct the business in which they are engaged. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board or other Governmental Authority having jurisdiction
with respect thereto to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Parent. For the avoidance of doubt,
TekMate, LLC is not a Subsidiary based on the interests held therein as of the
Closing Date. For the avoidance of doubt, AWN will not be a Subsidiary on the JV
Closing Date.

“Subsidiary Guarantee Agreement” means the Guarantee Agreement dated as of the
date hereof made by the Subsidiary Loan Parties in favor of the Administrative
Agent for the benefit of the Secured Parties, substantially in the form of
Exhibit E.

“Subsidiary Loan Party” means (a) any Domestic Subsidiary (other than the
Borrower) and (b) any Foreign Subsidiary that is not a CFC that is formed or
acquired by the Parent or another Domestic Subsidiary or Foreign Subsidiary that
is not a CFC.

 

31



--------------------------------------------------------------------------------

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time. related to Swingline Loans other than any
Swingline Loans made by such Lender in its capacity as a Swingline Lender and
(b) if such Lender shall be a Swingline Lender, the principal amount of all
Swingline Loans made by such Lender outstanding at such time (to the extent that
the other Revolving Lenders shall not have funded their participations in such
Swingline Loans).

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to clause (a) of Section 2.04.

“Synthetic Lease Obligations” means, for any Person, obligations under any lease
of any property that is not a capital lease in accordance with GAAP and in
respect of which the lessee retains or obtains ownership of the property so
leased for federal income tax purposes.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority, and
any and all interest and penalties related thereto.

“Term Commitment” means, with respect to each Term Lender, the commitment, of
such Term Lender to make Term Loans hereunder on the Closing Date, expressed as
an amount representing the maximum aggregate principal amount of the Term Loans
to be made by such Lender hereunder, as such commitment may be reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Term Commitment is
set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Term Commitment, as applicable. The
initial aggregate amount of the Lenders’ Term Commitments is $440,000,000.
individually and collectively, the Original Term Commitment and the Tranche B
Term Commitment.

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

“Term Loan” means aeach Original Term Loan made pursuant to clause (b) of
Section 2.01and each Tranche B Term Loan.

“Term Maturity Date” means the date that is six years after the Closing Date or
the first Business Day thereafter, if such date is not a Business Day; provided
that, unless otherwise agreed by the Required Lenders, in the event that (a) the
Convertible Notes are not refinanced, purchased or defeased such that no more
than $25,000,000 of principal amount of such Convertible Notes are outstanding
prior to December 19, 2012 and (b) the Senior Secured Leverage Ratio as of
December 19, 2012 is greater than or equal to 2.75 to 1.00, the, individually
and collectively, the Original Term Maturity Date shall be December 19, 2012 (it
being understood that if any such refinancing or extension shall provide for a
maturity date that is earlier than 91 days following the sixth anniversary of
the Closing Date, the Term Maturity Date shall be the date (the “Specified Term
Maturity Date”) that is 91 days prior to such maturity date unless the Senior
Secured Leverage Ratio is less than 2.75 to 1.00 as of the Specified Term
Maturity Date). and the Tranche B Maturity Date.

“Total Debt” means, with respect to the Parent, the Borrower and the
Subsidiaries as at any date (determined on a consolidated basis without
duplication in accordance with GAAP), the sum of all Indebtedness consisting of
Capital Lease Obligations, Synthetic Lease Obligations, Indebtedness for

 

32



--------------------------------------------------------------------------------

borrowed money (including Permitted Additional Indebtedness), Indebtedness in
respect of the net present value of the deferred purchase price of property or
services that would be shown as a long-term liability on the liability side of
the balance sheet of such Person in accordance with GAAP, and Indebtedness
arising out of the Guarantee of any of the foregoing of the Parent, the Borrower
and the Subsidiaries on a consolidated basis at such time.

“Total Leverage Ratio” means, as at the last day of any fiscal quarter, the
ratio of (a) Adjusted Total Debt on such date to (b) Adjusted EBITDA of the
Parent, the Borrower and the Subsidiaries for the period of four consecutive
fiscal quarters of the Borrower ended on such date, all determined on a
consolidated basis in accordance with GAAP. If during any period for which
Adjusted EBITDA is being determined the Parent, the Borrower or any Subsidiary
shall have consummated any Asset Sale, or any Permitted Acquisition that
involves the payment of aggregate consideration of $200,000 or more and, in the
case of any Permitted Acquisition, to the extent that the entity or assets so
acquired have not been sold, transferred or otherwise disposed of during the
applicable period, then, for purposes of this definition, Adjusted EBITDA shall
be determined on a pro forma basis (including giving pro forma effect to any
Permitted Cost-Savings) as if such Permitted Acquisition or Asset Sale had been
made or consummated on the first day of such period.

“Tranche B Term Commitment” means, with respect to each Tranche B Term Lender,
the commitment, of such Tranche B Term Lender to make (by conversion) Tranche B
Term Loans hereunder pursuant to Section 2.01(b)(ii) on the Amendment Agreement
Effective Date in an aggregate principal amount not to exceed the amount
allocated to such Lender pursuant to the Amendment Agreement or in the
Assignment and Assumption pursuant to which such Tranche B Term Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The initial aggregate amount of the Tranche B
Term Commitment on the Amendment Agreement Effective Date is $0.

“Tranche B Term Lender” means, at any time, a Lender with a Tranche B Term
Commitment or an outstanding Tranche B Term Loan.

“Tranche B Term Loans” means the loans made (by conversion) on the Amendment
Agreement Effective Date under the Tranche B Term Commitments pursuant to
Section 2.01(b)(ii).

“Tranche B Maturity Date” means April 21, 2019; provided that, unless otherwise
agreed by the Lenders holding more than 50% of the Tranche B Term Loans, in the
event that the Additional Convertible Notes are not refinanced, purchased or
defeased such that no more than $35,000,000 of principal amount of such
Additional Convertible Notes are outstanding prior to January 15, 2018, the
Tranche B Maturity Date shall be January 15, 2018 (it being understood that if
any such refinancing or extension shall provide for a maturity date that is
earlier than July 21, 2018, the Tranche B Maturity Date shall be the date that
is 91 days prior to such maturity date).

“Transaction Expenses” means actual out-of-pocket costs and expenses associated
with the Transactions and any actual out-of-pocket costs and expenses incurred
after the date hereof associated with any securities offering, investment or
acquisition permitted hereunder (whether or not such offering, investment or
acquisition is consummated).

“Transactions” means, collectively, (a) the entering into of this Agreement and
the initial Loans made hereunder on the Closing Date, and (b) the repayment of
all obligations under the Existing Credit Agreement (and the termination of the
commitments and security interests created thereunder).

 

33



--------------------------------------------------------------------------------

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Wholly Owned Subsidiary” means a Subsidiary all the Equity Interests of which
(other than directors’ qualifying shares) is owned by the Borrower or another
Wholly Owned Subsidiary.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Term
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof’ and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature used herein and in the
other Loan Documents (and any certificate or other document made or delivered
pursuant hereto or thereto) and not defined herein or therein (or, if partially
defined herein or therein, to the extent not defined herein or therein) shall be
construed in accordance with GAAP as in effect from time to time and all
accounting determinations and computations made hereunder shall be construed in
accordance with GAAP as in effect from time to time (provided that,
notwithstanding anything to the contrary herein, all accounting or financial
terms used herein or therein shall be construed, and all financial computations
pursuant hereto or thereto shall be made, without giving effect to (i) any
election under Statement of Financial Accounting Standards 159 (or any other
Financial Accounting Standard having a similar effect) to value any Indebtedness
or other liabilities of the Parent or any Subsidiary at “fair value”, as defined
therein) or (ii) Anticipated Lease Accounting Changes. Notwithstanding anything
to the contrary in the foregoing, in the event that any Accounting Change (as
defined below) shall occur and such change results in a change in the method of
determination or calculation under this Agreement, then the Borrower and the
Administrative Agent agree to enter into good faith negotiations in order to
amend such provisions of this Agreement so as to equitably reflect such
Accounting Change with the desired result that the criteria for evaluating the

 

34



--------------------------------------------------------------------------------

Borrower and its Subsidiaries consolidated financial condition shall be the same
after such Accounting Change as if such Accounting Change had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all accounting
determinations and computations made hereunder (including Section 6.12 and the
definitions used in such calculations) shall continue to be calculated or
construed as if such Accounting Change had not occurred. “Accounting Change”
refers to any change in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

ARTICLE II THE LOANS

Section 2.01 Commitments and Loans.

(a) Revolving Loans. Subject to the terms and conditions set forth herein, each
Revolving Lender severally agrees to make Revolving Loans to the Borrower on the
Closing Date and from time to time duringuntil the Revolving Availability
PeriodCredit Maturity Date with respect to such Revolving Lender’s applicable
Revolving Commitment, in an aggregate principal amount that will not result in
such Lender’s Revolving Exposure exceeding such Lender’s Revolving Commitment;
provided that on the Closing Date the maximum aggregate principal amount of
Revolving Loans shall not exceed $15,000,000. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Loans.

(b) Term Loans.

(i) Original Term Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make aan Original Term Loan to the Borrower on
the Closing Date in a principal amount not exceeding such Lender’s Original Term
Commitment. Amounts repaid in respect of Original Term Loans may not be
reborrowed.

(ii) Tranche B Term Loans. Subject to the terms and conditions set forth herein
and in the Amendment Agreement, each Converted Term Loan of each Converting
Lender shall be converted into a Tranche B Term Loan effective as of the
Amendment Agreement Effective Date in a principal amount equal to the principal
amount of such Lender’s Converted Term Loan immediately prior to such conversion
(and, following the Amendment Agreement Effective Date, such Tranche B Term Loan
shall no longer constitute an Original Term Loan for any purpose under this
Agreement). For the avoidance of doubt, such conversion shall not constitute a
novation of any interest owing to any Converting Lender and each Converting
Lender shall receive all accrued and unpaid interest owing to it from the
Borrower through but not including the Amendment Agreement Effective Date with
respect to its Converted Term Loan (which, in the case of accrued interest,
shall be payable on the Amendment Agreement Effective Date). The Tranche B Term
Loans may from time to time be ABR Loans or Eurodollar Loans as further
described below; provided that all Tranche B Term Loans shall on the Amendment
Agreement Effective Date initially be Eurodollar Loans with an Interest Period
equal to the remaining Interest Period on the Converted Term Loans immediately
prior to the effectiveness of the Amendment Agreement. Repaid and prepaid
Tranche B Term Loans may not be reborrowed.

(c) Incremental Loans. At any time and from time to time, the Borrower may
request that the Lenders (or other financial institutions agreed to by the
Borrower and reasonably acceptable to the Administrative Agent, the consent of
the Administrative Agent in respect thereof not to be unreasonably withheld)
offer to enter into commitments to (x) make additional term loans (each such

 

35



--------------------------------------------------------------------------------

loan being herein called an “Incremental Term Loan”) and/or (y) provide
additional revolving credit commitments in the form of an increase in the amount
of any Class of Revolving Commitments (each such increase, a “Revolving
Commitment Increase”) and/or in the form of one or more new revolving credit
commitments (each a “New Revolving Commitment” and, collectively with any
Revolving Commitment Increases, the “Incremental Revolving Commitments”), in
each case, under this paragraph (c); provided that there shall be no more than
two Classes of revolving credit facilities in the aggregate outstanding at any
time hereunder. In the event that one or more of the Lenders (or such other
financial institutions) offer, in their sole discretion, to enter into such
commitments, and such Lenders (or financial institutions) and the Borrower agree
as to the amount of such commitments that shall be allocated to the respective
Lenders (or financial institutions) making such offers and the fees (if any) to
be payable by the Borrower in connection therewith, such Lenders (or financial
institutions) shall become obligated to make Incremental Term Loans or provide
Revolving Commitment Increases or New Revolving Commitments, as applicable,
under this Agreement in an amount equal to the amount of their respective
Incremental Term Loan Commitments or, Additional Revolving Commitments or New
Revolving Commitments, as applicable (and such financial institutions shall
become (x) “Incremental Term Loan Lenders” or, (y) “Revolving Commitment
Increase Lenders” and “Class A Revolving Lenders” or Class B Revolving Lenders
or (z) “New Revolving Commitment Lenders”, as applicable, hereunder). The
Borrower, such Lenders (or financial institutions) and the Administrative Agent
shall enter into an amendment (each such amendment being herein called an
“Incremental Loan Amendment”) to this Agreement and, as appropriate, the other
Loan Documents, in form and substance satisfactory to the Administrative Agent
and, upon effectiveness thereof, each financial institution (if not otherwise a
Lender) providing an Incremental Term Loan or Incremental Revolving Commitment
thereunder shall become a Lender hereunder with respect to such Incremental Term
Loan, Revolving Commitment Increase or New Revolving Commitment, as applicable.
The Incremental Loan Amendment may (notwithstanding anything to the contrary in
Section 9.02), without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section. The effectiveness of (and,
in the case of any Incremental Loan Amendment for an Incremental Term Loan, the
borrowing under) any Incremental Loan Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.02 and such other conditions as the parties thereto shall agree. The
Incremental Term Loans to be made pursuant to any Incremental Loan Amendment
between the Borrower and one or more Lenders (including any such new Lenders) in
response to any such request by the Borrower shall be deemed to be a separate
“Series” of Incremental Term Loans for all purposes of this Agreement. The New
Revolving Commitments to be provided pursuant to any Incremental Loan Amendment
between the Borrower and one or more Lenders (including any such new Lenders) in
response to any such request by the Borrower shall be deemed to be a separate
Class of Revolving Commitments for all purposes of this Agreement. Nothing
contained in this Agreement shall be construed to obligate any Lender to provide
any Incremental Term Loan Commitment or, any Revolving Commitment Increase or
any New Revolving Commitment or to obligate the Borrower to request an
Incremental Term Loan Commitment or, a Revolving Commitment Increase or a New
Revolving Commitment from any Lender. Incremental Term Loans (and extensions of
credit under any Revolving Commitment Increase or New Revolving Commitment) will
share in the Collateral under the Security Documents and the guarantees under
the Guarantee Agreements to the same extent as each other Loan. Anything herein
to the contrary notwithstanding, the following additional provisions shall be
applicable to Incremental Term Loans and, Revolving Commitment Increases: and
New Revolving Commitments.

(i) the aggregate number of separate Series of Incremental Term Loans pursuant
to all such requests hereunder shall not exceed five, and the minimum aggregate
principal amount of Incremental Term Loan Commitments of any Series entered into
pursuant to any single such request (and, accordingly, the minimum aggregate
principal amount of Incremental Term Loans of such Series) shall be at least
equal to $5,000,000;

 

36



--------------------------------------------------------------------------------

(ii) the aggregate number of separate Revolving Commitment Increases and
separate Series of New Revolving Commitments pursuant to all such requests
hereunder shall not exceed two, and the minimum aggregate principal amount of
any such Incremental Revolving Commitment Increase entered into pursuant to any
single such request shall be at least equal to $5,000,000;

(iii) the aggregate principal amount of all Incremental Term Loan Commitments
and all outstanding Series of Incremental Term Loans (including any increase in
Term Loans as provided in clause (viii) below) shall not exceed $50,000,000the
Maximum Term Incremental Amount (and once such limit is reached, no further
Incremental Term Loan Commitments may be established hereunder notwithstanding
that the aggregate principal amount of outstanding Incremental Term Loans shall
have subsequently been reduced below such limit);

(iv) the aggregate amount of all Incremental Revolving Commitments Increases
shall not exceed $10,000,000;

(v) the maturity date for the Incremental Term Loans of any Series as specified
in the Incremental Loan Amendment for such Series shall not be earlier than the
latest Term Maturity Date then in effect;

(vi) the weighted average life to maturity of the Incremental Term Loans of any
Series shall not be shorter than that of theany Class of Term Loans;

(vii) in the case of any Revolving Commitment Increase, such Revolving
Commitment Increase shall be on the same terms and conditions as the applicable
Class of Revolving FacilityCommitments being increased (and be deemed to be
added to, and made part of, the Revolving Facilitysuch Class);

(viii) any Series of Incremental Term Loans may be effected through an increase
in theTranche B Term Loans, in which case (v) any Incremental Term Loan Lender
not already a Term Lender hereunder shall become a Tranche B Term Lender,
(w) the Applicable Rate for such Incremental Term Loans shall be the Applicable
Rate for the Tranche B Term Loans in effect at the time the respective
Incremental Loan Amendment is executed, (x) anything in Section 2.18(c) to the
contrary notwithstanding, the initial Tranche B Term Loans made under the
respective Incremental Loan Amendment shall be made solely by the Incremental
Term Loan Lenders executing such Incremental Loan Amendment (but thereafter the
provisions of Section 2.18(c) shall be applicable), (y) the initial Tranche B
Term Loans made under such Incremental Loan Amendment shall be either ABR Loans
or Eurodollar Loans with an Interest Period ending on the last day of the
earliest expiring then-outstanding Interest Period for Tranche B Term Loans (so
long as the same is at least one month after the date such Incremental Term
Loans are made) and (z) as promptly as practicable following the making of such
Incremental Term Loans (but in any event not later than the last day of such
earliest-expiring then-outstanding Interest Period for Tranche B Term Loans),
such Incremental Term Loans shall be coordinated with all other Tranche B Term
Loans so that all outstanding Tranche B Term Loans (including the portion
thereof represented by Incremental Term Loans) of each Type are allocated
ratably among the Tranche B Term Lenders (including any Incremental Term Loan
Lenders that have become Tranche B Term Lenders) as required by Section 2.18(c);

 

37



--------------------------------------------------------------------------------

(ix) the Applicable Rate with respect to Terms Loans (including any Incremental
Term Loans deemed an increase to the Term Loans) that are in existence on the
date of each request for an Incremental Term Loan pursuant to this
Section 2.01(c) shall be increased pursuant to mark-to-market procedures set
forth at the end of the definition of Applicable Rate, to the extent applicable;

(x) any New Revolving Facility (x) shall not mature earlier than the latest
Revolving Credit Maturity Date then in effect and (y) shall not require
scheduled amortization or mandatory commitment reductions prior to the latest
Revolving Credit Maturity Date then in effect;

(xi) any New Revolving Facility shall provide that the borrowings, repayment,
prepayments and commitment reductions in respect of such new Series (except for
(1) payments of interest and fees at different rates on New Revolving
Commitments (and related outstanding New Revolving Loans) and (2) repayments and
commitment reductions required upon the maturity date of any then-existing
Revolving Commitments) with respect to such New Revolving Facility shall be made
on a pro rata basis with all other outstanding Revolving Commitments existing on
the date of effectiveness of the applicable Incremental Loan Amendment;

(xii) any New Revolving Facility shall provide that assignments and
participations of such New Revolving Commitments and New Revolving Loans shall
be governed by the same assignment and participation provisions applicable to
Revolving Commitments and Revolving Loans existing on the date of effectiveness
of the applicable Incremental Loan Amendment;

(xxiii) both at the time of any such request and upon the effectiveness of any

Incremental Loan Amendment and the borrowing of any Incremental Term Loans
thereunder (if applicable), no Default or Event of Default shall have occurred
and be continuing (it being agreed, however, that the Administrative Agent and
any Lender providing Incremental Term Loans or Revolving Commitment Increases
may rely for all purposes of this Section 2.01(c) on a certificate of the
Borrower to the effect that this condition is satisfied); and

(xiv) upon the effectiveness of any Incremental Loan Amendment and the borrowing
of any Incremental Term Loans thereunder (if applicable), the Borrower shall be
in compliance, on a pro forma basis with Sections 6.12(b) and 6.12(c) (assuming
that the Total Leverage Ratio and the Senior Secured Leverage Ratio set forth in
Sections 6.12(b) and 6.12(c), respectively, were 0.50x lower than the
then-applicable ratios set forth in Sections 6.12(b) and 6.12(c), respectively),
in each case recomputed as of the last day of the most recently ended fiscal
quarter of the Borrower for which financial statements are available or required
to have been delivered pursuant to Section 5.01 (determined after giving effect
to any amounts to be drawn under the Revolving Facility immediately after giving
effect to any Revolving Commitment Increase) and giving pro forma effect to any
Permitted Acquisitions (including giving pro forma effect to any Permitted
Cost-Savings) to be financed by such incurrence, or consummated after the
referenced four-fiscal quarter period but before such incurrence.

Following the acceptance by the Borrower of the offers made by any one or more
Lenders to make any Series of Incremental Term Loans pursuant to the foregoing
provisions of this paragraph (c), each Incremental Term Loan Lender in respect
of such Series of Incremental Term Loans severally agrees, subject to the terms
and conditions set forth herein, to make such Incremental Term Loans to the
Borrower during the period from and including the date of such acceptance to and
including the commitment termination date specified in the Incremental Loan
Amendment entered into with respect to such Series in an aggregate principal
amount up to but not exceeding the amount of the Incremental Term Loan
Commitment of such Incremental Term Loan Lender in respect of such Series as in
effect

 

38



--------------------------------------------------------------------------------

from time to time. Thereafter, subject to the terms and conditions of this
Agreement, the Borrower may convert Incremental Term Loans of such Series of one
Type into Incremental Term Loans of such Series of another Type (as provided in
Section 2.07) or continue Incremental Term Loans of such Series of one Type as
Incremental Term Loans of such Series of the same Type (as provided in
Section 2.07). Incremental Term Loans of any Series that are prepaid may not be
reborrowed as Incremental Term Loans of the same Series.

Upon each increase in the Revolving Commitments pursuant to this Section, each
Revolving Lender immediately prior to such increase will automatically and
without further act be deemed to have assigned to each Lender providing a
portion of the Revolving Commitment Increase (each a “Revolving Commitment
Increase Lender”) in respect of such increase, and each such Revolving
Commitment Increase Lender will automatically and without further act be deemed
to have assumed, a portion of such Revolving Lender’s participations hereunder
in outstanding Letters of Credit and Swingline Loans such that, after giving
effect to each such deemed assignment and assumption of participations, the
percentage of the aggregate outstanding (i) participations hereunder in Letters
of Credit and (ii) participations hereunder in Swingline Loans held by each
Revolving Lender (including each such Revolving Commitment Increase Lender) will
equal such Revolving Lender’s Applicable Percentage and (b) if, on the date of
such increase, there are any Revolving Loans outstanding, such Revolving Loans
shall on or prior to the effectiveness of such Revolving Commitment Increase be
prepaid from the proceeds of additional Revolving Loans made hereunder
(reflecting such increase in Revolving Commitments), which prepayment shall be
accompanied by accrued interest on the Revolving Loans being prepaid and any
costs incurred by any Lender in accordance with Section 2.16. The Administrative
Agent and the Lenders hereby agree that the minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

Proceeds of Incremental Term Loans and extensions of credit under any Revolving
Commitment Increase shall be available for any use permitted under the
applicable provisions of Section 5.11.

Notwithstanding anything to the contrary contained elsewhere herein, to the
extent that, at any date of determination, the aggregate outstanding principal
amount of indebtedness for borrowed money (or commitments in respect thereof) of
AWN exceeds $75,000,000, the Borrower shall not be permitted to request or incur
Incremental Term Loans or Revolving Commitment Increases hereunder.

Section 2.02 Loans and Borrowings.

(a) Obligations of Lenders. Each Loan of a particular Class (and, in the case of
Incremental Term Loans, of a particular Series) (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of such Class (and, if
applicable, of such Series) made by the Lenders ratably in accordance with their
respective Commitments of such Class (and, if applicable, of such Series). The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder, provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(b) Type of Loans. Subject to Section 2.14, each Revolving Loan Borrowing and
each Term Loan Borrowing shall be comprised entirely of ABR Loans or of
Eurodollar Loans, in each case as the Borrower may request in accordance
herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at its option
may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan, provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.

 

39



--------------------------------------------------------------------------------

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$2,000,000. Each Revolving Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $1,000,000; provided that each
Eurodollar Revolving Borrowing shall be subject to the provisions of the
immediately preceding sentence. Each Swingline Loan shall be in an amount that
is an integral multiple of $100,000 and not less than $200,000. Borrowings of
more than one Type may be outstanding at the same time, provided that there
shall not at any time be more than a total of fifteen Eurodollar Borrowings
outstanding.

(d) Limitations on Interest Periods. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Eurodollar Borrowing if the Interest Period requested with
respect thereto would end after the Original Term Maturity Date or the, Tranche
B Maturity Date, Class A Revolving Credit Maturity Date or Class B Revolving
Credit Maturity Date, as applicable. In addition, the Borrower shall not be
entitled to request, or to elect to convert or continue, any Loan into a
Eurodollar Borrowing until the date one week after the Closing Date.

Section 2.03 Requests for Borrowings. To request a Revolving Loan Borrowing or a
Term Loan Borrowing of any Class, the Borrower shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurodollar Borrowing,
not later than 12:00 noon, New York City time, three Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later
than 12:00 noon, New York City time, one Business Day before the date of the
proposed Borrowing (or, in the case of Borrowings on the Amendment Agreement
Effective Date, such shorter period as to which the Administrative Agent may
consent), provided that any such notice of a Revolving Loan Borrowing to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.05(e) may
be given not later than 12:00 noon, New York City time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
Administrative Agent) to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) whether the requested Borrowing is to be a Revolving Loan Borrowing, aan
Original Term Loan Borrowing, a Tranche B Term Loan Borrowing or an Incremental
Term Loan Borrowing (including, if applicable, the respective Series of
Incremental Term Loans to which such Borrowing relates);

(ii) the aggregate amount of such Borrowing;

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be a Eurodollar Borrowing or ABR Borrowing;

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

 

40



--------------------------------------------------------------------------------

If no election as to the Type of Borrowing is specified for a Revolving Loan, a
Term Loan or an Incremental Term Loan, then the requested Borrowing shall be an
ABR Borrowing.

If no Interest Period is specified with respect to any requested Eurodollar
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing. Notwithstanding the foregoing, the Types and
(if applicable) durations of Interest Periods for the initial Borrowings
hereunder shall be as specified in the Borrowing Request delivered pursuant to
Section 4.01(r).

Section 2.04 Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time during the
Revolving Availability Period, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $7,500,000 or, (ii) such Lender’s
Revolving Exposure exceeding its Revolving Commitment or (iii) the sum of the
total Revolving Exposures exceeding the total Revolving Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans, provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy (or by electronic
communication, if arrangements for doing so have been approved by the
Administrative Agent)), not later than 12:00 noon, New York City time, on the
day of a proposed Swingline Loan. Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day) and amount of
the requested Swingline Loan. The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower. The Swingline
Lender shall make each Swingline Loan available to the Borrower by promptly
crediting such amount, in like funds, to an account of the Borrower designated
by the Borrower in the applicable Borrowing Request (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), by remittance to the LC Issuer) by 3:00 p.m., New
York City time, on the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 12:00 noon, New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Swingline Loans. Each Revolving
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Swingline Loans. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis,

 

41



--------------------------------------------------------------------------------

to the payment obligations of the Revolving Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Revolving Lenders. The Administrative Agent shall notify the Borrower
of any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

(d) On the Class A Revolving Credit Maturity Date, the risk participations in
each Swingline Loan granted to and acquired by the Class A Revolving Lenders
shall, so long as the Class B Revolving Commitments shall remain outstanding, be
reallocated to the Class B Revolving Lenders in accordance with such Class B
Revolving Lenders’ respective Applicable Percentages (determined after giving
effect to the termination of the Class A Revolving Commitments).

Section 2.05 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of standby and, if available from the LC Issuer,
commercial Letters of Credit for its own account, in a form reasonably
acceptable to the Administrative Agent and any LC Issuer, at any time and from
time to time during the Revolving Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, an LC Issuer
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the respective LC Issuer) to an LC Issuer selected by
it and the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the respective LC Issuer, the Borrower also
shall submit a letter of credit application on such LC Issuer’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the total Revolving Exposure shall not exceed the total
Revolving Commitments and (ii) the total LC Exposure shall not exceed
$15,000,000.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (1) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (2) the date that is
three Business Days prior to the latest Revolving Credit Maturity Date then in
effect, provided any Letter of Credit with a one-year term may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date three Business Days prior to the latest Revolving Credit
Maturity Date then in effect).

 

42



--------------------------------------------------------------------------------

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the respective LC Issuer or the Lenders, such LC Issuer hereby
grants to each Revolving Lender, and each Revolving Lender hereby acquires from
such LC Issuer, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the respective LC Issuer, such Lender’s
Applicable Percentage of each LC Disbursement made by such LC Issuer and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If an LC Issuer shall make any LC Disbursement in respect of
a Letter of Credit, the Borrower shall reimburse such LC Disbursement by paying
to the Administrative Agent an amount equal to such LC Disbursement not later
than 3:00 p.m., New York City time, on the date that such LC Disbursement is
made (provided that if the Borrower is not notified prior to 11:00 a.m. New York
time of such disbursement on the date thereof, the Borrower may make such
reimbursements not later than 3:00 p.m. on the Business Day following such LC
Disbursement provided that interest thereon is paid through such Business Day),
provided that the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 that such payment be financed
with a Revolving Loan Borrowing or Swingline Loan in an equivalent amount and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting Revolving Loan Borrowing or
Swingline Loan. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.06 with respect to Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders), and the Administrative Agent shall promptly pay to such
LC Issuer the amounts so received by it from the Revolving Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to such LC Issuer or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse such LC Issuer, then to such
Lenders and such LC Issuer as their interests may appear. Any payment made by a
Revolving Lender pursuant to this paragraph to reimburse any LC Issuer for any
LC Disbursement (other than the funding of Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement (other than with
respect to the timing of such reimbursement obligation as set forth in this
paragraph).

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section and the Revolving
Lenders obligations under paragraph (d) of this Section shall each be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances

 

43



--------------------------------------------------------------------------------

whatsoever and irrespective of (1) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (2) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (3) payment by the respective LC Issuer under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (4) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the LC Issuers, nor
any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the respective LC Issuer, provided that the foregoing shall not
be construed to excuse an LC Issuer from liability to the Borrower to the extent
of any direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Borrower to the extent permitted by applicable
law) suffered by the Borrower that are caused by such LC Issuer’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of an LC Issuer (as finally determined by a court of competent
jurisdiction), such LC Issuer shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an LC Issuer may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g) Disbursement Procedures. The respective LC Issuer shall, promptly following
its receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such LC Issuer shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether such LC Issuer has made or will make an LC
Disbursement thereunder, provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
LC Issuer and the Revolving Lenders with respect to any such LC Disbursement
(other than with respect to the timing of such reimbursement obligation as set
forth in paragraph (e) of this Section).

(h) Interim Interest. If the respective LC Issuer shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to Revolving Loans, provided
that, if the Borrower fails to reimburse such LC Disbursement when due pursuant
to paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of such LC Issuer,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse such LC Issuer
shall be for the account of such Lender to the extent of such payment.

 

44



--------------------------------------------------------------------------------

(i) Replacement of an LC Issuer. Any LC Issuer may be replaced and additional LC
Issuers may be added at any time by written agreement among the Borrower, the
Administrative Agent, the replaced or existing LC Issuer and the successor or
additional LC Issuer. The Administrative Agent shall notify the Revolving
Lenders of any such replacement of such LC Issuer or the appointment of
additional LC Issuers. At the time any such replacement shall become effective,
the Borrower shall pay all unpaid fees accrued for the account of the replaced
LC Issuer pursuant to Section 2.12(b). From and after the effective date of any
such replacement, (1) the successor LC Issuer shall have all the rights and
obligations of the replaced LC Issuer under this Agreement with respect to
Letters of Credit to be issued thereafter and (2) references herein to the term
“LC Issuer” shall be deemed to refer to such successor or to any previous LC
Issuer, or to such successor and all previous LC Issuers, as the context shall
require. After the replacement of an LC Issuer hereunder, the replaced LC Issuer
shall remain a party hereto and shall continue to have all the rights and
obligations of an LC Issuer under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required or
permitted to issue additional Letters of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent (any such account
being herein called a “Letter of Credit Collateral Account”), an amount in cash
equal to the total LC Exposure as of such date plus any accrued and unpaid
interest thereon, provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (h) or
(i) of Article VII. Each deposit into the Letter of Credit Collateral Account
shall be held by the Administrative Agent as collateral, for the payment and
performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be Permitted
Investments, made at the option and sole discretion of the Administrative Agent
and at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account and shall be the Borrower’s property held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement as described above. Moneys in such account shall be applied
by the Administrative Agent to reimburse the respective LC Issuer for LC
Disbursements for which it has not been reimbursed or subject to the consent of
Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure, applied to satisfy any delinquent obligations of the Borrower under
this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount plus any accrued interest or realized profits on account of such amount
(to the extent not applied as aforesaid) shall be returned to the Borrower
within three Business Days after all Events of Default have been cured or
waived. If at any time cash collateral provided by the Borrower in respect of
Letters of Credit pursuant to this Section 2.05(j) exceeds the LC Exposure plus
any accrued and unpaid interest thereon then, provided that no Event of Default
has occurred and is continuing, such excess amount shall be returned to the
Borrower within three Business Days after the Borrower’s written request
therefor.

(k) Reallocation of Participations. On the Class A Revolving Credit Maturity
Date, the participations in each Letter of Credit granted to and acquired by the
Class A Revolving Lenders shall, without imposition of any fee, so long as the
Class B Revolving Commitments shall remain outstanding, be reallocated to the
Class B Revolving Lenders in accordance with such Class B Revolving Lenders’
respective Applicable Percentages (determined after giving effect to the
termination of the Class A Revolving Commitment).

 

45



--------------------------------------------------------------------------------

Section 2.06 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds not later than 11:00 a.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower designated by the Borrower in the applicable Borrowing
Request, provided that ABR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the LC Issuer.

(b) Presumption by Administrative Agent. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in its sole discretion and in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

(c) Nothing in this Section 2.06 shall be deemed to relieve any Lender from its
obligation to fulfill its Commitments hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by any such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its Commitments
hereunder).

Section 2.07 Interest Elections.

(a) Elections by the Borrower. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request, and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert a Borrowing of Loans of
any Class to a different Type of Loans of such Class or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Loans, which may not be converted or continued as Eurodollar Loans.

(b) Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone
(1) in the case of a Eurodollar Borrowing, not later than 12:00 noon New York
City time, three Business Days before the effective date of the election, or
(2) in the case of an ABR Borrowing not later than 12:00 noon New York City
time,

 

46



--------------------------------------------------------------------------------

one Business Day before the effective date of the election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery or telecopy (or by electronic communication, if arrangements
for doing so have been approved by the Administrative Agent) to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

(c) Content of Notices. Each telephonic and written Interest Election Request
shall specify the following information in compliance with Section 2.02 and
paragraph (f) of this Section:

(i) the Borrowing to which such Interest Election Request applies (including, if
applicable, the respective Series of Incremental Term Loans to which such
Interest Election Request relates) and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Notices by Administrative Agent to Lenders. Promptly following receipt of an
Interest Election Request, the Administrative Agent shall advise each affected
Lender of the details thereof and of such Lender’s portion of each resulting
Borrowing.

(e) Certain Presumptions of Elections. If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing, which delivery
is prior to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to an ABR Borrowing. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing no outstanding
Revolving Loan Borrowing or Term Loan Borrowing, as applicable, may be converted
to or continued as a Eurodollar Borrowing and, unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

(f) A Borrowing of any Class may not be converted to or continued as a
Eurodollar Borrowing if after giving effect thereto (i) the Interest Period
therefor would commence before and end after a date on which any principal of
the Loans of such Class is scheduled to be repaid and (ii) the sum of the
aggregate principal amount of outstanding Eurodollar Borrowings of such Class
with Interest Periods ending on or prior to such scheduled repayment date plus
the aggregate principal amount of outstanding ABR Borrowings of such Class would
be less than the aggregate principal amount of Loans of such Class required to
be repaid on such scheduled repayment date.

 

47



--------------------------------------------------------------------------------

Section 2.08 Termination and Reduction of Revolving Commitments.

(a) Scheduled Termination. Unless previously terminated, (i) the Original Term
Loan Commitments of each Original Term Lender shall terminate at 5:00 p.m., New
York City time, on the Closing Date, (ii) the Tranche B Term Commitment of each
Tranche B Term Lender shall terminate upon the conversion of its applicable
Original Term Loans to Tranche B Term Loans on the Amendment Agreement Effective
Date, (iii) if not sooner terminated, the Class A Revolving Commitments shall
terminate on the Class A Revolving Credit Maturity Date, (iv) if not sooner
terminated, the Class B Revolving Commitments shall terminate on the Class B
Revolving Credit Maturity Date and (iiiv) each Incremental Term Loan Commitment
of any Series shall terminate on the applicable commitment termination date for
such Series specified in the Incremental Loan Amendment for such Series.

(b) Voluntary Termination or Reduction. The Borrower may at any time terminate,
or from time to time reduce, the Revolving Commitments, provided that (i) each
reduction of the Revolving Commitments shall be in an amount that is an integral
multiple of $1,000,000 and not less than $2,000,000 and (ii) the Borrower shall
not terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.11,
the sum of the Revolving Exposures would exceed the total Revolving Commitments.

(c) Notice of Termination or Reduction. The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Revolving
Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction (or such shorter
period as the Administrative Agent may choose to accept in its sole discretion),
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided that the Borrower may rescind or postpone any
notice of termination of the Revolving Commitments if such termination would
have resulted from a refinancing of all of the Facilities, which refinancing
shall not be consummated or otherwise shall be delayed. Any termination or
reduction of the Revolving Commitments shall be permanent. Each reduction of the
Revolving Commitments shall be made ratably among the Revolving Lenders in
accordance with their respective Revolving Commitments (other than, for the
avoidance of doubt, any termination of the Class A Revolving Commitments on the
Amendment Agreement Effective Date pursuant to the terms of the Amendment
Agreement).

Section 2.09 Evidence of Debt.

(a) Maintenance of Records by Lenders. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

(b) Maintenance of Records by Administrative Agent. The Administrative Agent
shall maintain accounts in which it shall record (i) the amount of each Loan
made hereunder, the Class and Type thereof (and, in the case of Incremental Term
Loans, the respective Series thereof) and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.

 

48



--------------------------------------------------------------------------------

(c) Presumptions of Records. The entries made in the accounts maintained
pursuant to paragraph (a) or (b) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein, provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.

(d) Promissory Notes. Any Lender may request that Loans of any Class made by it
be evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note (each a “Note”) payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) substantially in the form of Exhibit F hereto.
Thereafter, the Loans evidenced by such Note and interest thereon shall at all
times (including after assignment pursuant to Section 9.04) be represented by
one or more Notes in such form payable to the order of the payee named therein
(or, if such Note is a registered note, to such payee and its registered
assigns).

Section 2.10 Repayment of Loans.

(a) Revolving Loans and Swingline Loans. The Borrower hereby unconditionally
promises to pay (i) to the Administrative Agent for the account of each Class A
Revolving Lender the principal amount of the Class A Revolving Loans on theof
such Class A Revolving Lender on the Class A Revolving Credit Maturity Date,
(ii) to the Administrative Agent for the account of each Class B Revolving
Lender the principal amount of the Class B Revolving Loans of such Class B
Revolving Lender on the Class B Revolving Credit Maturity Date and (iii) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the latest Revolving Credit Maturity Date and the first date after
such Swingline Loan is made that is the 15th or last day of a calendar month and
is at least five Business Days after such Swingline Loan is made, provided that
on each date that a Revolving Loan is made, the Borrower shall repay all
Swingline Loans then outstanding and the proceeds of any such Revolving Loans
shall be applied by the Administrative Agent to repay any Swingline Loans
outstanding.

(b) Term Loans and IncrementalOriginal Term Loans. The Borrower hereby
unconditionally promises to pay to the Administrative Agent (i) for the account
of the Original Term Lenders, (i) on the last day of each March, June, September
and December, commencing with the last day of March 2011 and ending on (but
including) December 31, 2012, an aggregate principal amount equal to 0.25% of
the aggregate principal amount of all Original Term Loans outstanding on the
Closing Date, (ii) for the account of the Term Lenders, on the last day of
March, June, September and December of 2013, an aggregate principal amount equal
to the lesser of (x) $1,825,000 and (y) the aggregate principal amount of all
Original Terms Loans outstanding on such date, (iii) for the account of the Term
Lenders, on the last day of March, June, September and December of 2014, an
aggregate principal amount equal to the lesser of (x) $3,300,000 and (y) the
aggregate principal amount of all Original Terms Loans outstanding on such date,
(iv) for the account of the Term Lenders, on the last day of March, June,
September and December of 2015, an aggregate principal amount equal to the
lesser of (x) $3,675,000 and (y) the aggregate principal amount of all Original
Terms Loans outstanding on such date, (v) for the account of the Term Lenders,
on the last day of each March, June, September and December, commencing on
March 31, 2016, an aggregate principal amount equal to the lesser of
(x) $3,300,000 and (y) the aggregate principal amount of all Original Terms
Loans outstanding on such date, (vi) for the account of each Term Lender;
provided that, as of the Amendment Agreement Effective Date amounts owing
pursuant to the preceding clauses (iv) and (v) shall be reduced ratably to
reflect the conversion of any Original Term Loans to Tranche B Term Loans
pursuant to the Amendment Agreement such that the aggregate amount of such
payments owing to the Original Term Lenders that are not Tranche B Term Lenders
pursuant to this proviso on any date following the Amendment Agreement Effective
Date shall be equal to the amount that would have been owing to the Original
Term Lenders that are not Tranche B Term Lenders if the Amendment Agreement
Effective Date had not occurred (but, for the avoidance of

 

49



--------------------------------------------------------------------------------

doubt, after giving effect to the application of the Prepayment Proceeds to any
such Original Term Lenders and any other prepayments made hereunder from time to
time) and (vi) the principal amount of the Original Term Loans outstanding on
the Original Term Maturity Date and.

(c) Tranche B Term Loans. The Borrower hereby unconditionally promises to pay to
the Administrative Agent for the account of the Tranche B Term Lenders, (i) on
the last day of each March, June, September and December, commencing with the
last day of March 2015 and ending on (but including) March 31, 2019, an
aggregate principal amount equal to 0.25% of the aggregate principal amount of
all Tranche B Term Loans outstanding on the Amendment Agreement Effective Date
(for the avoidance of doubt, after giving effect to the application of the
Prepayment Proceeds to prepay any Term Loans) and (ii) the principal amount of
the Tranche B Term Loans outstanding on the Tranche B Maturity Date.

(vii)d) Incremental Term Loans. The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Incremental Term Loan
Lender of any Series the principal amount of the Incremental Term Loans of such
Series held by such Lender on the maturity date therefor set forth in the
respective Incremental Loan Amendment for such Series and such other amounts on
such dates specified in the applicable Incremental Loan Amendment in compliance
with the terms of Section 2.01(c).

Section 2.11 Prepayment of Loans.

(a) Voluntary Prepayments. The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part (without premium
or penalty, except as provided in Section 2.16), subject to the requirements of
this Section.; provided that (i) any such prepayment of Term Loans shall be
applied to Original Term Loans and Tranche B Term Loans ratably in accordance
with the respective principal amounts thereof (or, at the option of the
Borrower, Tranche B Term Loans may be repaid on a less than pro rata basis with
any such prepayment of Original Term Loans) and (ii) other than any prepayment
of Class A Revolving Loans or Class B Revolving Loans, as applicable, made in
connection with any corresponding reduction in Class A Revolving Loans or Class
B Revolving Loans, as applicable, pursuant to Section 2.08(b), all prepayments
of Revolving Loans shall be made on a pro rata basis among the Revolving
Lenders.

(b) Mandatory Prepayment upon Prepayment Events. In the event that and on each
occasion on which any Net Proceeds are received by or on behalf of the Parent,
the Borrower or any Subsidiary in respect of any Prepayment Event, the Borrower
shall, within three Business Days after such Net Proceeds are received (or such
later period after which the receipt thereof constitutes a prepayment event),
prepay Loans in an aggregate amount equal to such Net Proceeds, in accordance
with Section 2.11(h), provided that,

(i) so long as no Event of Default has occurred and is continuing, in the case
of any event described in clause (a) of the definition of the term Prepayment
Event, no mandatory prepayments in respect of any such event shall be required
pursuant to this Section 2.11(b) (A) in any single fiscal year until the date on
which the Net Proceeds required to be applied as mandatory prepayments in the
absence of this proviso equals or exceeds $5,000,000 for such fiscal year (or in
the case of the fiscal year ending December 31, 2015, $10,000,000 for such
fiscal year) and (B) for any Net Proceeds received from the sale, transfer of
other disposition of any property or asset of any Loan Party with a fair market
value not to exceed $15,000,000 in the aggregate and which does not result in a
reduction of Adjusted EBITDA by more than $1,000,000 after giving pro forma
effect thereto; provided that the Borrower designate that such Net Proceeds are
being used pursuant to this clause (B) and provide a calculation thereof
demonstrating compliance with this clause (B) in the next quarterly Compliance
Certificate delivered to the Administrative Agent under Section 5.01; and

 

50



--------------------------------------------------------------------------------

(ii) in the case of any event described in clause (c) of the definition of the
term Prepayment Event, if the Borrower shall deliver to the Administrative Agent
a certificate of a Financial Officer to the effect that the Borrower and the
Subsidiaries intend to apply the Net Proceeds from such event within 60 days
after receipt of such Net Proceeds as permitted in the definition of Permitted
Additional Indebtedness, and certifying that no Default has occurred and is
continuing, then no prepayment shall be required pursuant to this paragraph in
respect of such event except to the extent of any Net Proceeds therefrom that
have not been so applied by the end of such 60-day period, at which time a
prepayment shall be required in an amount equal to the Net Proceeds that have
not been so applied.

In addition, the Borrower shall immediately prepay the Loans in accordance with
Section 2.11(h) by an amount equal to any amount that would otherwise constitute
amounts that are required by the terms of the documents governing or evidencing
any Permitted Additional Indebtedness to be applied to the prepayment of such
Indebtedness.

(c) Mandatory Prepayment upon Restricted Period. The Borrower shall prepay the
Loans in accordance with Section 2.11(h) within 60 days after the end of each
fiscal quarter of the Borrower ending during any Restricted Period, in an
aggregate amount equal to any excess of (i) 50% of any increase in Cumulative
Distributable Cash of the Borrower and the Subsidiaries during such fiscal
quarter over (ii) the aggregate amount of all voluntary prepayments of Term
Loans during such fiscal quarter to the extent such prepayments are not funded
with the proceeds of Indebtedness.

(d) Mandatory Prepayment of Excess Cash Flow. The Borrower shall prepay the
Loans in accordance with Section 2.11(h) within (x) 120 days after the end of
each fiscal year of the Borrower, commencing with the fiscal year ending
December 31, 2012 and (y) within 70 days after the end of the second fiscal
quarter in each fiscal year of the Borrower, commencing with the fiscal quarter
ending June 30, 2013, in each case in an aggregate amount equal to any excess of
(i) the Applicable Prepayment Percentage of (a) any increase in Cumulative
Distributable Cash of the Borrower and the Subsidiaries during the Applicable
Period (it being understood that the determination of the amount referred to in
clause (b) of the definition of “Cumulative Distributable Cash” in Section 1.01
shall not be deemed to be an increase in Cumulative Distributable Cash and shall
be disregarded for purposes hereof) minus (b) the aggregate amount of
prepayments (if any) of Term Loans made during the Applicable Period pursuant to
paragraph (c) above over (ii) the aggregate amount of all voluntary prepayments
of Term Loans during the Applicable Period to the extent such prepayments are
not funded with the proceeds of Indebtedness.

(e) [Reserved].

(f) Mandatory Prepayment of Revolving Loans. In the event that and on each
occasion on which the sum of the Revolving Exposures exceeds the total Revolving
Commitments (including, for the avoidance of doubt, as a result of the
termination of the Class A Revolving Commitments on the Class A Revolving Credit
Maturity Date), the Borrower shall prepay Revolving Borrowings, Swingline Loans
or LC Disbursements and cash collateralize outstanding Letters of Credit in an
aggregate amount equal to such excess (it being understood that, in order to
comply with this clause (f), the Borrower shall prepay all such Revolving Loans,
Swingline Loans and LC Disbursements prior to any cash collateralization of LC
Exposure hereunder).

 

51



--------------------------------------------------------------------------------

(g) Repricing Transactions. Notwithstanding anything to the contrary in this
Section 2.11, (i) any prepayment of the Original Term Loans effected on or prior
to the first anniversary of the Closing Date with the proceeds of a Repricing
Transaction described in clause (a) of the definition thereof shall be
accompanied by a fee equal to 1.00% of the principal amount of the Original Term
Loans prepaid, unless such fee is waived by the applicable Lender and (ii) if in
connection with a Repricing Transaction described in clause (b) of the
definition thereof on or prior to such first anniversary of the Closing Date,
any Lender is replaced as a result of its being a non-consenting Lender in
respect of such Repricing Transaction pursuant to Section 2.19(b), such Lender
shall be entitled to the fee provided under this Section 2.11(g) as to its
Original Term Loans so assigned (unless such fee is waived by the applicable
Lender). A “Repricing Transaction” means (a) any prepayment of the Original Term
Loans using proceeds of Indebtedness incurred by the Borrower or any other Loan
Party from a substantially concurrent incurrence of syndicated term loans for
which the interest rate payable thereon on the date of such prepayment is lower
than the Adjusted LIBO Rate on the date of such prepayment plus the Applicable
Margin with respect to the Original Term Loans on the date of such prepayment,
provided that the primary purpose of such prepayment is to refinance Original
Term Loans at a lower interest rate or (b) any repricing of the Original Term
Loans pursuant to an amendment hereto resulting in the interest rate payable
thereon on the date of such amendment being lower than the Adjusted LIBO Rate on
the date of such prepayment plus the Applicable Margin with respect to the
Original Term Loans on the date of such prepayment.

(h) Notices of Prepayment, Etc. The Borrower shall notify the Administrative
Agent (and, in the case of a prepayment of a Swingline Loan, the Swingline
Lender) by telephone (confirmed by telecopy (or by electronic communication, if
arrangements for doing so have been approved by the Administrative Agent and the
Swingline Lender, as applicable)) of any voluntary prepayment hereunder (i) in
the case of prepayment of a Eurodollar Borrowing, not later than 12:00 noon, New
York City time, three Business Days before the date of prepayment, (ii) in the
case of prepayment of an ABR Borrowing, not later than 12:00 noon, New York City
time, one Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 1:00 p.m., New York City time, on
the date of prepayment (or, in each case, such shorter period of notice as the
Administrative Agent may choose to accept in its sole discretion). The Borrower
shall notify the Administrative Agent by telephone (confirmed by telecopy (or by
electronic communication, if arrangements for doing so have been approved by the
Administrative Agent)) of any mandatory prepayment hereunder not less than three
Business Days before the date of prepayment (or, in the case of any mandatory
prepayment owing on the Amendment Agreement Effective Date, such shorter period
as to which the Administrative Agent may consent). Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment.
Promptly following receipt of any such notice (other than a notice relating
solely to Swingline Loans), the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.
Notwithstanding anything to the contrary set forth above, the Borrower may
rescind any notice of any voluntary prepayment if such prepayment would have
resulted from a refinancing of all of the Facilities, which refinancing shall
not be consummated or otherwise shall be delayed. Notwithstanding any other
provision of this Section 2.11, each Tranche B Term Lender shall have the right
to reject all but not less than all of its pro rata portion of any mandatory
prepayment of its Tranche B Term Loans required to be made pursuant to
Section 2.11(b) (solely in connection with any Prepayment Event described in
clause (a) or (b) of the definition thereof (such declined amounts, the
“Declined Amounts”) by providing written notice to the Administrative Agent no
later than 5:00 pm New York City time one Business Day after the

 

52



--------------------------------------------------------------------------------

date of such Lender’s receipt of notice from the Administrative Agent regarding
such prepayment. Failure by a Tranche B Term Lender to deliver such notice will
be deemed an acceptance of the total amount of its pro rata portion of such
mandatory prepayment. Any Declined Amounts shall be retained by the Borrower or
the relevant Subsidiary, as applicable.

(i) Application of Mandatory Prepayments. Any prepayment of Loans required to be
made in any amount (the “Required Prepayment Amount”) pursuant to paragraph (b),
(c) or (d) of Section 2.11 shall be applied as follows:

First, to the Term Loans and Incremental Term Loans, ratably in accordance with
the respective principal amounts thereof, until the Term Loans and Incremental
Term Loans are fully repaid; and

Second, the balance of the Required Prepayment Amount shall be applied to the
Revolving Loans, the unpaid LC Disbursements and the Swingline Exposure and to
cash collateralize outstanding Letters of Credit, ratably in accordance with the
respective amounts thereof, except that (i) until the Revolving Loans and
Swingline Loans have been paid in full, the portion thereof that would otherwise
be applied to the unpaid LC Disbursements and to cash collateralize outstanding
Letters of Credit shall instead be applied ratably to Revolving Loans and
Swingline Loans and (ii) any application of any Required Prepayment Amount to
Revolving Loans, unpaid LC Disbursements or Swingline Exposure or to cash
collateralize outstanding Letters of Credit shall be without reduction of
Revolving Commitments (unless otherwise elected by the Borrower in a notice
delivered at the time of such prepayment pursuant to Section 2.08).

(j) Application of Voluntary Prepayments. Subject to clause (a) above and clause
(l) below, any prepayment of Loans pursuant to Section 2.11(a) shall be applied
as directed by the Borrower in its notice thereof.

(k) Prepayments of Revolving Loans, Term Loans and Incremental Term Loans shall
be applied first to ABR Loans and second to Eurodollar Loans (applied to
Eurodollar Loans with Interest Periods in the order in which the respective
Interest Periods therefor shall end). Each prepayment of Loans pursuant to this
Section 2.11 (other than prepayments of Revolving Loans that are ABR Loans prior
to the end of the Revolving Availability Period) shall be accompanied by accrued
interest on the principal amount paid to but excluding the date of payment and
any amounts payable under Section 2.16 as a result of such prepayment.

(l) Application of Prepayments of Loans. Each payment (including each
prepayment) by the Borrower on account of principal of and interest on the
Class A Revolving Loans, Class B Revolving Loans, the Original Term Loans, the
Tranche B Term Loans or the Incremental Term Loans of any Series shall be made
pro rata according to the respective outstanding principal amounts of the
Class A Revolving Loans, Class B Revolving Loans, Original Term Loans, Tranche B
Term Loans or Incremental Term Loans of any Series, as applicable, then held by
Class A Revolving Lenders, Class B Revolving Lenders, Original Term Loan
Lenders, Tranche B Term Lenders or the applicable Incremental Term Loan Lenders,
as applicable. The amount of each principal prepayment of the Original Term
Loans, Tranche B Term Loans or the Incremental Term Loans of any Series made
pursuant to Sections 2.11(b), 2.11(c) and 2.11(d) shall be applied to reduce the
then remaining installments of the Term Loans or such Incremental Term Loans, as
applicable, pro rata based upon the respective then remaining principal amounts
thereof.

 

53



--------------------------------------------------------------------------------

Section 2.12 Fees.

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent, for
account of the Revolving Lenders, a commitment fee, which shall be due and
payable quarterly in arrears on each Interest Payment Date for Revolving ABR
Loans, calculated at the rate of 0.625% per annum on the average daily unused
portion of the Revolving Commitments (for which purposes any outstanding Letters
of Credit shall be deemed to be usage of the Revolving Commitments and the
Swingline Exposure of such Lender shall be disregarded).

(b) Participation Fee; Fronting Fee. The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at a rate equal to the Applicable Rate for Eurodollar Loans that are Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Closing Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to the respective LC Issuer a
fronting fee, which shall accrue at the rate of 0.25% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the Closing
Date to but excluding the later of the date of termination of the Revolving
Commitments and the date on which there ceases to be any LC Exposure, as well as
such LC Issuer’s standard fees with respect to the issuance, amendment, renewal
or extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Closing Date, provided that all such fees shall be payable on
the date on which thesuch Lender’s applicable Revolving Commitments terminate
and any such fees accruing after the date on which thesuch Lender’s applicable
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to any LC Issuer pursuant to this paragraph shall be payable within 10
days after demand. All participation fees and fronting fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(c) Agency Fee. The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.

(d) Payments of Fees. All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent (or to the
respective LC Issuer, in the case of fees payable to it) for distribution, to
the Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances.

Section 2.13 Interest.

(a) ABR Loans. (i) All Swingline Loans and (ii) the Revolving Loans, Term Loans
or Incremental Term Loans comprising each ABR Borrowing, shall bear interest at
the Alternate Base Rate plus the Applicable Rate.

(b) Eurodollar Loans. The Revolving Loans, Term Loans or Incremental Term Loans
comprising each Eurodollar Borrowing shall bear interest at the Adjusted LIBO
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate.

(c) Post Default Interest. Notwithstanding the foregoing, automatically if any
Event of Default pursuant to clause (h) or (i) of Article VII shall have
occurred and be continuing, or upon written notice by the Administrative Agent
or the Required Lenders to the Borrower if any other Event of

 

54



--------------------------------------------------------------------------------

Default (including if any principal of or interest on any Loan or any fee or
other amount payable by the Borrower hereunder is not paid when due, whether at
stated maturity, upon acceleration or otherwise) shall have occurred and be
continuing (which notice shall have retroactive effect to the date of such Event
of Default), all overdue amounts hereunder shall bear interest, after as well as
before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other overdue amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and, in the case of
Revolving Loans, upon termination of the applicable Revolving Commitments,
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than prepayments of Revolving Loans that are ABR Loans prior to
the end of the Revolving Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, (iii) in the event of any conversion of any Eurodollar Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion and (iv) if an
Interest Payment Date is not a Business Day, the applicable interest payment
will be due the next following Business Day unless such next succeeding Business
Day would fall in the next calendar month, in which case such interest payment
will be due on the next preceding Business Day.

(e) Basis of Computation. All interest hereunder shall be computed on the basis
of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). Each applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

Section 2.14 Alternate Rate of Interest.

Eurodollar Borrowings. If prior to the commencement of any Interest Period for a
Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that dollar
deposits in the London interbank market are not available in the amount of such
Eurodollar Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
affected Lenders by telephone or telecopy as promptly as practicable thereafter
and, until the Administrative Agent notifies the Borrower and such Lenders that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

55



--------------------------------------------------------------------------------

Section 2.15 Increased Costs.

(a) Change in Law. If any Change in Law shall:

(i) shall subject any Loan Party to any Taxes (other than (A) Indemnified Taxes
and (B) Taxes described in the definition of Excluded Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

(iii) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender or any LC Issuer (except any such requirement reflected
in the Adjusted LIBO Rate); or

(iii) impose on any Lender or any LC Issuer or the London interbank market any
other material condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Eurodollar Loan) or to increase the cost to such
Lender or such LC Issuer of participating in, issuing or maintaining any Letter
of Credit or to reduce the amount of any sum received or receivable by such
Lender or such LC Issuer hereunder (whether of principal, interest or
otherwise), in each case by an amount deemed material by such Lender or LC
Issuer, then in accordance with clause (c) below, the Borrower will pay to such
Lender or LC Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or LC Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or any LC Issuer determines that any
Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or such LC Issuer’s capital or on
the capital of such Lender’s or such LC Issuer’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or the participation in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
LC Issuer, to a level below that which such Lender or such LC Issuer or such
Lender’s or such LC Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such LC Issuer’s
policies and the policies of such Lender’s or such LC Issuer’s holding company
with respect to capital adequacy), in each case by an amount deemed material by
such Lender or such LC Issuer, then in accordance with clause (c) below, the
Borrower will pay to such Lender or such LC Issuer such additional amount or
amounts as will compensate such Lender or such LC Issuer or such Lender’s or
such LC Issuer’s holding company for any such reduction suffered.

(c) Certificates of Lender. If any Lender or LC Issuer becomes entitled to claim
any additional amounts pursuant to paragraph (a) or (b) of this Section, it
shall promptly notify the Borrower (with a copy to the Administrative Agent) of
the event by reason of which it has become so entitled. A certificate of a
Lender or an LC Issuer setting forth the amount or amounts necessary to
compensate such Lender, such LC Issuer or its holding company, as the case may
be, as specified in paragraph (a) or (b) of this Section shall be delivered to
the Borrower (with a copy to the Administrative Agent) and shall be conclusive
absent manifest error. The Borrower shall pay such Lender or such LC Issuer the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Delay in Request for Compensation. Failure or delay on the part of any
Lender or any LC Issuer to demand compensation pursuant to this Section shall
not constitute a waiver of such Lender’s or such LC Issuer’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or an LC Issuer pursuant to this Section for any increased
costs or reductions incurred more than 180 days prior to the date that such
Lender or such LC Issuer notifies the

 

56



--------------------------------------------------------------------------------

Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or such LC Issuer’s intention to claim compensation
therefor; provided, further, that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto, or (d) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Eurodollar Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Eurodollar Loan, for
the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market.

Section 2.17 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without withholding or deduction for any Indemnified
Taxes or Other Taxes, provided that, if any Loan Party shall be required to
withhold or deduct any Indemnified Taxes or Other Taxes from such payments as
determined in good faith by the applicable Withholding Agent, then (i) the sum
payable shall be increased as necessary so that after making all required
withholding and deductions (including withholdings and deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
LC Issuer (as the case maybe) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Loan Party shall make such
deductions and (iii) such Loan Party shall pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b) Payment of Other Taxes by the Loan Parties. In addition, the Loan Parties
shall pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

(c) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent, each Lender and each LC Issuer, within 20 Business Days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by the Administrative Agent, such Lender or such LC Issuer, as
the case may be, on or with respect to any payment by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto (other than
those resulting from the gross negligence or willful misconduct of such
Administrative Agent, such Lender or such LC Issuer), whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or an LC Issuer, or
by the Administrative Agent on its own behalf or on behalf of a Lender or an LC
Issuer, shall be conclusive absent manifest error.

 

57



--------------------------------------------------------------------------------

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Foreign Lenders. (i) Each Lender and LC Issuer that is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code (a “Foreign
Lender”) shall deliver to the Administrative Agent, prior to receipt of any
payment subject to withholding under the Code (or upon accepting an assignment
of an interest herein), two duly signed completed originals of eitherthe
applicable IRS Form W-8BEN or W-8BEN-E or any successor thereto (relating to
such Foreign Lender and entitling it to an exemption from, or reduction of,
withholding tax on all payments to be made to such Foreign Lender by the
Borrower pursuant to this Agreement) or IRS Form W-8ECI or any successor thereto
(relating to all payments to be made to such Foreign Lender by the Borrower
pursuant to this Agreement) or such other evidence satisfactory to the Borrower
and the Administrative Agent that such Foreign Lender is entitled to an
exemption from, or reduction of, U.S. withholding tax, including any exemption
pursuant to Section 881(c) of the Code. Thereafter and from time to time, each
such Foreign Lender shall (A) promptly submit to the Administrative Agent such
additional duly completed and signed copies of one of such forms (or such
successor forms as shall be adopted from time to time by the relevant United
States taxing authorities) as may then be available under then current United
States laws and regulations to avoid, or such evidence as is satisfactory to the
Borrower and the Administrative Agent of any available exemption from or
reduction of, United States withholding taxes in respect of all payments to be
made to such Foreign Lender by the Borrower pursuant to this Agreement,
(B) promptly notify the Administrative Agent of any change in circumstances
which would modify or render invalid any claimed exemption or reduction, and
(C) take such steps as shall not be materially disadvantageous to it, in the
reasonable judgment of such Lender, and as may be reasonably necessary
(including the re-designation of its Lending Office) to avoid any requirement of
applicable Laws that the Borrower make any deduction or withholding for taxes
from amounts payable to such Foreign Lender.

(ii) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver to the Administrative Agent on the
date when such Foreign Lender ceases to act for its own account with respect to
any portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Administrative Agent (in the reasonable
exercise of its discretion), (A) two duly signed completed copies of the forms
or statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to U.S. withholding
tax, and (B) two duly signed completed originals of IRS Form W-8IMY (or any
successor thereto), together with any information such Lender chooses to
transmit with such form, and any other certificate or statement of exemption
required under the Code, to establish that such Lender is not acting for its own
account with respect to a portion of any such sums payable to such Lender.

(iii) The Borrower and each Loan Party shall not be required to pay any
additional amount to any Foreign Lender (A) with respect to any Taxes required
to be deducted or withheld on the basis of the information, certificates or
statements of exemption such Lender transmits with an IRS Form W-8IMY pursuant
to this Section 2.17 or (B) if such Lender shall have failed to satisfy the
foregoing provisions of this Section 2.17(e); provided that if such Lender shall
have satisfied the requirement of this

 

58



--------------------------------------------------------------------------------

Section 2.17(e) on the date such Lender became a Lender or ceased to act for its
own account with respect to any payment under any of the Loan Documents, nothing
in this Section 2.17(e) shall relieve the Borrower or any Loan Party of its
obligation to pay any amounts pursuant to Section 2.17 in the event that, as a
result of any change in any applicable law, treaty or governmental rule,
regulation or order, or any change in the interpretation, administration or
application thereof, such Lender is no longer properly entitled to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender or other Person for the account of which such Lender receives
any sums payable under any of the Loan Documents is not subject to withholding
or is subject to withholding at a reduced rate.

(iv) The Administrative Agent may, without reduction, withhold any Taxes
required to be deducted and withheld from any payment under any of the Loan
Documents with respect to which the Borrower is not required to pay additional
amounts under this Section 2.17(e).

(f) Domestic Lenders. Upon the request of the Administrative Agent, each Lender
and LC Issuer that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code (a “Domestic Lender”) shall deliver to the
Administrative Agent two duly signed completed originals of IRS Form W-9. If
such Lender fails to deliver such forms, then the Administrative Agent may
withhold from any interest payment to such Lender an amount equivalent to the
applicable back-up withholding tax imposed by the Code, without reduction.

(g) Indemnification for Withholding Taxes. If any Governmental Authority asserts
that the Administrative Agent did not properly withhold or backup withhold, as
the case may be, any tax or other amount from payments made to or for the
account of any Lender, such Lender shall indemnify the Administrative Agent
therefor, including all penalties and interest, any taxes imposed by any
jurisdiction on the amounts payable to the Administrative Agent under this
Section, and costs and expenses (including the fees and disbursements of
counsel) of the Administrative Agent. The obligation of the Lenders under this
Section shall survive the termination of the Commitments, repayment of all other
Obligations hereunder and the resignation of the Administrative Agent.

(h) Refunds. If the Administrative Agent or a Lender (or former Lender)
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes or Other Taxes as to which it has been indemnified by any
Loan Party or with respect to which such Loan Party has paid additional amounts
pursuant to this Section, it shall pay over such refund to such Loan Party (but
only to the extent of indemnity payments made, or additional amounts paid, by
such Loan Party under this Section with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender (or former Lender) and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided, however, that the Borrower, upon the request
of the Administrative Agent or such Lender (or former Lender), agrees to repay
the amount paid over to such Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent or such Lender (or former Lender) in the event the Administrative Agent or
such Lender (or former Lender) is required to repay such refund to such
Governmental Authority. Nothing contained in this paragraph shall require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to any Loan
Party or any other Person.

(i) FATCA. If a payment made to a Lender under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as

 

59



--------------------------------------------------------------------------------

prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (i), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement

(ij) FATCA. Each Lender shall promptly provide, upon reasonable request from
Grandfathering Status. For purposes of determining withholding Taxes imposed
under FATCA, from and after the Amendment Agreement Effective Date, the Borrower
orand the Administrative Agent, any additional information that the Borrower or
the Administrative Agent needs in order for the Borrower orshall treat (and the
Lenders hereby authorize the Administrative Agent to determine the amount of any
applicable withholding taxes, including information relating to compliance with
Sections 1471 or 1472 of the Code and any regulations promulgated thereunder and
any interpretation or other guidance issued in connection therewith.treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder or under any other Loan Document (whether of principal,
interest, fees, or reimbursement of LC Disbursements or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) on or before the time expressly
required hereunder or under such other Loan Document for such payment (or, if no
such time is expressly required, prior to 12:00 noon, New York City time), on
the date when due, in immediately available funds, without setoff or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York 10017, except for payments to be made directly
to the respective LC Issuer or Swingline Lender as expressly provided herein,
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the Persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
under each Loan Document shall be made in dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees and other amounts
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees and other amounts then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees and
other amounts then due to such parties, and (ii) second, towards payment of
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and all
unreimbursed LC Disbursements then due to such parties.

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing of a particular Class (including of a particular Series of Incremental
Term Loans) shall be made from the relevant Lenders, each payment of commitment
fees under Section 2.12 shall be made for account of the relevant Lenders, and
each termination or reduction of the amount of the Commitments of

 

60



--------------------------------------------------------------------------------

a particular Class (including of a particular Series of Incremental Term Loans)
under Section 2.08 shall be applied to the respective Commitments of such Class
of the relevant Lenders, pro rata according to the amounts of their respective
Commitments of such Class; (ii) each Borrowing of any Class (including of a
particular Series of Incremental Term Loans) shall be allocated pro rata among
the relevant Lenders according to the amounts of their respective Commitments of
such Class (in the case of the making of Loans) or their respective Loans of
such Class that are to be included in such Borrowing (in the case of conversions
and continuations of Loans); (iii) each payment or prepayment by the Borrower of
principal of Loans of a particular Class (including of a particular Series of
Incremental Term Loans) shall be made for account of the relevant Lenders pro
rata in accordance with the respective unpaid principal amounts of the Loans of
such Class held by them; and (iv) each payment by the Borrower of interest on
Loans of a particular Class (including of a particular Series of Incremental
Term Loans) shall be made for account of the relevant Lenders pro rata in
accordance with the amounts of interest on such Loans then due and payable to
the respective Lenders.

(d) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans or participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements and Swingline Loans of other Lenders to
the extent necessary so that the benefit of all such payments shall, at the
election of any such other Lender, be shared by the Lenders ratably and on the
same terms in accordance with the aggregate amount of principal of and accrued
interest on their respective Loans and participations in LC Disbursements,
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to (x) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or participations in LC Disbursements or Swingline Loans to any
permitted assignee or participant). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or any LC Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
such LC Issuer, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders and such LC
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such LC
Issuer, as the case may be, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

61



--------------------------------------------------------------------------------

(f) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.06(b), 2.18(e)
or 9.03(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

Section 2.19 Mitigation Obligations; Replacement of Lenders.

(a) Designation of New Lending Office. Prior to any Lender requesting
compensation under Section 2.15, or the Borrower paying any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.17, such Lender shall use reasonable efforts (to the extent not
inconsistent with such Lender’s applicable legal and regulatory restrictions) to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as the case may be, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under Section
2.15, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender is a Defaulting Lender, or if any Lender shall
decline to consent to any modification or waiver hereunder requiring 100% of the
Lenders affected thereby (or of an affected Class or of the type set forth in
clauses (i) through (vii) of Section 9.02(b)) to consent thereto and, in each
case, the Required Lenders have already consented thereto, then the Borrower
may, at its sole expense and effort, upon written notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Revolving Commitment is being assigned, each LC Issuer and the Swingline
Lender), which consent shall not unreasonably be withheld, and (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations (to the extent funded by such Lender and not
subsequently repaid) in LC Disbursements and Swingline Loans, accrued interest
thereon, and all other amounts payable to it hereunder, from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts). Upon receipt by the applicable
Lender of all amounts required to be paid to it pursuant to this
Section 2.19(b), the Administrative Agent shall be entitled (but not obligated)
and authorized to execute an Assignment and Assumption on behalf of such Lender,
and any such Assignment and Assumption so executed by the Administrative Agent
and the assignee shall be effective for purposes of this Section 2.19(b) and
Section 9.04. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

Section 2.20 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) Commitment fees shall cease to accrue on the unfunded portion of the
Revolving Commitment of such Defaulting Lender pursuant to Section 2.12(a);

 

62



--------------------------------------------------------------------------------

(b) the Revolving Commitment and Revolving Exposures of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment, waiver or other modification pursuant to Section 9.02); provided that
(i) such Defaulting Lender’s Commitment may not be increased or extended without
the consent of such Defaulting Lender and (ii) the principal amount of, or
interest or fees payable on, Loans or LC Exposures may not be reduced or excused
and the scheduled date of payment may not be postponed as to such Defaulting
Lender without such Defaulting Lender’s consent;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of such Lender’s Applicable Percentage of the Swingline
Exposure and LC Exposure (other than the portion of such Swingline Exposure
referred to in clause (b) of the definition thereof) shall be automatically
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Revolving Exposures plus such Defaulting Lender’s Applicable Percentage
of the Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Commitments and (y) the conditions set forth
in Section 4.02 are satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize such Defaulting Lender’s LC Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Article VII for so long as such LC
Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the LC Issuers or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the relevant
LC Issuer(s) until and to the extent that such Defaulting Lender’s LC Exposure
is reallocated and/or cash collateralized.

(d) so long as any Lender is a Defaulting Lender, the Swingline Lender shall not
be required to fund any Swingline Loan and the LC Issuer shall not be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.05(j), and participating interests in any such
newly issued or increased Letter of Credit or newly made Swingline Loan shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and Defaulting Lenders shall not participate therein); and

 

63



--------------------------------------------------------------------------------

(e) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.18(d) but
excluding Section 2.19(b)) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to the LC Issuer or Swingline Lender hereunder,
(iii) third, if so determined by the Administrative Agent or requested by an LC
Issuer or Swingline Lender, held in such account as cash collateral for future
funding obligations of the Defaulting Lender in respect of any existing or
future participating interest in any Swingline Loan or Letter of Credit,
(iv) fourth, to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, (v) fifth, if so determined by the
Administrative Agent and the Borrower, held in such account as cash collateral
for future funding obligations of the Defaulting Lender in respect of any Loans
under this Agreement, (vi) sixth, to the payment of any amounts owing to the
Lenders or an LC Issuer or Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or such LC Issuer or
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement, (vii) seventh, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement, and (viii) eighth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction;, provided, with respect to this
clause (viii), that if such payment is (x) a prepayment of the principal amount
of any Loans or reimbursement obligations in respect of LC Disbursements which a
Defaulting Lender has funded its participation obligations and (y) made at a
time when the conditions set forth in Section 4.02 are satisfied, such payment
shall be applied solely to prepay the Loans of, and reimbursement obligations
owed to, all non-Defaulting Lenders pro rata prior to being applied to the
prepayment of any Loans, or reimbursement obligations owed to, any Defaulting
Lender.

(f) If at any time cash collateral provided by the Borrower in respect of
Letters of Credit pursuant to Section 2.20(c)(ii) exceeds the amount of cash
collateral required pursuant to such section then, provided that no Event of
Default has occurred and is continuing, such excess amount shall be returned to
the Borrower within three Business Days after the Borrower’s written request
therefor.

In the event that the Administrative Agent, the Borrower, each relevant LC
Issuer and the Swingline Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Lenders’ Swingline Exposure and LC Exposure shall be readjusted
to reflect the inclusion of such Lender’s Commitment and on such date such
Lender shall purchase at par such of the relevant Class of Revolving Loans of
the other Lenders (other than Swingline Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.

ARTICLE III REPRESENTATIONS AND WARRANTIES

Each of the Parent and the Borrower represents and warrants to the Lenders that:

Section 3.01 Organization; Powers. The Parent, the Borrower and the Subsidiaries
are duly organized, validly existing and in good standing under the laws of the
jurisdiction of their

 

64



--------------------------------------------------------------------------------

organization, respectively, have all requisite power and authority to carry on
their respective businesses as now conducted and as proposed to be conducted,
and are qualified to do business in, and are in good standing in, every
jurisdiction where such qualification is required, except where the failure to
be so qualified could not reasonably be expected to result in a Material Adverse
Effect.

Section 3.02 Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate and other powers and
have been duly authorized by all necessary corporate and, if required,
stockholder action. This Agreement has been duly executed and delivered by the
Parent and the Borrower and constitutes, and each other Loan Document to which
any Loan Party is to be a party, when executed and delivered by such Loan Party,
will constitute, a legal, valid and binding obligation of the Borrower or such
Loan Party (as the case may be), enforceable in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Section 3.03 Governmental Approvals; No Conflicts. The Transactions will not
violate any applicable law or regulation or the terms of the charter, by-laws or
other organizational documents of the Parent, the Borrower or any of the
Subsidiaries or the terms of any of the Authorizations, or any order of any
Governmental Authority, in each case, in any material respect. Except as could
not reasonably be expected to result in a Material Adverse Effect, the
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by or before, any Governmental Authority,
except (i) such as have been obtained or made and are in full force and effect,
and (ii) filings necessary to perfect Liens created under the Loan Documents and
(b) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Parent, the Borrower or any of the
Subsidiaries or any of their assets, or give rise to a right thereunder to
require any payment to be made by the Parent, the Borrower or any of the
Subsidiaries. The Transactions will not result in the creation or imposition of
any Lien on any asset of the Parent, the Borrower or any of the Subsidiaries,
except Liens created under or permitted by the Loan Documents (other than any
Liens permitted pursuant to Section 6.02(c)).

Section 3.04 Financial Condition; No Material Adverse Effect.

(a) Financial Statements. The Borrower has heretofore furnished to the Lenders
(i) audited consolidated balance sheets and related statements of income,
stockholder’s equity and cash flows of the Parent and its subsidiaries for the
fiscal years ending on December 31 of 2007, 2008 and 2009, in each case prepared
by KPMG LLP, or other independent public accountants of recognized national
standing, and (ii) unaudited consolidated balance sheets and related statements
of income, stockholder’s equity and cash flows of the Parent and its
subsidiaries and for each fiscal quarter ended after December 31, 2009 and at
least 45 days before the Closing Date. Such financial statements present fairly,
in all material respects, the financial position and results of operations and
cash flows of the Parent and its consolidated subsidiaries as of such dates and
for such periods in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.

(b) Pro Forma Financial Statements. The Borrower has heretofore furnished to the
Lenders (i) the unaudited pro forma consolidated balance sheet of the Borrower
and the Subsidiaries as of June 30, 2010 (prepared giving effect to the
Transactions as if the Transactions had occurred on the last day of such period)
and (ii) the unaudited consolidated income statement (including a calculation of
Adjusted EBITDA) of the Borrower and the Subsidiaries for the period of four
fiscal quarters ended at least 45 days prior to the Closing Date. Such financial
statements (i) have been prepared in good faith

 

65



--------------------------------------------------------------------------------

based on the same assumptions used to prepare the pro forma financial statements
included in the Information Memorandum (which assumptions were believed by the
Borrower to be reasonable as of the date of the Information Memorandum),
(ii) were based, after due inquiry, on the best information available to the
Borrower when made, and (iii) in the case of such balance sheet, present a good
faith estimate of the pro forma financial position of the Borrower as of the end
of such period as if the Transactions had occurred on the last day of such
period.

(c) Absence of Liabilities. Except as disclosed in the financial statements
referred to above or the notes thereto or in the Information Memorandum and
except for the Disclosed Matters, after giving effect to the Transactions, the
Borrower does not have, as of the Closing Date, any material contingent or other
material liabilities, unusual material long-term commitments or material
unrealized losses.

(d) Absence of Material Adverse Effect. Since December 31, 2009, no event or
circumstance has occurred that has had or could reasonably be expected to have a
material adverse effect on the business, assets, results of operations,
properties or financial condition of the Parent, the Borrower and the
Subsidiaries, taken as a whole.

Section 3.05 Properties.

(a) Title. (i) As of the date hereof, each of the Parent, the Borrower and the
Subsidiaries has good fee simple title to all of the Owned Real Property listed
on Schedule 3.05(c)(i) hereto and a valid leasehold interest in all of the
Leased Real Property set forth on Schedule 3.05(c)(iii) hereto, and good title
to all personal property material to the business of the Parent, the Borrower
and the Subsidiaries, taken as a whole, except, in each case, for such defects
in title that do not materially interfere with the ability of the Parent, the
Borrower and the Subsidiaries, taken as a whole, to conduct their business as
currently conducted or to utilize such properties for their intended purposes,
free and clear of all Liens, other than Liens created or permitted by any Loan
Documents and (ii) each Real Property Lease is the legal, valid and binding
obligation of the applicable Loan Party thereto, enforceable against such Loan
Party in accordance with its terms, except to the extent enforceability thereof
may be limited by applicable insolvency, reorganization, moratorium or other
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

(b) Intellectual Property; Operating Licenses. Each of the Parent, the Borrower
and the Subsidiaries owns, or is licensed to practice, all trademarks, trade
names, copyrights, patents and other intellectual property material to the
business of the Parent, the Borrower and the Subsidiaries, taken as a whole, and
the conduct of the business by the Parent, the Borrower and the Subsidiaries
does not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Schedule 3.05(b) accurately and
completely lists as of the date hereof, all Operating Licenses granted or
assigned to the Parent, the Borrower or any of the Subsidiaries, or under which
the Parent, the Borrower and the Subsidiaries will have the right to operate
their respective businesses, and such Operating Licenses are sufficient for the
Parent, the Borrower and its Subsidiaries to conduct in all material respects
the business of the Parent, the Borrower and its Subsidiaries, taken as a whole,
as of the date hereof.

(c) Real Property. As of the date hereof, (i) set forth on Schedule 3.05(c)(i)
hereto is a list of all real property owned by any Loan Party with an assessed
value of $100,000 or more, showing as of the Closing Date the street address,
county or other relevant jurisdiction, state, province, record owner and an
assessed value thereof, which list is complete and accurate in all material
respects; (ii) set forth on Schedule 3.05(c)(ii) is a complete and accurate list
of all Mortgaged Property owned by the

 

66



--------------------------------------------------------------------------------

Parent, the Borrower or any Subsidiary as of the Closing Date, showing the
street address, county or other relevant jurisdiction, state, province, record
owner and an assessed value thereof; and (iii) set forth on Schedule
3.05(c)(iii) hereto is a list of all Leased Real Property under which the
Parent, the Borrower or any Subsidiary is the lessee, showing as of the Closing
Date the names of the lessor and lessee, the location of such real property, the
expiration date of such leases, the approximate square footage of the leased
premises, if available, and the approximate annual rental cost thereof, which
list is complete and accurate in all material respects. As of the Closing Date,
the Mortgaged Property shown on Schedule 3.05(c)(ii) constitutes all of the
Material Real Property of the Loan Parties.

(d) Condemnations, Etc. As of the date hereof, neither the Parent, the Borrower
nor any of the Subsidiaries has received written notice of, or has knowledge of,
any pending or contemplated condemnation proceeding affecting any Mortgaged
Property or any sale or disposition thereof in lieu of condemnation, in either
case which could reasonably be expected to have a Material Adverse Effect.

Section 3.06 Litigation and Environmental Matters.

(a) Litigation. There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Parent or the Borrower, threatened against or affecting the Parent, the Borrower
or any of the Subsidiaries (i) that could reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect (other than the
Disclosed Matters) or (ii) that seek to restrain the entry by any Loan Party
into, the enforcement of or exercise of any rights by the Lenders or the
Administrative Agent under, or the performance or compliance by any Loan Party
with any obligations under, the Loan Documents to which it is a party.

(b) Environmental Matters. Except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither the Parent, the Borrower nor any of the
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any pending or threatened claim with respect to any
Environmental Liability, (iv) knows of any basis for, or of any event or
circumstance that would reasonably be expected to give rise to, any
Environmental Liability, or (v) has assumed or retained any obligations under
Environmental Law or relating to Hazardous Materials.

Section 3.07 Compliance with Laws and Agreements. Each of the Parent, the
Borrower and the Subsidiaries is in compliance with all laws, regulations and
orders (including any Environmental Law or Communications Law, the Patriot Act,
margin regulations, FCC and RCA regulations and ERISA) of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. No Default has occurred and is continuing.

Section 3.08 Investment Company Status. Neither the Parent, the Borrower nor any
of the Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

Section 3.09 Taxes. Each of the Parent, the Borrower and the Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) any Taxes that are being contested in good faith by
appropriate proceedings and for which the Parent, the Borrower or such
Subsidiary, as applicable, has set aside on its books reserves in accordance
with GAAP or (b) failures to file or cause to be filed or pay or cause to be
paid that could not reasonably be expected to result in a Material Adverse
Effect.

 

67



--------------------------------------------------------------------------------

Section 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability to any Loan Party, any of their ERISA Affiliates or the Subsidiaries
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under all Plans (based on the assumptions used for purposes of
Accounting Standards No. 715) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of such Plans, except as could not reasonably be expected to result
in a Material Adverse Effect.

Section 3.11 Disclosure. The Information Memorandum, as modified or supplemented
by other information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender prior to the Closing Date does not contain
any material misstatement of fact which makes such information misleading in any
material respect at such time in light of the circumstances under which such
information was provided nor omits to state any material fact necessary to make
the statements therein, at such time in the light of the circumstances under
which such information was provided, not misleading in any material respect (in
each case, taken as a whole), provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time such
projections were prepared, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount.

Section 3.12 Subsidiaries. The Parent does not as of the Closing Date have any
subsidiaries other than the Borrower and the Subsidiaries. Schedule 3.12 is a
complete and correct list of the Subsidiaries as of the date hereof, together
with, for each Subsidiary, (a) the jurisdiction of organization of such
Subsidiary, (b) each Person holding ownership interests in such Subsidiary and
(c) the nature of the ownership interests held by each such Person and the
percentage of ownership of such Subsidiary represented by such ownership
interests. Except as disclosed in Schedule 3.12, as of the Closing Date
(x) except for Liens created pursuant to the Security Documents and
non-consensual Liens permitted by the Loan Documents, each of the Parent, the
Borrower and the Subsidiaries owns, free and clear of Liens, and has the
unencumbered right to vote (if applicable), all outstanding ownership interests
in each Person shown to be held by it in Schedule 3.12, (y) all of the issued
and outstanding capital stock of each such Person organized as a corporation is
validly issued, fully paid and nonassessable and (z) except as may be disclosed
on Schedule 3.12, there are no outstanding material Equity Rights with respect
to any Subsidiary.

Section 3.13 Insurance. Schedule 3.13 sets forth a description of all material
insurance maintained by or on behalf of the Parent, the Borrower and the
Subsidiaries as of the Closing Date. As of the Closing Date, all premiums in
respect of such insurance have been paid. The Parent and the Borrower believe
that the insurance maintained by or on behalf of the Parent, the Borrower and
the Subsidiaries is adequate with respect to the business of the Parent, the
Borrower and the Subsidiaries, taken as a whole.

Section 3.14 Labor Matters. As of the Closing Date there are no strikes,
lockouts or slowdowns against the Parent, the Borrower or any Subsidiary pending
or, to the knowledge of the Parent and the Borrower, threatened. The hours
worked by and payments made to employees of the Parent, the Borrower and the
Subsidiaries have not been in material violation of the Fair Labor Standards Act
or any other applicable Federal, state, local or foreign law dealing with such
matters. Except as could not

 

68



--------------------------------------------------------------------------------

reasonably be expected to have a Material Adverse Effect, all payments due from
the Parent, the Borrower or any Subsidiary, or for which any claim may be made
against the Parent, the Borrower or any Subsidiary, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Parent, the Borrower or such
Subsidiary. The consummation of the Transactions will not give rise to any right
of termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Parent, the Borrower or any
Subsidiary is bound.

Section 3.15 Solvency. Immediately after the consummation of the Transactions to
occur on the Closing Date, as applicable, and immediately following the making
of each Loan made on the Closing Date and after giving effect to the application
of the proceeds of such Loans on the Closing Date, the Loan Parties (taken as a
whole) are Solvent.

Section 3.16 Security Interests.

(a) Pledge Agreement. The Pledge Agreement is effective to create in favor of
the Administrative Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in all of the Equity Interests of
the Borrower and each Subsidiary pledged pursuant thereto and all Indebtedness
of each Loan Party to the Borrower or any other Loan Party and, when the portion
of such Collateral constituting instruments or certificated securities (as
defined in the Uniform Commercial Code as in effect in the State of New York) is
delivered to the Administrative Agent, such security interest shall constitute a
fully perfected first priority Lien on, and security interest in, all right,
title and interest of the pledgor thereunder in such Collateral, in each case
prior and superior in right to any other Person, other than with respect to the
rights of Persons pursuant to Liens expressly permitted by Section 6.02.

(b) Security Agreement. The Security Agreement is effective to create in favor
of the Administrative Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral (as defined in
the Security Agreement) and, when financing statements in appropriate form are
filed in the offices specified on Schedule 6 to the Perfection Certificate, the
Security Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the grantors thereunder in such
Collateral to the extent perfection can be obtained by filing Uniform Commercial
Code financing statements, in each case prior and superior in right to any other
Person, other than with respect to the rights of Persons pursuant to Liens
expressly permitted by Section 6.02.

(c) Intellectual Property. When the Intellectual Property Security Agreement is
filed in the United States Patent and Trademark Office and the United States
Copyright Office within the time period specified by applicable law, the
security interests created thereunder shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in the Intellectual Property (as defined in the Security Agreement) in which a
security interest may be perfected by filing, recording or registering a
security agreement, financing statement or analogous document in the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, in each case prior and superior in right to any other Person, other
than with respect to the rights of Persons pursuant to Liens expressly permitted
by Section 6.02 (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a lien on United States patents, patent applications,
registered trademarks, trademark applications and copyrights acquired by the
Loan Parties after the date hereof), and it being further understood that, to
the extent that the United States federal trademark, patent and copyright laws
are not applicable to the perfection of security interests, the filing of
financing statements under Section 3.16(b) shall perfect the Liens granted by
the Loan Parties on such intellectual property to the extent perfection can be
obtained by filing UCC financing statements.

 

69



--------------------------------------------------------------------------------

(d) Mortgages. When the Mortgages are filed in the offices specified on Schedule
3.16(d), the Mortgages shall constitute a Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Mortgaged Properties and
the proceeds thereof, in each case prior and superior in right to any other
Person, other than with respect to the rights of Persons pursuant to Liens
expressly permitted by Section 6.02 and the applicable Permitted Encumbrances
with respect to such Mortgaged Property.

Section 3.17 Regulatory Matters. Except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither the Parent, the Borrower nor any of the
Subsidiaries (a) has failed to comply with any Communications Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Communications Law, (b) has become subject to any Communications Liability,
(c) has received notice of any claim with respect to any Communications
Liability or (d) knows of any basis for any Communications Liability.

Section 3.18 Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” under and as defined in the Additional Convertible Note Documents
(or any similar term under and as defined in the agreements relating to any
Indebtedness of the Borrower or any other Loan Party, including any subordinated
Indebtedness, which contains such designation), entitled to the benefits and
provisions provided for therein.

Section 3.19 Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, the Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws. The Borrower, the Subsidiaries
and their respective officers and employees, and to the knowledge of the
Borrower its directors and agents, are in compliance with Anti-Corruption Laws
and applicable Sanctions in all material respects and are not knowingly engaged
in any activity that would reasonably be expected to result in the Borrower
being designated as a Sanctioned Person. None of (a) the Borrower, any
Subsidiary or any of their respective directors, officers or employees, or
(b) to the knowledge of the Borrower, any agent of the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Loan or Letter of
Credit, use of proceeds or other transaction contemplated by this Agreement will
violate Anti-Corruption Laws or applicable Sanctions.

ARTICLE IV CONDITIONS OF LENDING

Section 4.01 Closing Date. The obligations of the Lenders to make Loans, and of
the LC Issuers to issue Letters of Credit, hereunder is subject to the condition
precedent that each of the following conditions shall have been satisfied (or
waived in accordance with Section 9.02):

(a) Counterparts of Agreement. The Administrative Agent (or its counsel) shall
have received from each party hereto either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy or electronic transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.

(b) Opinions of Counsel. The Administrative Agent shall have received a
favorable written opinion (addressed to the Administrative Agent and the Lenders
and dated the Closing Date) of each of (i) Skadden, Arps, Slate, Meagher & Flom
LLP, counsel for the Loan Parties and (ii) Latham & Watkins LLP, federal
communications law counsel for the Loan Parties, and (iii) Birch, Horton,
Bittner & Cherot, Alaskan regulatory counsel for the Loan Parties, in each case
in form and substance reasonably satisfactory to the Administrative Agent. The
Borrower hereby requests such counsel to deliver such opinions.

 

70



--------------------------------------------------------------------------------

(c) Corporate Documents. The Administrative Agent shall have received such
documents and certificates as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
the Parent, the Borrower and the Subsidiaries, the authorization of the
Transactions to occur on the Closing Date and any other legal matters relating
to the Parent, the Borrower and the Subsidiaries, the Loan Documents or such
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

(d) Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by the President, a Vice
President or a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02.

(e) Fees and Expenses. The Lenders, the Administrative Agent and the Arrangers
shall have received all fees and other amounts due and payable on or prior to
the Closing Date in connection with the Transactions, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including
reasonable fees, charges and disbursements of Simpson Thacher & Bartlett LLP)
required to be reimbursed or paid by any Loan Party hereunder or under any other
Loan Document.

(f) Security Documents. The Administrative Agent shall have received the
Security Agreement, the Pledge Agreement, Parent Guarantee Agreement and
Subsidiary Guarantee Agreement, duly executed and delivered by the respective
Loan Parties party thereto, together with the following:

(i) all certificates representing all the outstanding shares of Equity Interests
of the Borrower and each Subsidiary owned by or on behalf of any Loan Party as
of the Closing Date and required to be pledged under the Pledge Agreement
(except that stock certificates representing shares of common stock of a Foreign
Subsidiary that is a CFC may be limited to 66% of the outstanding shares of
common stock of such first-tier Foreign Subsidiary), all promissory notes
evidencing intercompany Indebtedness owed to any Loan Party as of the Closing
Date, and stock powers and instruments of transfer, endorsed in blank, with
respect to such stock certificates and promissory notes;

(ii) all documents and instruments, including Uniform Commercial Code financing
statements and Intellectual Property Security Agreements, required by law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded to create or perfect the Liens on the Collateral owned or to be
acquired on or before the Closing Date and intended to be created under the
Security Agreement and the Pledge Agreement;

(iii) a completed Perfection Certificate dated the Closing Date and signed by an
executive officer or Financial Officer of the Borrower, together with all
attachments contemplated thereby, including the results of a search of the
Uniform Commercial Code (or equivalent) filings made with respect to the Loan
Parties, in the jurisdictions contemplated by the Perfection Certificate and
copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Administrative Agent that the
Liens indicated by such financing statements (or similar documents) are
permitted by Section 6.02 or have been released; and

(iv) except as set forth in Section 5.17, evidence that all other actions that
the Administrative Agent may deem necessary or desirable in order to perfect and
protect the first priority liens and security interests created under the
Security Agreement and the Pledge Agreement has been taken (including, without
limitation, receipt of duly executed payoff letters).

 

71



--------------------------------------------------------------------------------

(g) Intercompany Subordination Agreement. The Administrative Agent shall have
received the Intercompany Subordination Agreement, duly executed and delivered
by each Loan Party.

(h) Insurance. The Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that the insurance required by
Section 5.07 and the Security Agreement is in effect.

(i) Consents and Approvals. All consents and approvals required to be obtained
from any Governmental Authority or other Person (including the board of
directors of each Loan Party) in connection with the Transactions shall have
been obtained, copies thereof shall have been delivered to the Administrative
Agent, in each case without the imposition of any conditions reasonably expected
to have a Material Adverse Effect or to affect the rights or security of the
Lenders hereunder and the Administrative Agent shall have received evidence
reasonably satisfactory to the Administrative Agent of compliance with the
foregoing. There shall not exist any action, investigation, litigation or
proceeding pending or threatened in any court or before any arbitrator or
governmental authority that could reasonably be expected to have a Material
Adverse Effect on the Borrower or the transactions contemplated hereby.

(j) Financial Information. (i) The Lenders shall have received (w) audited
consolidated financial statements of Parent for the three most recent fiscal
years, (x) unaudited consolidated financial statements of Parent for each fiscal
quarter ended after the latest fiscal year referred to in clause (w) above, and
at least 45 days prior to the Closing Date, and unaudited consolidated financial
statements for the same period of the prior fiscal year, (y) all other financial
statements for completed or pending acquisitions that may be required under
Regulation S-X of the Securities Act of 1933, as amended and (z) an unaudited
pro forma consolidated balance sheet of the Parent, the Borrower and the
Subsidiaries as of the Closing Date after giving effect to the Transactions as
if they occurred on the last day of the most recently completed fiscal quarter
of the Borrower ended at least 45 days prior to the Closing Date and (ii) the
pro forma balance sheet provided in clause (z) above shall reflect that on the
Closing Date either the Total Leverage Ratio shall not exceed 4.8 to 1 or the
Senior Secured Leverage Ratio shall not exceed 3.8 to 1.

(k) (i) The principal of and interest on all loans outstanding under, and all
other amounts due with respect to, the Existing Credit Agreement shall have been
repaid in full, (ii) all commitments to lend under the Existing Credit Agreement
shall have been terminated, (iii) all obligations under or relating to the
Existing Credit Agreement and all Liens and security interests relating to all
of the foregoing shall have been discharged and (iv) the Administrative Agent
shall have received satisfactory evidence of such repayment, termination and
discharge.

(l) No more than $15,000,000 in aggregate principal amount of Revolving Loans
shall be outstanding on the Closing Date after giving effect to the
Transactions.

(m) After giving effect to the Transactions and the other transactions
contemplated hereby, on the Closing Date, Parent and its subsidiaries shall have
outstanding no Indebtedness or preferred stock other than (a) the loans and
other extensions of credit hereunder, (b) the Convertible Notes, and (c) other
Indebtedness permitted under Section 6.01(a).

(n) The Administrative Agent shall have received a certificate from the Chief
Financial Officer of the Borrower dated as of the Closing Date and satisfactory
to the Administrative Agent attesting to the Solvency of the Loan Parties taken
as a whole before and after giving effect to the Transactions.

 

72



--------------------------------------------------------------------------------

(o) The Administrative Agent shall have received evidence that notice of the
Transactions has been given to Moody’s and S&P and shall have received
confirmation of, or notice of any announcement by Moody’s or S&P of any change
or possible change in, the Borrower’s senior secured debt rating as a result of
the Transactions.

(p) (i) The Transactions shall have been consummated on terms, with a structure
and in a manner reasonably satisfactory to the Administrative Agent and (ii) the
Administrative Agent shall be satisfied with the corporate and legal structure
and capitalization of each Loan Party and each of its Subsidiaries the Equity
Interests in which Subsidiaries is being pledged pursuant to the Loan Documents,
including the terms and conditions of the charter, bylaws and each class of
Equity Interest in each Loan Party and each such Subsidiary and of each
agreement or instrument relating to such structure or capitalization.

(q) Projections. The Lenders shall have received satisfactory projections
through 2015.

(r) Borrowing Request. The Administrative Agent shall have received a duly
completed Borrowing Request for the initial Borrowing hereunder.

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the LC
Issuers to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to
Section 9.02) at or prior to 5:00 p.m., New York City time, on October 21, 2010
(and, in the event such conditions are not so satisfied or waived at or prior to
such time, this Agreement shall not become effective).

Section 4.02 Each Borrowing. The obligation of each Lender to make a Loan
(including an Incremental Term Loan and a Swingline Loan) on the occasion of any
Borrowing, and of each LC Issuer to issue, renew or extend any Letter of Credit,
is subject to receipt of the request therefor in accordance herewith and to the
satisfaction of the following conditions:

(a) Truth of Representations. The representations and warranties of each Loan
Party set forth in the Loan Documents shall be true and correct in all material
respects on and as of the date of such Borrowing or on the date of issuance,
renewal or extension of such Letter of Credit, as applicable (or, if any such
representation and warranty is expressly stated to have been made as of a
specific date, as of such specific date).

(b) Absence of Defaults. At the time of and immediately after giving effect to
such Borrowing, or the issuance, renewal or extension of such Letter of Credit,
as applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, renewal or extension of a Letter of Credit
shall be deemed to constitute a representation and warranty by the Parent and
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

Section 4.03 Each Incremental Term Loan and Revolving Commitment Increase. The
obligation of each Incremental Term Loan Lender of any Series to make an
Incremental Term Loan of such Series and of each Revolving Commitment Increase
Lender to provide any Revolving Commitment

 

73



--------------------------------------------------------------------------------

Increase, as applicable, is subject to the satisfaction of the additional
condition that no Restricted Period shall have occurred and be continuing as of
the date of such Borrowing (or, in the case of any Revolving Commitment Increase
Lender, the date of the Incremental Loan Amendment applicable to such Revolving
Commitment Increase) and to the receipt by the Administrative Agent of a
certificate to such effect, dated the date of the making of such Incremental
Term Loan or the effectiveness of such Incremental Loan Amendment, as
applicable, and signed by the President, a Vice President or a Financial Officer
of the Borrower.

ARTICLE V AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (or been fully
collateralized in a manner reasonably satisfactory to the LC Issuers with cash
and/or letters of credit) and all LC Disbursements shall have been reimbursed,
each of the Parent and the Borrower covenants and agrees with the Lenders that:

Section 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent:

(a) within 100 days after the end of each of its fiscal year of the Borrower,
the Parent’s audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by KPMG LLP, or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception (other than any qualification or exception solely
with respect to, or resulting solely from, an upcoming maturity date under the
credit facilities provided for herein that is scheduled to occur within one year
from the time such opinion is delivered) and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Parent and its consolidated
subsidiaries on a consolidated basis in accordance with GAAP, consistently
applied (except if approved by such accountants and disclosed in reasonable
detail therein), provided that if Parent is required to deliver the financial
statements and other information set forth in this paragraph to the Securities
and Exchange Commission on an earlier date, Parent shall deliver such
information to the Administrative Agent when such information is delivered to
the SEC;

(b) within 50 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, the Parent’s unaudited consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Parent and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP, consistently applied (except if
approved by such accountants and disclosed in reasonable detail therein),
subject to normal year-end audit adjustments and the absence of footnotes,
provided that if Parent is required to deliver the financial statements and
other information set forth in this paragraph to the Securities and Exchange
Commission on an earlier date, Parent shall deliver such information to the
Administrative Agent when such information is delivered to the SEC;

 

74



--------------------------------------------------------------------------------

(c) within 60 days after the end of each fiscal year of the Borrower and
concurrently with any delivery of financial statements under clause (b) above, a
certificate of a Financial Officer of the Borrower (i) certifying as to whether
a Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth (x) reasonably detailed calculations of the Total Leverage
Ratio, the Senior Secured Leverage Ratio and Fixed Charges Coverage Ratio for
the period of four consecutive fiscal quarters of the Borrower then ended and of
the amount of Adjusted EBITDA, Available Cash, Available Equity Issuance Amount
and Cumulative Distributable Cash (including the aggregate amount of Capital
Expenditures and acquisitions, including any Permitted Acquisitions, financed
with the proceeds of Indebtedness permitted hereunder and identifying the clause
of Section 6.01 that such Indebtedness is permitted under, and whether or not
such Indebtedness constitutes Revolving Loans), (y) reasonably detailed
calculations demonstrating compliance with Sections 6.01, 6.02, 6.04, 6.05, 6.08
and 6.12 and (z) the amount of dividends, if any, that the Borrower intends to
pay on the immediately succeeding date on which the Borrower’s dividend policy
provides for dividends to be paid by the Borrower; and (iii) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
Borrower’s audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

(d) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited or eliminated to the extent required by accounting rules or
guidelines);

(e) not later than 60 days after the commencement of each fiscal year of the
Borrower beginning on or after January 1, 2010, a detailed consolidated budget
for such fiscal year (including a projected consolidated balance sheet and
related statements of projected operations and cash flows as of the end of and
for such fiscal year and setting forth the assumptions used for purposes of
preparing such budget (it being understood that any such projections are subject
to significant contingencies and assumptions, many of which are beyond the
control of the Borrower, and that no assurances are offered that such
projections will be realized)) and, promptly when available, any significant
revisions of such budget;

(f) reasonably promptly after the same become publicly available, copies of each
annual report, proxy or financial statement or other material report or
communication sent to stockholders of the Parent, and copies of all annual,
regular, periodic and special reports and registration statements filed by the
Parent, the Borrower or any Subsidiary with the SEC, or with any national
securities exchange, as the case may be, and promptly following any reasonable
request therefor by the Required Lenders (through the Administrative Agent),
copies of all material periodic and other reports and other materials filed by
the Borrower or any Subsidiary with the FCC or the RCA, or any Governmental
Authority succeeding to any or all of the functions of the FCC or the RCA, as
applicable provided, that documents required to be delivered pursuant to
Section 5.01(a), (b) and (f) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and, if
so delivered, shall be deemed to have been delivered on the date on which such
documents are posted on the Borrower’s behalf on EDGAR or another relevant
website established by the SEC, if any, to which each Lender and the
Administrative Agent have access; provided, however, that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender if the Administrative Agent or such Lender requests the Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Borrower
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent and each Lender of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents;

 

75



--------------------------------------------------------------------------------

(g) promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that any Loan Party or any ERISA Affiliate
may request with respect to any Multiemployer Plan; provided, that if the Loan
Parties or any of their ERISA Affiliates have not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
then, upon reasonable request of the Administrative Agent, the Loan Parties
and/or their ERISA Affiliates shall promptly make a request for such documents
or notices from such administrator or sponsor and the Borrower shall provide
copies of such documents and notices to the Administrative Agent promptly after
receipt thereof; and

(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Parent, the
Borrower or any Subsidiary, or compliance with the terms of any Loan Document,
as the Administrative Agent or any Lender may reasonably request in connection
with the Loan Documents.

Section 5.02 Notices of Material Events. The Parent and the Borrower will
furnish to the Administrative Agent and each Lender prompt written notice of the
following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Parent, the
Borrower or any Affiliate thereof that could reasonably be expected to result in
a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of any Loan Party or any ERISA Affiliate in an aggregate amount
exceeding $3,000,000;

(d) the commencement of any proceeding by or before any Governmental Authority
seeking the cancellation, termination (including by means of non-renewal),
limitation, adverse modification or adverse conditioning of any Authorization or
Operating License that could reasonably be expected to result in a Material
Adverse Effect; and

(e) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 5.03 Information Regarding Collateral.

(a) Change of Name or Location, Etc. The Borrower will furnish to the
Administrative Agent prompt written notice of any change (i) in any Loan Party’s
corporate name, (ii) in the location of any Loan Party’s jurisdiction of
organization, any office in which it maintains material books or records
relating to Collateral owned by it or any office or facility at which material
Collateral owned by it is located (including the establishment of any such new
office or facility), (iii) in any Loan Party’s identity or corporate structure
or (iv) in any Loan Party’s Federal Taxpayer Identification Number or other
organizational identification number. The Parent and the Borrower agree not to
effect or permit

 

76



--------------------------------------------------------------------------------

any change referred to in the preceding sentence unless all filings have been
made under the Uniform Commercial Code or otherwise that are required in order
for the Administrative Agent to continue at all times following such change to
have a valid, legal and perfected security interest in all the Collateral. The
Parent and the Borrower also agree promptly to notify the Administrative Agent
if any material portion of the Collateral is damaged or destroyed.

(b) Annual Officer’s Certificate. Each year, at the time of delivery of annual
financial statements with respect to the preceding fiscal year pursuant to
clause (a) of Section 5.01, the Borrower shall deliver to the Administrative
Agent a certificate of a Financial Officer of the Borrower setting forth the
information required pursuant to the Perfection Certificate or confirming that
there has been no change in such information since the date of the Perfection
Certificate delivered on the Closing Date, if any, or the date of the most
recent certificate delivered pursuant to this Section.

Section 5.04 Existence; Conduct of Business. Each of the Parent and the Borrower
will, and will cause each of the Subsidiaries to, do or cause to be done all
things reasonably necessary to preserve, renew or replace and keep in full force
and effect its legal existence and the rights, licenses, Operating Licenses,
Authorizations, permits, privileges, franchises, patents, copyrights, trademarks
and trade names material to the conduct of its business, including the renewal
and maintenance of all Authorizations, except for those the failure to maintain,
preserve or keep in full force and effect could not reasonably be expected to
have a Material Adverse Effect, provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.

Section 5.05 Payment of Obligations. Each of the Parent and the Borrower will,
and will cause each of the Subsidiaries to pay all its material Tax liabilities
and all material lawful claims that, if unpaid, might by law become a Lien upon
its property, before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP,
(c) such contest effectively suspends collection of the contested obligation and
the enforcement of any Lien securing such obligation and (d) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect.

Section 5.06 Maintenance of Properties. Each of the Parent and the Borrower
will, and will cause each of the Subsidiaries to, keep and maintain all property
material to the conduct of the business of the Parent, the Borrower and the
Subsidiaries, taken as a whole, in good working order and condition, ordinary
wear and tear and unforeseen accidents excepted, and is and will be in
compliance with all terms and conditions of the Operating Licenses and
Authorizations and all Communications Laws, including all standards or rules
imposed by the FCC and the RCA or as imposed under any agreements with telephone
companies and customers, except where the failure to do so could not reasonably
be expected to result in a Material Adverse Effect.

Section 5.07 Insurance. The Parent and the Borrower will cause to be maintained
on behalf of the Borrower and the Subsidiaries, with financially sound and
reputable insurance companies or associations (or with adequate self-insurance
arrangements) (a) insurance in such amounts (with no greater risk retention) and
against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations and
(b) all insurance required to be maintained pursuant to the Security Documents.
The Borrower will furnish to the Administrative Agent, upon reasonable request,
information in reasonable detail as to the insurance so maintained.

Section 5.08 Casualty and Condemnation. The Borrower (a) will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of

 

77



--------------------------------------------------------------------------------

any Collateral or any part thereof or interest therein under power of eminent
domain or by condemnation or similar proceeding in excess of $2,000,000 and
(b) will ensure that the Net Proceeds of any such event (whether in the form of
insurance proceeds, condemnation awards or otherwise) are collected and applied
in accordance with the applicable provisions of this Agreement.

Section 5.09 Books and Records; Inspection and Audit Rights. Each of the Parent
and the Borrower will, and will cause each of the Subsidiaries to, keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities in
accordance with GAAP. Each of the Parent and the Borrower will, and will cause
each of the Subsidiaries to, permit any representatives designated by the
Administrative Agent or the Required Lenders, upon reasonable prior notice, to
visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants (with the Borrower having the right to have
representatives present during such discussions), all at such reasonable times
and as often as reasonably requested (but at the expense of the Borrower for
only one visit during any fiscal year of the Borrower unless an Event of Default
shall have occurred and be continuing).

Section 5.10 Compliance with Laws. The Borrower will, and will cause each of the
Subsidiaries to, (i) comply with all laws, rules, regulations and orders,
including the Patriot Act, and all other laws and regulations relating to money
laundering and terrorist activities and Environmental Laws, of any Governmental
Authority applicable to it or its property, including the payment of any
regulatory fees required by the FCC and the RCA, any fees associated with the
Operating Licenses or Authorizations, and all regulatory reporting and
accounting requirements, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect and (ii) maintain in effect and enforce policies and procedures designed
to ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws.

Section 5.11 Use of Proceeds. The proceeds of the Revolving Loans and the
Letters of Credit will be used by the Borrower to refinance existing
Indebtedness and for working capital and general corporate purposes, including
Permitted Acquisitions, Capital Expenditures, dividends and Investments. The
proceeds of the Incremental Term Loans will be used by the Borrower for working
capital and general corporate purposes, including Permitted Acquisitions and
Capital Expenditures but excluding dividends and Investments (other than
Permitted Acquisitions). The proceeds of the Original Term Loans will be used to
(a) repay all outstanding loans under the Existing Credit Agreement, together
with accrued and unpaid interest thereon and all other amounts payable
thereunder and (b) pay all costs and expenses associated with the Transactions.
No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations G, U and X.

Section 5.12 Subsidiaries. If any Subsidiary is formed or acquired after the
Closing Date, the Borrower will notify the Administrative Agent thereof and, if
such Subsidiary is a Subsidiary Loan Party, (a) the Borrower will cause such
Subsidiary to execute and deliver a Supplement to the Security Agreement in the
form attached thereto pursuant to which such Subsidiary will become a party to,
and agree to be bound by, the Security Agreement, a Subsidiary Guarantee
Agreement, and additional Security Documents (or supplements thereto) within
twenty Business Days after such Subsidiary is formed or acquired, and, within
thirty Business Days after such Subsidiary is formed or acquired, take such
actions to create and perfect Liens on such Subsidiary’s assets granted pursuant
to the Security Documents to secure the Obligations as the Administrative Agent
or the Required Lenders shall reasonably request and (b) if any Equity Interest
in or Indebtedness of such Subsidiary are owned by or on behalf of any Loan
Party, the Borrower will cause such Equity Interests and any promissory notes

 

78



--------------------------------------------------------------------------------

evidencing such Indebtedness to be pledged pursuant to the Pledge Agreement
within twenty Business Days after such Subsidiary is formed or acquired and
shall deliver to the Administrative Agent the following:

(i) certificates (if any) representing all the outstanding Equity Interests of
such Subsidiary owned by or on behalf of any Loan Party, promissory notes (if
any) evidencing intercompany Indebtedness owed to such Subsidiary, and powers
and instruments of transfer, endorsed in blank, with respect to such
certificates and promissory notes;

(ii) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Administrative Agent
to be filed, registered or recorded to create or perfect the Liens on the
Collateral and intended to be created under the Security Agreement and the
Pledge Agreement; and

(iii) all documents required to be delivered under Section 5.14(b)(ii) with
respect to any Material Real Property of such Subsidiary;

Notwithstanding the foregoing, if such Subsidiary is not a Subsidiary Loan
Party, then the Borrower shall (and shall cause each Subsidiary Loan Party) to
take the action described in clause (b) above (and, as applicable, the actions
described in clauses (i) and (ii) above) in order that the Administrative Agent
shall have the benefits of a Lien securing the obligations of the Borrower or
such Subsidiary Loan Party hereunder and under the other Loan Documents with
respect to 66% of the voting Equity Interests and 100% of all other Equity
Interests of such Subsidiary directly owned by the Borrower and such Subsidiary
Loan Party.

In addition to the foregoing, if any Subsidiary is formed or acquired after the
Closing Date (whether or not such Subsidiary is a Subsidiary Loan Party), the
Borrower will cause such Subsidiary to execute a counterpart of the Intercompany
Subordination Agreement and deliver the same to the Administrative Agent.

Section 5.13 [Reserved].

Section 5.14 Further Assurances.

(a) Execution of Additional Documents. The Parent and the Borrower will, and
will cause each Subsidiary Loan Party to, execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents), which may be required
under any applicable law, or which the Administrative Agent or the Required
Lenders may reasonably request, to effectuate the transactions contemplated by
the Loan Documents or to grant, preserve, protect or perfect the Liens created
or intended to be created by the Security Documents or the validity or priority
of any such Lien, all at the expense of the Loan Parties.

The Parent and the Borrower also agree to provide to the Administrative Agent,
from time to time upon request, evidence reasonably satisfactory to the
Administrative Agent as to the perfection and priority of the Liens created or
intended to be created by the Security Documents.

(b) Acquisition of Material Assets. (i) If any material assets (including any
real property or improvements thereto or any interest therein) are acquired by
the Parent, the Borrower or any Subsidiary Loan Party after the Closing Date
(other than assets constituting collateral security under the Security Agreement
that become subject to the Lien of the Security Agreement upon acquisition
thereof

 

79



--------------------------------------------------------------------------------

and assets of the type that are specifically excluded from the grant of security
under the Security Documents or by the terms of this Agreement), the Borrower
will notify the Administrative Agent and the Lenders thereof, and, if requested
by the Administrative Agent or the Required Lenders, the Parent and the Borrower
will cause such assets to be subjected to a Lien securing the Obligations and
will take, and cause the Subsidiary Loan Parties to take, such actions as shall
be necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (a) of this
Section, all at the expense of the Loan Parties.

(ii) Notwithstanding the generality of the foregoing or anything to the contrary
contained in this Section 5.14, upon the acquisition of any Material Real
Property (a “New Mortgaged Property”) by any Loan Party, then the Parent or the
Borrower shall, or shall cause the applicable Subsidiary to, in each case at
such Loan Party’s expense, (A) within 45 days after such acquisition, furnish to
the Administrative Agent a description, in detail reasonably satisfactory to the
Administrative Agent, of such New Mortgaged Property and (B) within 60 days
(which dates in clauses (A) and (B) herein may be extended for up to an
additional 90 days by the Administrative Agent in its sole discretion) after
such acquisition, furnish to the Administrative Agent (1) each of the items set
forth in Section 5.18(b), in each case in respect of such New Mortgaged Property
and (2) such other approvals, opinions or documents as the Administrative Agent
may reasonably request.

(c) Operating Licenses. (i) Upon the request of the Administrative Agent, to the
extent permitted by applicable law at the time of such request, the Parent and
the Borrower shall grant, or cause the applicable Subsidiary Loan Party to
grant, to the Administrative Agent a direct security interest in the Operating
Licenses within 60 days after receipt of such request; provided that, to the
extent FCC or RCA consent shall be required in connection with granting such
security interest (but excluding foreclosure and the exercise of other remedies
for enforcement hereunder), such consent shall be requested within 30 days after
receipt of such request and upon receipt of such FCC or RCA consent, such
security interest shall be granted within 10 Business Days thereof, such
security interest to the extent permitted by applicable law to be deemed
effective as of the later of (A) the time such security interest is otherwise
required to be granted or (B) the date on which the granting Loan Party was
assigned or obtained control over such Operating License, provided further that,
to the extent FCC and/or RCA approval shall be required under applicable law for
(I) the operation and effectiveness of any grant, right or remedy hereunder or
under any other Loan Document or (II) taking any action that may be taken by the
Administrative Agent, the LC Issuer or any Lender hereunder or under any other
Loan Document, such grant, right, remedy or actions will be subject to such
prior FCC and/or RCA approval having been obtained by or in favor of the
Administrative Agent, the LC Issuer or Lender, as applicable. Notwithstanding
anything to the contrary contained in this Agreement or any other Loan Document,
neither the Administrative Agent, the LC Issuer nor any Lender shall, without
first obtaining the approval of the FCC and/or RCA, as applicable, take any
action pursuant to this Agreement or any other Loan Document which would
constitute or result in an assignment of any Operating License held by the
Parent, the Borrower or any Subsidiary or any change of control of the Parent,
the Borrower or any Subsidiary if such assignment or change in control would
require, under then applicable law, the prior approval of the FCC and/or the
RCA, and voting rights in any Collateral representing control of any license,
permit or other authorization of the FCC and/or RCA shall remain in the holder
thereof authorized by the FCC and/or RCA until all such necessary consents shall
have been obtained. Each of the Parent and the Borrower agrees to take, and the
Borrower agrees to cause each of its Subsidiaries to take, in each case upon the
occurrence and during the continuance of an Event of Default, any action that
the Administrative Agent may reasonably request in order to obtain from the FCC
and/or RCA or any other Governmental Authority such approval as may be necessary
to enable the Administrative Agent to assign or transfer control of the
Operating Licenses or any related Authorization pursuant to the Loan Documents;
provided, that neither the Parent, the Borrower nor any of the Subsidiaries
shall be required to execute any form, certificate or application partly or
wholly in blank or to execute any such document signed

 

80



--------------------------------------------------------------------------------

subject to penalties for false statements that contains assertions or statements
that the Parent, the Borrower or any such Subsidiary does not know to be true or
which fails to contain information which the Parent, the Borrower or any such
Subsidiary believes in good faith is required to be included for such form,
certificate or application to be materially complete and not misleading.

(ii) Except to the extent prohibited by any applicable rule or regulation of the
RCA or FCC as in effect as of the date hereof, or unless the Borrower and the
Administrative Agent shall otherwise agree (such agreement not to be
unreasonably withheld), the Parent and the Borrower agree to take all actions
necessary or desirable to cause all Title III authorizations issued by the FCC
and all Operating Licenses and related Authorizations to continue to be held by
the applicable License Subsidiaries.

(iii) Except to the extent prohibited by any applicable rule or regulation of
the RCA or FCC as in effect as of the date hereof, or unless the Borrower and
the Administrative Agent shall otherwise agree (such agreement not to be
unreasonably withheld), the Parent and the Borrower agree to take all actions
necessary or desirable to cause each after-acquired Operating License and
related Authorization to be held in the applicable License Subsidiary, provided
that to the extent the Borrower or the applicable Subsidiary shall not have
received FCC or RCA approval with respect to the foregoing at the scheduled
closing of the acquisition of such Operating License, the Borrower shall comply
with the foregoing requirement as soon as practicable following such acquisition
(but in any event within 120 days after such acquisition (or such longer period
as may be agreed by the Administrative Agent, such agreement not to be
unreasonably withheld)).

Section 5.15 Ratings. The Borrower will use commercially reasonable efforts to
maintain at all times senior secured credit ratings for the Loans with Moody’s
and S&P (including, without limitation, by paying customary fees and charges of
the rating agencies).

Section 5.16 Hedging Agreements. Within 60 days of the Closing Date, the
Borrower will enter into Hedging Agreements with one or more of the Lenders or
Arrangers or an Affiliate of any thereof (and/or with a bank or other financial
institution having capital, surplus and undivided profits of at least
$500,000,000) approved by the Administrative Agent to the extent necessary to
provide that on or prior to the date that is 24 months following the Closing
Date, and at all times thereafter for a period of no less than 30 months, at
least 50% of the aggregate principal amount of then outstanding Indebtedness for
borrowed money of the Loan Parties shall be either (x) fixed rate debt or
(y) debt subject to interest protection with terms and conditions reasonably
satisfactory to the Administrative Agent or (z) any combination of (x) and
(y) above to accomplish the foregoing.

Section 5.17 Compliance with Environmental Laws. The Parent and the Borrower
will comply, and cause each Subsidiary and use its commercially reasonable
efforts (which efforts shall include making reasonable efforts to ensure that
all applicable leases, licenses or other such agreements include provisions
requiring such compliance) to: cause all lessees and other Persons operating or
occupying its properties to comply, in all material respects, with all
Environmental Laws and Environmental Permits; obtain and renew and cause each
Subsidiary to obtain and renew all Environmental Permits necessary for its
operations and properties; and conduct, and cause each Subsidiary to conduct,
any investigation, study, sampling and testing, and undertake any cleanup,
removal, remedial or other action necessary to remove and clean up Hazardous
Materials from any of its properties, to the extent required by Environmental
Laws; provided, however, that no Loan Party nor any other Subsidiary shall be
required to undertake any such cleanup, removal, remedial or other action to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings, appropriate reserves are being maintained with respect to
such circumstances, and the outcome of such contest could not reasonably be
expected to result in a Material Adverse Effect.

 

81



--------------------------------------------------------------------------------

Section 5.18 Conditions Subsequent to the Closing Date. The Borrower agrees to
deliver and cause the Subsidiaries to deliver to the Administrative Agent by the
dates indicated below the following:

(a) within 90 days following the Closing Date (or such later date agreed to by
the Administrative Agent in its sole discretion), deposit account control
agreements and, to the extent reasonably requested by the Administrative Agent,
securities account control agreements referred to in the Security Agreement,
duly executed by each depositary bank or securities intermediary referred to in
the Security Agreement;

(b) within 90 days following the Closing Date (or such later date agreed to by
the Administrative Agent in its sole discretion), except as otherwise specified
herein, Mortgages covering the Mortgaged Properties existing on the Closing
Date, duly executed by the Parent, the Borrower or the applicable Subsidiary,
together with:

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem necessary
or desirable in order to create a valid first and subsisting Lien on the
property described therein in favor of the Administrative Agent for the benefit
of the Lenders and that all filing and recording taxes and fees necessary to
record the Mortgages in the applicable recording offices have been paid,

(ii) with respect to such Mortgaged Properties with an assessed value in excess
of $1,750,000, fully paid American Land Title Association lender’s title
insurance policies (the “Mortgage Policies”) with endorsements to be agreed,
insuring the Mortgages of any Mortgaged Properties with an assessed value in
excess of $3,000,000 to be valid Liens on the property described therein, free
and clear of all Liens, excepting only Permitted Encumbrances and other Liens
permitted pursuant to Section 6.02,

(iii) evidence of the insurance required by the terms of the Mortgages,

(iv) to the extent reasonably requested by the Administrative Agent, favorable
opinions of local counsel to the Parent, the Borrower and the Subsidiaries with
respect to the Mortgaged Properties, in form and substance reasonably
satisfactory to the Administrative Agent,

(v) with respect to each such Mortgaged Property, flood insurance in such total
amount as the Administrative Agent may from time to time reasonably require, if
at any time the area in which any improvements located on any such Mortgaged
Property is designated a “special flood hazard area” in any Flood Insurance Rate
Map published by the Federal Emergency Management Agency (or any successor
agency), and otherwise comply with the National Flood Insurance Program as set
forth in the Flood Disaster Protection Act of 1973, as amended from time to
time. Any such insurance policy shall have a term ending not later than the
maturity of the Loans. With respect to any such Mortgaged Property that is
located in such “special flood hazard area”, the Administrative Agent shall have
received confirmation that the Borrower has received the notice required
pursuant to Section 208.25(i) of Regulation H of the Board, and

(vi) with respect to the Mortgaged Properties, such other consents, agreements
and confirmations of third parties as the Administrative Agent may deem
necessary or desirable and evidence that all other actions that the
Administrative Agent may reasonably deem necessary or desirable in order to
create valid and first subsisting Liens on the property described in the
Mortgages has been taken.

 

82



--------------------------------------------------------------------------------

ARTICLE VI NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, and
all Letters of Credit have expired or terminated (or have been fully
collateralized in a manner reasonably satisfactory to the LC Issuers with cash
and/or letters of credit) and all LC Disbursements have been reimbursed, each of
the Parent and the Borrower covenants and agrees with the Lenders that:

Section 6.01 Indebtedness; Certain Equity Securities.

(a) Indebtedness. The Parent and the Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(i) Indebtedness created under the Loan Documents (including in respect of
Incremental Term Loans and Revolving Commitment Incrreases);

(ii) Indebtedness in respect of the Additional Convertible Notes in an aggregate
principal amount not to exceed $125,000,000;

(iii) Permitted Additional Indebtedness;

(iv) Indebtedness of the Parent, the Borrower or any Subsidiary to the Parent,
the Borrower or any Subsidiary to the extent constituting an Investment
permitted by Section 6.04; provided that all such Indebtedness of any Loan Party
owed to any Person that is not a Loan Party shall be subordinated to the
Obligations pursuant to the Intercompany Subordination Agreement;

(v) Guarantees by the Parent, the Borrower or any Subsidiary of Indebtedness of
the Parent, the Borrower or any Subsidiary otherwise permitted hereunder,
provided that such Guarantees comply with Section 6.04;

(vi) Indebtedness in respect of Hedging Agreements permitted by Section 6.07;

(vii) Indebtedness incurred by the Parent, the Borrower or any of the
Subsidiaries constituting reimbursement obligations with respect to letters of
credit issued in the ordinary course of business, including letters of credit in
respect of workers’ compensation claims or self-insurance;

(viii) Indebtedness outstanding on the date hereof and listed on Schedule
6.01(a)(viii) and any refinancings, refundings, renewals, extensions or
replacements thereof (without shortening the maturity of, or increasing the
principal amount thereof (except to the extent of fees, premiums and interest on
such Indebtedness and payable in connection with such refinancings, refundings,
renewals, extensions or replacements thereof) or making any such Indebtedness
materially more burdensome on the Loan Party party thereto);

(ix) Indebtedness of a Subsidiary acquired pursuant to a Permitted Acquisition
(or Indebtedness assumed by the Parent, the Borrower or any Subsidiary pursuant
to a Permitted Acquisition as a result of a merger or consolidation or the
acquisition of an asset securing such Indebtedness), so long as (A) such
Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition and (B) the sum of the principal
amount of all such Indebtedness under this clause (ix) together with all
Indebtedness under clause (xv) of this Section 6.01 shall not exceed
$30,000,00020,000,000 for all such Indebtedness at any one time outstanding and
the aggregate principal amount of all Indebtedness under this clause (ix) shall
not exceed $20,000,00015,000,000 at any one time outstanding;

 

83



--------------------------------------------------------------------------------

(x) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within five Business Days of its incurrence;

(xi) without duplication, Indebtedness permitted as Investments pursuant to
Section 6.04;

(xii) Indebtedness with respect to workmen’s compensation claims,
self-insurance, performance bonds, surety bonds, appeal bonds or other similar
bonds required in the ordinary course of business that do not result in a
Default or an Event of Default;

(xiii) Senior unsecured Indebtedness of the Borrower, which may be guaranteed by
the Parent and the Subsidiaries, in an aggregate principal amount outstanding at
any time not to exceed the sum of (A) the amount required to refinance in full
(x) the Additional Convertible Notes then outstanding or (y) any such senior
unsecured Indebtedness of the Borrower incurred to refinance the Additional
Convertible Notes then outstanding pursuant to clause (x) above or any such
subsequent refinancing debt then outstanding incurred pursuant to this clause
(y) (including, with respect to each of clauses (x) and (y), outstanding
principal, accrued interest, fees and tender or call premiums); provided that
the proceeds of such issuance are used within 35 days following such incurrence
to repay, repurchase, redeem or otherwise satisfy the Additional Convertible
Notes (or such refinancing, as applicable) in full and finance any fees,
original issue discount or expenses paid in connection with the issuance of such
Indebtedness, and (B) $50,000,00030,000,000; provided further that (a) such
Indebtedness shall be unsecured (other than by the proceeds thereof held in
escrow pending a Permitted Acquisition), (b) no scheduled payments of principal,
prepayments, redemptions or sinking fund or like payments on the principal of
such Indebtedness shall be required prior to the 180th day following the latest
Term Maturity Date then in effect (other than any repayment of proceeds thereof
held in escrow pending a Permitted Acquisition), (c) the terms and conditions of
such Indebtedness shall not be more restrictive on the Parent, the Borrower and
the Subsidiaries than the terms and conditions customarily found in senior or
senior subordinated notes of similar issuers issued under Rule 144A of the
Securities Act of 1933 or in a public offering, in each case as reasonably
determined by the Administrative Agent, (d) no Restricted Period or Default
shall have occurred and be continuing at the time of incurrence of such
Indebtedness or would result therefrom giving pro forma effect to the use of
proceeds of such Indebtedness (including the refinancing of the Additional
Convertible Notes or any such refinancing thereof, as applicable), (e) the
proceeds of such Indebtedness are applied as set forth in clause (A) and with
respect to such Indebtedness specified in clause (B), are applied, within 60
days of the incurrence thereof, (i) to finance one or more Permitted
Acquisitions (including amounts to be held in escrow pending a Permitted
Acquisition or to repay such Indebtedness if the proceeds thereof were held in
escrow pending a Permitted Acquisition that was not consummated), (ii) to prepay
Term Loans, (iii) to refinance, repurchase, redeem, defease, acquire or replace
an Indebtedness incurred pursuant to this Section 6.01(a)(xiii) and finance the
payment of any interest, fees, initial issue discount or other costs or expense
related to such Indebtedness, or (iv) to finance Capital Expenditures and
Investments made pursuant to Section 6.04(q) and (f) the Borrower shall be in
compliance, on a pro forma basis after giving effect to the incurrence of any
such senior unsecured Indebtedness and any Permitted Acquisitions (including
giving pro forma effect to any Permitted Cost-Savings) to be financed thereby,
or consummated after the referenced four-fiscal quarter period but before such
incurrence, with Section 6.12 (recomputed as of the last day of the most
recently ended fiscal quarter of the Borrower for which financial statements
have been or were required to have been delivered pursuant to Section 5.01);

 

84



--------------------------------------------------------------------------------

(xiv) Indebtedness of the Parent, the Borrower or any of the Subsidiaries
consisting of (A) the financing of insurance premiums in the ordinary course of
business or (B) take-or-pay obligations contained in supply arrangements entered
into in the ordinary course of business; and

(xv) so long as no Default has occurred and is continuing, additional
Indebtedness (whether or not secured) and any refinancings, refundings,
renewals, extensions or replacements thereof (without shortening the maturity
of, or increasing the principal amount thereof (except to the extent of fees,
premiums and interest on such Indebtedness and payable in connection with such
refinancings, refundings, renewals, extensions or replacements thereof))
provided the aggregate principal amount of all such Indebtedness when together
with all Indebtedness under clause (ix) of this Section 6.01 shall not exceed
$30,000,00020,000,000 for all such Indebtedness at any time outstanding and the
aggregate principal amount of all Indebtedness under this clause (xv) shall not
exceed $20,000,00015,000,000 for all such Indebtedness at any time outstanding;
and.

(xvi) Indebtedness consisting of the obligation of the ACS Member to make
“claw-back” payments described in Section 7.5(c) of the Operating Agreement to
the GCI Member, and the making of such payments.

In the event that any item of Indebtedness meets more than one of the categories
set forth above, the Borrower in its sole discretion may classify such item of
Indebtedness and only be required to include the amount and type of such
Indebtedness in one or more of such clauses, at its election.

(b) Disqualified Stock. The Parent and the Borrower will not, and will not
permit any Subsidiary to, issue any preferred stock or other preferred Equity
Interests which would be Disqualified Stock unless such Disqualified Stock is
treated as Indebtedness for all purposes of this Agreement and, as Indebtedness,
is permitted to be incurred under Section 6.01(a).

Section 6.02 Liens. The Parent and the Borrower will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

(a) Liens created under the Loan Documents;

(b) Permitted Liens;

(c) any Lien on any property or asset of the Parent, the Borrower or any
Subsidiary existing on the date hereof and set forth in Schedule 1.01-A,
provided that (i) such Lien shall not apply to any other property or asset of
the Parent, the Borrower or any Subsidiary (other than proceeds or replacements
thereof) and (ii) such Lien shall secure only those obligations that it secures
on the date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof (except to the extent of fees,
premiums and interest on such obligations or fees in connection with such
extensions, renewals and replacements thereof);

 

85



--------------------------------------------------------------------------------

(d) any Lien existing on any property or asset prior to the acquisition thereof
by the Parent, the Borrower or any Subsidiary or existing on any property or
asset of any Person that becomes a Subsidiary (other than a License Subsidiary)
after the date hereof prior to the time such Person becomes a Subsidiary,
provided that (A) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Subsidiary, as the case may be,
(B) such Lien shall not apply to any other property or assets of the Parent, the
Borrower or any Subsidiary (other than proceeds or replacements thereof) and (C)
such Lien shall secure only those obligations that it secures on the date of
such acquisition or the date such Person becomes a Subsidiary, as the case may
be and extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof except to the extent of fees, premiums, and
interest on such Indebtedness or on refinancings, refundings, renewals,
extensions or replacements thereof;

(e) [Reserved];

(f) any interest or title of a lessor, lessee, licensor, licensee, sublicensee
or sublessor or sublessee under any lease, license, sublicense or sublease
entered into by the Parent, the Borrower or any other Subsidiary in the ordinary
course of its business and covering only the assets so leased, licensed,
sublicensed or subleased;

(g) Liens arising out of any conditional sale, title retention, consignment or
other similar arrangements for the sale of goods entered into by the Parent, the
Borrower or any of the Subsidiaries in the ordinary course of business to the
extent such Liens do not attach to any assets other than the goods subject to
such arrangements (and proceeds thereof);

(h) Liens (i) incurred in the ordinary course of business in connection with the
purchase or shipping of goods or assets (or the related assets and proceeds
thereof), which Liens are in favor of the seller or shipper of such goods or
assets and only attach to such goods or assets and (ii) in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods;

(i) Liens in favor of collecting banks having a right of setoff, revocation,
refund or chargeback with respect to money or instruments of the Parent, the
Borrower or any of the Subsidiaries on deposits with or in possession of such
banks, other than those relating to Indebtedness;

(j) Liens securing insurance premium financing arrangements;

(k) Liens (x) securing Indebtedness incurred pursuant to Section 6.01(a)(xv) or
(y) existing on the property of any Person at the time such Person becomes a
Subsidiary securing Indebtedness incurred pursuant to Section 6.01(a)(ix)
provided that (i) such Lien was not created in contemplation of such acquisition
and (ii) such Lien does not extend to or cover any other assets or property
(other than after-acquired property that is required to be subjected to such
Lien pursuant to the terms thereof on the date of such acquisition (it being
understood that such requirement shall not be permitted to apply to any property
to which such requirement would not have applied but for such acquisition)).;

(l) Liens on amounts being held in escrow pending a Permitted Acquisition; and

(m) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Parent, the Borrower
and its Subsidiaries) $1,000,000 at any one time.;

 

86



--------------------------------------------------------------------------------

Section 6.03 Fundamental Changes; Lines of Business.

(a) Fundamental Changes. Neither the Parent nor the Borrower will, nor will they
permit any Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing (i) any
Subsidiary (other than a License Subsidiary) may merge into the Borrower so long
as the Borrower is the surviving entity, and any Person (other than a License
Subsidiary) may merge into or consolidate with a Subsidiary (other than the
Borrower or a License Subsidiary) in connection with a Permitted Acquisition so
long as the surviving entity is a Subsidiary and (if any party to such merger or
consolidation is a Subsidiary Loan Party) the surviving entity is a Subsidiary
Loan Party, (ii) any Subsidiary (other than the Borrower) may merge into or
consolidate with any other Subsidiary (other than the Borrower) and, if either
such Subsidiary is a Subsidiary Loan Party, the surviving entity is or promptly
becomes a Subsidiary Loan Party, (iii) any Subsidiary (other than the Borrower)
may merge into or consolidate with any other Person or permit any other Person
to merge into or consolidate with it in any sale or other disposition permitted
under Section 6.05, and (iv) any Subsidiary (other than the Borrower or a
License Subsidiary) may liquidate or dissolve if the Borrower determines in its
good faith business judgment that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders,
provided that any such merger or consolidation involving a Person that is not a
Wholly Owned Subsidiary immediately prior to such merger or consolidation shall
not be permitted unless also permitted by Sections 6.04 and 6.08.

(b) Lines of Business. The Borrower will not, and will not permit any of the
Subsidiaries to, engage to any material extent (determined on a consolidated
basis) in any business other than businesses of the type conducted (or proposed
or contemplated to be conducted and identified to the Administrative Agent) by
the Borrower and the Subsidiaries on the date hereof and businesses reasonably
related, incidental or ancillary thereto.No License Subsidiary will engage in
any business or activity other than holding the applicable Operating License and
activities incidental thereto.

(iii) No License Subsidiary will sell, transfer, lease or otherwise dispose of
any Operating License or any Authorization material to the business of the Loan
Parties.

Section 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. The
Parent and the Borrower will not, and will not permit any of the Subsidiaries to
make any Investment except:

(a) Permitted Investments;

(b) Investments by the Parent, the Borrower and the Subsidiaries in Equity
Interests in their respective subsidiaries (other than Investments by any Loan
Party in any Person that is not a Loan Party), provided that any such Equity
Interests held by a Loan Party shall be pledged to the Administrative Agent as
collateral security for the obligations of the Loan Parties under the Loan
Documents pursuant to the Security Documents (subject to the limitations
applicable to Foreign Subsidiary Equity Interests referred to in
Section 4.01(f)(i));

(c) loans or advances made by the Parent, the Borrower or any Subsidiary Loan
Party to the Parent, the Borrower or any Subsidiary Loan Party, provided that
any such loans and advances made by a Loan Party shall be evidenced by a
promissory note pledged to the Administrative Agent as collateral security for
the obligations of the Loan Parties under the Loan Documents pursuant to the
Security Documents;

 

87



--------------------------------------------------------------------------------

(d) (i) Guarantees constituting Indebtedness permitted by Section 6.01, provided
that no Subsidiary shall guarantee Permitted Additional Indebtedness unless, if
applicable, such guaranty is subordinated to the Obligations on the same terms
as such Indebtedness and (ii) Guarantees by the Parent, the Borrower or any
Subsidiary of the obligations (other than Indebtedness) of the Parent, the
Borrower or any Subsidiary;

(e) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(f) Permitted Acquisitions, provided that the aggregate Purchase Prices of all
Permitted Acquisitions under this clause (f) shall not exceed the sum of
(i) $150,000,000100,000,000 plus (ii) the Available Equity Issuance Amounts as
at such date plus (iii) the aggregate amount subtracted in the calculation of
such Available Equity Issuance Amount pursuant to clause (b)(i)(x) of the
definition of such term, and at the time of such Permitted Acquisition, the
Borrower shall deliver a certificate of a Financial Officer setting forth the
foregoing calculations and setting forth a calculation of the Available Equity
Issuance Amount immediately before and immediately after such Permitted
Acquisition;

(g) loans and advances to employees, directors or consultants in the ordinary
course of business (including, without limitation, for travel, entertainment and
relocation expenses and temporary advances to employees or directors in respect
of income taxes related to the exercise of stock options) to the extent
permitted under the Sarbanes-Oxley Act of 2002, as amended, in an aggregate
principal amount not to exceed $5,000,000 at any one time outstanding;

(h) Investments by the Parent, the Borrower and the Subsidiaries in Hedging
Agreements permitted under Section 6.07;

(i) extensions of trade credit or the holding of receivables owing to the
Parent, the Borrower or any Subsidiary if created or acquired in the ordinary
course of business;

(j) payroll, travel and similar advances to cover matters that are expected at
the time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;

(k) Investments that are financed or acquired with Equity Interests of the
Parent;

(l) Investments set forth on, or made pursuant to agreements described on,
Schedule 6.04 (and other investments received in respect thereof without the
payment of additional cash consideration);

(m) Investments made with Net Proceeds to the extent permitted to be so applied
or reinvested as set forth in the definition of Prepayment Event;

(n) Investments received as consideration in connection with sales, transfers or
other dispositions permitted under this Agreement;

(o) so long as no Default or Restricted Period has occurred and is continuing,
other Investments, the amount of which is deducted from Available Cash for the
Relevant Period in which made pursuant to clause (iv) of the definition of such
term in Section 1.01, in an aggregate amount not to exceed the amount of
Cumulative Distributable Cash at such time, provided that, after April 10, 2011,
no Investment shall be made under this clause (o) prior to the date 5 days after
the Borrower shall have delivered to the Administrative Agent a certificate of a
Financial Officer stating the amount of such Investment to be made pursuant to
this clause (o) and demonstrating that the sum of (A) Cumulative Distributable
Cash through the most recent fiscal quarter as of which financial statements
have been delivered to the Lenders under Section 5.01 minus (B) the amount of
such Investment, is greater than zero;

 

88



--------------------------------------------------------------------------------

(p) so long as no Default or Restricted Period has occurred and is continuing,
other Investments in an aggregate amount not to exceed the Available Equity
Issuance Amount at such time, provided that at the time of any Investment under
this clause (p), the Borrower shall deliver a certificate of a Financial Officer
stating the amount of the Investment being made pursuant to this clause (p) and
setting forth a calculation of the Available Equity Issuance Amount immediately
before and immediately after such Investment; and

(q) Investments in joint ventures (including, for the avoidance of doubt, joint
ventures in corporate, partnership or limited liability company form) in an
aggregate amount not to exceed $10,000,000 so long as both immediately before
and after giving pro forma effect thereto no Default or Event of Default shall
have occurred and be continuing.

Section 6.05 Asset Sales. The Parent and the Borrower will not, and will not
permit any of the Subsidiaries to, sell, transfer, lease or otherwise dispose of
any asset, including any Equity Interest owned by it, nor will the Parent or the
Borrower permit any of the Subsidiaries to issue any additional Equity Interest
in such Subsidiary, except:

(a) sales, transfers, leases or other dispositions of inventory, used, surplus
or obsolete equipment, the lease or sublease of real property or equipment and
sales, transfers or other dispositions of cash and Permitted Investments in the
ordinary course of business;

(b) sales, transfers, leases or other dispositions of (i) telecommunications
transmission capacity in the ordinary course of business that do not involve the
transfer of ownership of the underlying means of transmission and (ii) towers
and tower rights in the ordinary course of business;

(c) sales, transfers, leases and dispositions to the Parent, the Borrower or
another Loan Party;

(d) sales, transfers, leases and dispositions permitted by clauses (i), (ii) and
(iv) of Section 6.03(a);

(e) the transfer or other disposition of Permitted Investments in the ordinary
course of business;

(f) the license or sublicense of patents, trademarks, copyrights, know-how or
other intellectual property to third Persons in the ordinary course of business;

(g) the sale, transfer, lease or other disposition of property, plant or
equipment to the extent that such property, plant or equipment is exchanged for,
or for credit against the purchase price of, other property, plant or equipment
used or useful in a business of the Loan Parties or the proceeds of such sale,
transfer or other disposition are reasonably promptly applied to the purchase
price of such property, plant or equipment used or useful in the business
operations of the Loan Parties;

(h) [Reserved]the AWN Sale and any AWN Inventory Sale; and

 

89



--------------------------------------------------------------------------------

(i) so long as no Default has occurred and is continuing, sales, transfers,
leases and other dispositions of assets (other than sales of less than 100% of
the Equity Interests in a Subsidiary) that are not permitted by any other clause
of this Section, provided that (i) the aggregate fair market value of all assets
sold, transferred or otherwise disposed of in reliance upon this clause
(i) shall not exceed $25,000,00015,000,000 during any fiscal year of the
Borrower and $75,000,00050,000,000 in the aggregate during the term of this
Agreement, (ii) all sales, transfers, leases and other dispositions of assets
permitted by this clause (i) shall be made for fair value and shall be made for
at least 50% cash consideration and (iii) sales, transfers, leases and other
dispositions of assets with an aggregate book value of less than $250,000 sold,
transferred or otherwise disposed of in a single transaction or a series of
related transactions shall not be included in the determination of the aggregate
fair market value of assets sold, transferred or otherwise disposed of in
reliance upon this clause (i).

To the extent the Required Lenders waive the provisions of this Section 6.05
with respect to the sale, transfer, lease or other disposition of any Collateral
or any Subsidiary, or any Collateral or any Subsidiary is sold, transferred,
leased or otherwise disposed of as permitted by this Section 6.05, (i) such
Collateral (unless transferred to a Loan Party) shall, subject to
Section 9.02(b), (except as otherwise provided above) be sold, transferred,
leased or otherwise disposed of free and clear of the Liens created by the Loan
Documents and (ii) such Subsidiary shall be released from its obligations under
the Loan Documents and, in each case, the Administrative Agent shall take such
actions (including, without limitation, directing any collateral agent to take
such actions) as are appropriate in connection therewith to release any such
Liens or obligations.

Section 6.06 Sale and Leaseback Transactions. The Parent and the Borrower will
not, and will not permit any of the Subsidiaries to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred, except for (a) any such sale or transfer of any fixed or
capital assets that is made for cash consideration in an amount not less than
the cost of such fixed or capital asset and is consummated within 90 days after
the Parent, the Borrower or such Subsidiary acquires or completes the
construction of such fixed or capital asset, and (b) any other sale and
leaseback of any fixed or capital assets to the extent that (i) all Indebtedness
incurred in connection with such sale is otherwise permitted by Section 6.01,
(ii) any Liens created on such assets are otherwise permitted by Section 6.02,
and (iii) such asset sale is in compliance with Section 6.05.

Section 6.07 Hedging Agreements. The Parent and the Borrower will not, and will
not permit any of the Subsidiaries to, enter into any Hedging Agreement, other
than (a) Hedging Agreements entered into pursuant to Section 5.16 and
(b) Hedging Agreements entered into in the ordinary course of business to hedge
or mitigate risks to which the Parent, the Borrower or any Subsidiary is exposed
in the conduct of its business or the management of its liabilities.

Section 6.08 Restricted Payments; Certain Payments of Indebtedness.

(a) Restricted Payments in respect of Equity. Neither the Parent nor the
Borrower will, nor will they permit any Subsidiary to, declare or make, or agree
to pay or make, directly or indirectly, any Restricted Payment, except

(i) the Parent, the Borrower and any Subsidiary may declare and pay dividends
with respect to its capital stock payable solely in additional shares of its
common stock;

(ii) the Borrower and the Subsidiaries may declare and pay dividends ratably
with respect to their capital stock;

 

90



--------------------------------------------------------------------------------

(iii) as long as no Dividend Suspension Period shall have commenced and be
continuing and no Default shall have occurred and be continuing, the Parent may
pay dividends on its common stock, repurchase its common stock and make other
Restricted Payments in an amount not exceeding Cumulative Distributable Cash of
the Loan Parties calculated as of the date of such Restricted Payment, provided
that, after April 10, 2011, no Restricted Payment shall be made under this
clause (iii) prior to the date 20 days after the Borrower shall have delivered
to the Administrative Agent a certificate of a Financial Officer stating the
amount of such Restricted Payment to be made pursuant to this clause (iii) and
demonstrating that the sum of (A) Cumulative Distributable Cash through the most
recent fiscal quarter as of which financial statements have been delivered to
the Lenders under Section 5.01 minus (B) the amount of such Restricted Payment,
is greater than zero;

(iv) as long as no Default shall have occurred and be continuing, the Parent may
pay dividends on its common stock, repurchase its common stock and make other
Restricted Payments up to but not exceeding the Available Equity Issuance Amount
as of the date of such Restricted Payment, provided that at the time of any
Restricted Payment under this clause (iv), the Borrower shall deliver a
certificate of a Financial Officer stating the amount of the Restricted Payment
being made pursuant to this clause (iv) and setting forth a calculation of the
Available Equity Issuance Amount immediately before and immediately after such
Restricted Payment;

(v) any purchase, repurchase, retirement, defeasance or other acquisition or
retirement for value of Equity Interests of the Parent made by exchange for, or
out of the proceeds of the substantially concurrent sale of, Equity Interests of
the Parent (other than Disqualified Stock and other than Equity Interests issued
or sold to the Borrower or a Subsidiary or an employee stock ownership plan or
other trust established by the Borrower or any of the Subsidiaries);

(vi) provided that no Default or Dividend Suspension Period has occurred and is
continuing, Restricted Payments with the proceeds of, and to the extent
permitted by clause (f)(v) of the definition of, Permitted Additional
Indebtedness;

(vii) any Subsidiary that is not a Wholly-Owned Subsidiary may pay cash
dividends to its shareholders, members or partners generally, so long as the
Parent, the Borrower or the Subsidiary that owns the Equity Interests in such
Subsidiary paying such dividends receives at least its proportionate share
thereof;

(viii) the payment of any dividend within 60 days after the date of declaration
of such dividend, if at the date of declaration such dividend would have been
permitted hereunder; and

(ix) notwithstanding anything to the contrary in Section 6.08(a)(iii), so long
as no Default shall have occurred and be continuing, the Parent or the Borrower
may purchase Equity Interests of the Parent in an aggregate amount not to exceed
$3,000,000 in any fiscal year.

(b) Payments in respect of Indebtedness. Neither the Parent nor the Borrower
will, nor will they permit any Subsidiary to, make or agree to make, directly or
indirectly, any payment or other distribution (whether in cash, securities or
other property) of or in respect of principal of or interest on any Permitted
Additional Indebtedness or the Additional Convertible Notes, including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Indebtedness,
except:

 

91



--------------------------------------------------------------------------------

(i) payments of regularly scheduled interest and principal payments as and when
due in respect of any such Indebtedness, other than payments in respect of
Permitted Additional Indebtedness and the Additional Convertible Notes
prohibited by any subordination provisions of the documents governing or
evidencing such Indebtedness;

(ii) refinancings (including by redemption, tender, acquisition, defeasances,
discharge or otherwise) of any such Indebtedness to the extent permitted by
Section 6.01;

(iii) provided that no Event of Default has occurred and is continuing,
determined on a pro forma basis after giving effect to the application of
proceeds of Permitted Additional Indebtedness or senior unsecured Indebtedness,
payment of the Additional Convertible Notes with the proceeds of Permitted
Additional Indebtedness and with the proceeds of senior unsecured Indebtedness
to the extent permitted under Section 6.01(a)(xiii);

(iv) provided that no Default or Restricted Period has occurred and is
continuing additional payments for the repurchase, redemption, retirement or
cancellation of the Additional Convertible Notes and Indebtedness of the Parent,
the Borrower and the Subsidiaries in an amount not to exceed the amount of
Cumulative Distributable Cash of the Parent, the Borrower and the Subsidiaries
calculated as of the date of such payment (provided that, after April 10, 2011,
no such payment from Cumulative Distributable Cash shall be made under this
clause (iv) prior to the date 5 days after the Borrower shall have delivered to
the Administrative Agent a certificate of a Financial Officer stating the amount
of such payment to be made pursuant to this clause (iv) and demonstrating that
the sum of (1) Cumulative Distributable Cash through the most recent fiscal
quarter as of which financial statements have been delivered to the Lenders
under Section 5.01 minus (2) the amount of such payment, is greater than zero);
and

(v) provided no Default has occurred and is continuing, payment for the
repurchase, redemption, retirement or cancellation of Additional Convertible
Notes and additional payments for the repurchase, redemption, retirement or
cancellation of Indebtedness of the Parent, the Borrower and the Subsidiaries in
an amount not to exceed the Available Equity Issuance Amount calculated as of
the date of such payment; provided that and at the time of such payment the
Borrower shall have delivered to the Administrative Agent a certificate of a
Financial Officer stating the amount of such payment to be made from the
Available Equity Issuance Amount, and setting forth a calculation of the
Available Equity Issuance Amount immediately before and immediately after such
payment.

Section 6.09 Transactions with Affiliates. Neither the Parent nor the Borrower
will, nor will they permit any Subsidiary to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except

(a) transactions in the ordinary course of business and on terms and conditions
not less favorable to the Parent, the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties;

(b) transactions between or among the Parent, the Borrower and the Subsidiaries;

(c) any Restricted Payment permitted by Section 6.08;

(d) any issuance by the Parent of securities or by the Borrower of debt
securities, or other payments, awards or grants in cash, securities (other than,
in respect of the Borrower, Equity Interests) or otherwise pursuant to, or the
funding of, employment arrangements, stock options and stock ownership plans
approved by the board of directors of the Borrower;

 

92



--------------------------------------------------------------------------------

(e) the grant of stock options or similar rights in respect of Equity Interests
in the Parent to employees and directors of the Parent, the Borrower or the
Subsidiaries pursuant to plans approved by the board of directors of the Parent,
the Borrower or such Subsidiaries;

(f) customary indemnification and insurance arrangements in favor of officers,
directors, employees and consultants of the Parent, the Borrower or any
Subsidiary;

(g) the existence of, or the performance by the Parent, the Borrower or any
Subsidiary of the obligations under the terms of, any stockholders agreements
(including any registration rights agreement or purchase agreement related
thereto), service agreements and other agreements with Affiliates to which it is
a party as of the Closing Date, which agreements are listed on Schedule 6.09, as
such agreements maybe amended on terms reasonably satisfactory to the
Administrative Agent from time to time pursuant to the terms thereof, provided,
however, that the terms of any such amendment are no less favorable to the
Lenders than the terms of any such agreements in effect as of the Closing Date;

(h) the issuance of Equity Interests (other than Disqualified Stock) of the
Parent; (i) [Reserved]; and (j) transactions to the extent permitted under
Sections 6.01 or 6.04.

Section 6.10 Restrictive Agreements. Neither the Parent nor the Borrower will,
nor will they permit any Subsidiary to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of the Parent, the
Borrower or any Subsidiary to create, incur or permit to exist any Lien securing
the Obligations upon any of its property or assets or (b) the ability of any
Subsidiary to pay dividends or other distributions to the Loan Parties with
respect to any shares of its capital stock or to make or repay loans or advances
to the Borrower or any Subsidiary Loan Party or to Guarantee Obligations of the
Borrower, provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by any Loan Document or Additional Convertible Note
Document, or by any other Indebtedness permitted in accordance with
Section 6.01, provided that the terms of such other Indebtedness are no more
restrictive to the applicable Loan Party party thereto than those contained
herein, taken as a whole, and in any event shall permit Liens securing the
Obligations in favor of the Administrative Agent, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 6.10 (but shall apply to any extension or renewal of, or any amendment
or modification, in each case, expanding the scope of, any such restriction on
condition), (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided that such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (iv) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness or Liens permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness or secured by such Liens, (v) clause (a) of
the foregoing shall not apply to customary provisions in leases, licenses and
other contracts restricting the assignment, subletting or sublicensing thereof,
(vi) clause (a) of the foregoing shall not apply to restrictions on cash or
other deposits imposed by customers under contracts entered into in the ordinary
course of business on the parties to such contracts, (vii) clause (a) of the
foregoing shall not apply to any encumbrance or restriction on the assets of or
equity in any joint venture that is contained in any joint venture agreement or
other similar agreement with respect to such joint venture that was entered into
in the ordinary course of business, (viii) clause (a) of the foregoing shall not
apply to agreements

 

93



--------------------------------------------------------------------------------

evidencing Liens permitted under subclause (d) of Section 6.02, (ix) the
foregoing shall not apply to any agreement or instrument governing Indebtedness
permitted under Section 6.01(a)(ix), which encumbrance or restriction is not
applicable to any Person or the properties or assets of any Person, other than
the Person or the properties or assets of the Person acquired pursuant to the
respective Permitted Acquisition and so long as the respective encumbrances or
restrictions were not created (or made more restrictive) in connection with or
in anticipation of the respective Permitted Acquisition, (x) the foregoing shall
not apply to agreements containing restrictions applicable to any joint venture
that is a Subsidiary existing at the time of the acquisition thereof as a result
of an Investment pursuant to Section 6.04, and (xi) the foregoing shall not
apply to agreements containing restrictions on the transfer of any asset or
Subsidiary pending the close of the sale of such asset or Subsidiary so long as
such sale is permitted under this Agreement.

Section 6.11 Amendment of Material Documents. Neither the Parent nor the
Borrower will, nor will they permit any Subsidiary to, amend, modify or waive
any of its rights under (a) its certificate of incorporation, by-laws or other
organizational documents, (b) any Additional Convertible Note Document, or
(c) the Contribution Agreement or (d) the OperatingAWN Sale Agreement, in each
case in any manner that would impair in any material respect the value of the
interests or rights of the Borrower thereunder or that would impair in any
material respect the rights or interests of the Administrative Agent or any
Lender. For the avoidance of doubt, any change to the Outside Date (as such term
is defined in the Contribution Agreement) shall be considered to materially
impair the interests or rights of the Administrative Agent and the Lenders.

Section 6.12 Financial Covenants.

(a) Fixed Charges Coverage Ratio. The Borrower will not permit the Fixed Charges
Coverage Ratio of the Borrower (i) as of the last day of any fiscal quarter
ending prior to the JV ClosingAmendment Agreement Effective Date to be less than
2.752.50 to 1, and (ii) as of the last day of any fiscal quarter ending after
the JV Closing Date but prior to September 30, 2014 to be less than 2.25 to 1,
(iii) as of the last day of any fiscal quarter ending on or after September 30,
2014 but on or prior to September 30, 2015the Amendment Agreement Effective Date
to be less than 2.50 to 1 and (iv) as of the last day of any fiscal quarter
ending on or after December 31, 2015 to be less than 2.752.00 to 1.

(b) Total Leverage Ratio. The Borrower will not permit the Total Leverage Ratio
(i) as of the last day of any fiscal quarter ending prior to the JV
ClosingAmendment Agreement Effective Date to exceed 5.255.50 to 1, and (ii) as
of the last day of any fiscal quarter ending after the JV Closing Date but prior
to September 30, 2014 to exceed 6.00 to 1, (iii) as of the last day of any
fiscal quarter ending on or after September 30, 2014 but prior to March 31, 2015
to exceed 5.50 to 1 and (iv) as of the last day of any fiscal quarter ending on
or after March 31, 2015the Amendment Agreement Effective Date to exceed 5.25 to
1..

(c) Senior Secured Leverage Ratio. The Borrower will not permit the Senior
Secured Leverage Ratio (i) as of the last day of any fiscal quarter ending prior
to the JV ClosingAmendment Agreement Effective Date to exceed 4.404.50 to 1, and
(ii) as of the last day of any fiscal quarter ending on or after the JV
ClosingAmendment Agreement Effective Date but prior to SDeptcember 3031,
20142016 to exceed 4.753.00 to 1, (iii) as of the last day of any fiscal quarter
ending on or after SDeptcember 3031, 20142016 but prior to MarchDecember 31,
20152017 to exceed 4.502.50 to 1 and, (iv) as of the last day of any fiscal
quarter ending on or after MarchDecember 31, 20152017 but prior to December 31,
2018 to exceed 4.25 to 1.2.25 to 1 and (v) as of the last day of any fiscal
quarter ending on or after December 31, 2018 to exceed 2.00 to 1.
Notwithstanding anything to the contrary in the foregoing sentence, the Borrower
will not permit the Senior Secured Leverage Ratio as of the last day of the
fiscal quarter in which the Amendment Agreement Effective Date occurs to exceed
3.00:1.

 

94



--------------------------------------------------------------------------------

Section 6.13 Fiscal Year. The Borrower will not, and will not permit the
Subsidiaries to, change the financial reporting convention by which the Borrower
and the Subsidiaries determine the dates on which their fiscal years and fiscal
quarters will end (except as may be necessary to cause the fiscal year of any
such Subsidiary to end on December 31), and each fiscal year (other than
Subsidiaries acquired after the date hereof pending any such change) shall end
on December 31.

Section 6.14 Use of Proceeds. The Borrower will not, and will not permit the
Subsidiaries to, request any Loan or Letter of Credit, and the Borrower shall
not use, and shall procure that the Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Loan or Letter of Credit (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

ARTICLE VII EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Parent or the Borrower or any Subsidiary in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect on or as of the date made or deemed made;

(d) the Parent or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in 5.04 (solely with respect to the existence
of Parent or the Borrower) or 5.14(c) or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after either (x) the chief executive officer, a Financial
Officer, the general counsel or assistant general counsel of the Borrower become
aware thereof or (y) notice thereof from the Administrative Agent to the
Borrower (which notice will be promptly given at the request of the Required
Lenders);

(f) the Parent or the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount, but after giving
effect to any applicable grace period) in respect of any Material Indebtedness,
when and as the same shall become due and payable;

 

95



--------------------------------------------------------------------------------

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (after
giving effect to any grace period) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity, provided that
this clause (g) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of property or assets securing such
Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect seeking (i) liquidation,
reorganization or other relief in respect of the Parent, the Borrower or any
Material Subsidiary or its debts, or of a substantial part of its assets or
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Parent, the Borrower or any Material
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i) the Parent, the Borrower or any Material Subsidiary shall (1) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (2) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (3) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Parent, the Borrower or any Material
Subsidiary or for a substantial part of its assets, (4) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(5) make a general assignment for the benefit of creditors or (6) take any
action for the purpose of effecting any of the foregoing;

(j) the Parent, the Borrower or any Material Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

(k) (i) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,0007,500,000 (after giving effect to insurance payments, if
any) shall be rendered against the Parent, the Borrower, any Material Subsidiary
or any combination thereof and the same shall remain undischarged for a period
of 30 consecutive days during which execution shall not be effectively stayed,
or any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of the Parent, the Borrower or any Material Subsidiary to
enforce any such judgment;

(ii) any non-monetary judgment or order shall be rendered against the Parent,
the Borrower or any Subsidiary that could be reasonably likely to have a
Material Adverse Effect, and there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
liability of any Loan Party or any of its ERISA Affiliates or the Subsidiaries
in an aggregate amount exceeding $10,000,0007,500,000;

(m) (i) any Liens purported to be created under any Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, valid and
perfected Liens on Collateral having a value in excess of $10,000,0005,000,000,
with the priority required by the applicable Security Documents, except as a
result of the sale or other disposition of the applicable Collateral in a
transaction permitted under the Loan Documents and except to the extent the
Borrower’s failure to perfect the same

 

96



--------------------------------------------------------------------------------

would not constitute a Default or Event of Default pursuant to the terms of such
Loan Document, (ii) the Obligations of the Borrower or the obligations of the
Parent pursuant to the Parent Guarantee Agreement or the obligations of any
Subsidiary Loan Party pursuant to a Subsidiary Guarantee Agreement shall cease
to be, or shall be asserted by any Loan Party not to be, legal, valid and
binding obligations enforceable in accordance with terms or (iii) the
Obligations of the Borrower or the obligations of the Parent pursuant to the
Parent Guarantee Agreement or the obligations of any Subsidiary Loan Party
pursuant to a Subsidiary Guarantee Agreement shall cease to constitute senior
indebtedness under the subordination provisions of any document or instrument
evidencing any permitted subordinated Indebtedness or such subordination
provisions shall be invalidated or otherwise cease to be legal, valid and
binding obligations of the parties thereto, enforceable in accordance with their
terms;

(n) a Change in Control shall occur; or

(o) any of the Operating Licenses or Authorizations shall have been (i) revoked,
rescinded, suspended, modified in an adverse manner or not renewed in the
ordinary course for a full term or (ii) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of the Operating Licenses or Authorizations or
that could result in such Governmental Authority taking any of the actions
described in clause (i) above, and such decision or such revocation, rescission,
suspension, modification or nonrenewal (1) has, or could reasonably be expected
to have, a Material Adverse Effect, or (2) adversely affects the legal or
character qualifications of the Parent, the Borrower or any of the Subsidiaries
to hold any of the Operating Licenses or Authorizations; or

(p) the occurrence of a JV Closing Date Default;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and/or
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower
and/or require cash collateralization of the Letters of Credit in accordance
with Section 2.05(j); and in case of any event with respect to the Borrower
described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

ARTICLE VIII THE ADMINISTRATIVE AGENT

Each of the Lenders and each LC Issuer hereby irrevocably appoints JPMorgan
Chase Bank, N.A. (and any successor Administrative Agent appointed as provided
herein) as its agent and authorizes JPMorgan Chase Bank, N.A. (and any successor
Administrative Agent appointed as provided herein) to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

 

97



--------------------------------------------------------------------------------

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or any
Affiliate of any of the foregoing as if it were not the Administrative Agent
hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing,

(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that the Administrative
Agent is required to exercise in writing by the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Loan Document or applicable law; and

(b) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of the
Subsidiaries that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), or as the Administrative Agent shall
in good faith believe to be necessary under the circumstances, or in the absence
of its own gross negligence or willful misconduct. The Administrative Agent
shall not be deemed to have knowledge of any Default unless and until written
notice thereof is given to the Administrative Agent by Parent, the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any telephone or
electronic message, internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or an LC Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or such LC
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or such LC Issuer prior to the making of such Loan or
the issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Loan Parties), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 

98



--------------------------------------------------------------------------------

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, each LC Issuer and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, subject to the
Borrower’s consent (not to be unreasonably withheld or delayed), to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
(with the Borrower’s consent (not to be unreasonably withheld or delayed)) and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and each LC Issuer, appoint a
successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

Notwithstanding anything herein to the contrary, the Joint Lead Arrangers and
Joint Bookrunners, the Syndication Agent and the Manager named on the cover page
of this Agreement shall have no duties or responsibilities hereunder except in
their respective capacity, if any, as a Lender.

 

99



--------------------------------------------------------------------------------

ARTICLE IX MISCELLANEOUS

Section 9.01 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

(i) if to the Borrower or the Parent, to it at 600 Telephone Avenue, MS 7,

Anchorage, AK 99503, Attention of Leonard Steinberg, General Counsel (Telecopy
No. (907) 297-3153) and David Wilson, Chief Financial Officer (Telecopy No.
(907) 564-8443);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 1111 Fannin
Street, Floor 10, Houston, TX 77002, Attention of Harshal Patel (Telecopy No.
(713) 750-2878) with a copy to J.P. Morgan, 383 Madison Avenue, 24th Floor, New
York, NY 10179, Attention of John Kowalczuk (Telecopy No. (212) 270-5727) ; and

(iii) if to any Lender or LC Issuer, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the LC Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any LC Issuer pursuant to Article II
if such Lender or such LC Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

100



--------------------------------------------------------------------------------

(c) Change of Address, Etc. Any party hereto may change its address, telecopier
number or e-mail address for notices and other communications hereunder by
notice to the other parties hereto.

(d) Documents to be Delivered under Section 5.01. For so long as an intralinks
or equivalent website is available to each of the Lenders hereunder, the
Borrower may satisfy its obligation to deliver documents under Section 5.01 by
delivering one hard copy thereof to the Administrative Agent and an electronic
copy for posting by the Administrative Agent on intralinks or such equivalent
website, provided that the Administrative Agent shall have no responsibility to
maintain access to intralinks or an equivalent website.

Section 9.02 Waivers, Amendments.

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, any LC Issuer or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the LC
Issuers and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or the issuance of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent, any LC
Issuer or any Lender may have had notice or knowledge of such Default at the
time.

(b) Amendments. Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except, in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Parent, the Borrower and the Required Lenders or, in the
case of this Agreement or any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Administrative Agent and the Loan
Party or Loan Parties that are parties thereto, in each case with the consent of
the Required Lenders, provided that no such agreement shall:

(i) increase the Commitment (except as provided in Section 2.01(c) with respect
to Incremental Term Loans and Revolving Commitment Increases) of any Lender
without the written consent of such Lender,

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon (except for interest arising under Section 2.13(c)), or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby,

(iii) postpone the date of any scheduled payment (excluding any payments
pursuant to Section 2.11) of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such scheduled payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby,

(iv) [Reserved],

 

101



--------------------------------------------------------------------------------

(v) change any of the provisions of this Section or percentage set forth in the
definition of the term “Required Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (or each Lender of such Class, as the case may be),

(vi) release the Parent or all or substantially all of the value of the
Subsidiary Guarantee Agreement or all or substantially all of the value of the
Collateral without the written consent of each Lender, or

(vii) change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to or Commitments of
Lenders holding Loans or Commitments of any Class differently than those holding
Loans or Commitments of any other Class, without the written consent of Lenders
holding a majority in interest of the outstanding Loans of such Class (and, in
the case of the Revolving Class, LC Exposure, Swingline Exposure and unused
Revolving Commitments); provided that no such consent shall be required with
respect to rights to or priorities of prepayments of additional series of Loans
that may be approved by the Required Lenders;

provided, further, that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or any LC Issuer or the
Swingline Lender without the prior written consent of the Administrative Agent
or such LC Issuer or the Swingline Lender, as the case may be, and (B) to the
extent specified in Section 2.01(c), this Agreement and the other Loan Documents
may be amended to establish Incremental Term Loan Commitments of any Series
and/or Revolving Commitment Increases, as applicable, pursuant to an Incremental
Loan Amendment executed between the Borrower, the relevant Lenders of such
Series or the relevant Revolving Commitment Increase Lenders, as applicable, and
the Administrative Agent, and any such Incremental Loan Amendment shall not
require the consent of any other party to this Agreement.

(c) Amendments to Security Documents. The Administrative Agent may, with the
prior consent of the Required Lenders (but not otherwise), consent to any
modification, supplement or waiver under any of the Loan Documents, provided
that, without the prior consent of each Lender, the Administrative Agent shall
not (except as provided herein or in the Security Documents) release all or
substantially all of the Collateral, or otherwise terminate all or substantially
all of the Liens, under the Security Documents, agree to additional obligations
being secured by all or substantially all of the Collateral under the Security
Documents (except that no such consent shall be necessary, so long as the
Required Lenders have consented thereto, (i) if such additional obligations
shall be junior to the Lien in favor of the other obligations secured by the
Security Documents or (ii) if such additional obligations consist of one or more
additional tranches of Loans under this Agreement), alter the relative
priorities of the obligations entitled to the benefits of the Liens created
under the Security Documents with respect to all or substantially all of such
Collateral, except that no such consent shall be required, and the
Administrative Agent is hereby authorized (and hereby agrees with the Borrower,
upon its request), (x) to release any Lien covering property that is the subject
of either a disposition of property permitted hereunder or a disposition to
which the Required Lenders have consented and (y) to release any Subsidiary from
its obligations under any Subsidiary Guaranty executed by such Subsidiary upon a
disposition of such Subsidiary permitted hereunder or a disposition to which the
Required Lenders have consented.

 

102



--------------------------------------------------------------------------------

Section 9.03 Expenses; Indemnity; Damage Waiver.

(a) Expenses. The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Arrangers and the Administrative Agent, including the reasonable
fees, charges and disbursements of Simpson Thacher & Bartlett LLP as counsel for
the Arrangers (together with any local counsel), in connection with the
syndication of the credit facilities provided for herein, the preparation,
execution, delivery and administration of the Loan Documents and involvement in
review of and advice concerning all other elements of the Transactions or any
amendments, modifications or waivers of the provisions thereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by any LC Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder, and (iii) all out-of-pocket expenses incurred by
the Administrative Agent, any LC Issuer or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, any LC
Issuer or any Lender following and during the continuance of an Event of
Default, in connection with the enforcement or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by Borrower. The Borrower shall indemnify the Administrative
Agent, each LC Issuer and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of outside legal counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom, including any refusal by the respective LC
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit, (iii) any Environmental Liability related in any way
to the Parent, the Borrower or any of the Subsidiaries (and not caused by the
actions of any Indemnitee), or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether such claim,
litigation, investigation or proceeding is brought by any Loan Party, its
directors, shareholders or creditors or an Indemnitee, whether any Indemnitee is
a party thereto and whether or not the Transactions are consummated, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or (y) results from disputes among such Lender and
one or more other Lenders.

(c) Indemnification by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent or any LC Issuer or
the Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent or such LC Issuer or the
Swingline Lender, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent or such LC
Issuer or the Swingline Lender in its capacity as such. For purposes hereof, a
Lender’s “pro rata share” of any amount payable to the Administrative Agent
shall be determined based upon such Lender’s share of the sum of the total
Revolving Exposure, outstanding Term Loans, Incremental Term Loans and unused
Commitments at the time, and a “Lender’s “pro rata share” of any amount payable
to an LC Issuer shall be determined based upon such Lender’s share of the sum of
the total Revolving Loans, LC Exposure and unused Revolving Commitments at the
time.

 

103



--------------------------------------------------------------------------------

(d) Waiver of Certain Damages. To the extent permitted by applicable law,
neither the Parent, the Borrower nor any Subsidiary shall assert, and each
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after written demand therefor.

Section 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (g) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (e) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loan
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $1,000,000 unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consent (each such consent
not to be unreasonably withheld or delayed); (ii) each partial assignment shall
be made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement with respect to the Loan or the
Commitment assigned, except that this clause (ii) shall not (x) apply to rights
in respect of Swingline Loans, or (y) prohibit any Lender from assigning all or
a portion of its rights and obligations among separate Classes of Commitments or
Loans on a non-pro rata basis; (iii) any assignment of a Revolving Commitment
must be approved by the Administrative Agent, the LC Issuer and, unless an Event
of Default has occurred and is continuing, the Borrower, in each case, unless
the Person that is the proposed assignee is itself a Lender with a Revolving
Commitment (whether or not the proposed assignee would otherwise qualify as an
Eligible Assignee); and (iv) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and

 

104



--------------------------------------------------------------------------------

recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. Subject to acceptance and recording thereof by the Administrative
Agent pursuant to paragraph (c) of this Section, from and after the effective
date specified in each Assignment and Assumption, the Eligible Assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (e) of this Section.

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at one of its offices in New York a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
and the Borrower, the Administrative Agent, the LC Issuers and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment and Assumption executed by
an Assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section 9.04
and any written consent to such assignment required by paragraph (b) of this
Section 9.04, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Assignment unless it has been
recorded in the Register as provided in this paragraph.

(e) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Administrative Agent, the LC
Issuers and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant. Subject to
paragraph (f) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of, and subject to the limitations of, Sections
2.15, 2.16 and 2.17 to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant

 

105



--------------------------------------------------------------------------------

agrees to be subject to Section 2.18(d) as though it were a Lender. Each Lender
that sells a participation, acting solely for this purpose as an agent of the
Borrower, shall maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive, and such Lender, each Loan Party and the Administrative Agent shall
treat each person whose name is recorded in the Participant Register pursuant to
the terms hereof as the owner of such participation for all purposes of this
Agreement, notwithstanding notice to the contrary.

(f) A Participant shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. No Participant shall be entitled to the benefits of
Section 2.17 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.17(e) and 2.17(f) as though it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Each such assignment made as a result of a request by the Borrower pursuant
to Section 2.19 shall be arranged by the Borrower after consultation with the
Administrative Agent and shall be either an assignment of all of the rights and
obligations of the assigning Lender under this Agreement or an assignment of a
portion of such rights and obligations made concurrently with another such
assignment or other such assignments that together cover all of the rights and
obligations of the assigning Lender under this Agreement.

(i) No Lender shall be obligated to make any such assignment as a result of a
request by the Borrower pursuant to Section 2.19 unless and until such Lender
shall have received one or more payments from either one or more Loan Parties or
one or more Eligible Assignees in an aggregate amount at least equal to the
aggregate outstanding principal amount of the Loans owing to such Lender,
together with accrued interest thereon to the date of payment of such principal
amount and all other amounts payable to such Lender under this Agreement.

(j) By executing and delivering an Assignment and Assumption, each Lender
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows:

(i) other than as provided in such Assignment and Assumption, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with any Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant thereto;

 

106



--------------------------------------------------------------------------------

(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Loan Party or the
performance or observance by any Loan Party of any of its obligations under any
Loan Document or any other instrument or document furnished pursuant thereto;

(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 5.01 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Assumption;
(iv) such assignee will, independently and without reliance upon the
Administrative Agent or any other agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated to the Administrative Agent
by the terms hereof and thereof, together with such powers and discretion as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of this Agreement are required to be performed by it as a Lender or the LC
Issuer or the Swingline Lender, as the case may be.

(k) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Loan Parties (an “SPC”) the option to provide all or any part of
any Loan that such Granting Lender would otherwise be obligated to make pursuant
to this Agreement, provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Loan, and (ii) if an SPC elects not to
exercise such option or otherwise fails to make all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. The making of a Loan by an SPC hereunder shall utilize the Commitment of
the Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Each party hereto hereby agrees that (i) no SPC shall be liable
for any indemnity or similar payment obligation under this Agreement for which a
Lender would be liable, (ii) no SPC shall be entitled to the benefits of
Sections 2.15, 2.16, or 2.17 (or any other increased costs protection provision)
and (iii) the Granting Lender shall for all purposes, including, without
limitation, the approval of any amendment or waiver of any provision of any Loan
Document, remain the Lender of record hereunder. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior Indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency, or liquidation proceeding under the laws of the United
States or any State thereof. Notwithstanding anything to the contrary contained
in this Agreement, any SPC may (i) with notice to, but without prior consent of,
the Loan Parties and the Administrative Agent and without paying any processing
fee therefor, assign all or any portion of its interest in any Loan to the
Granting Lender and (ii) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or guarantee or credit or liquidity
enhancement to such SPC. This subsection (k) may not be amended without the
prior written consent of each Granting Lender, all or any part of whose Loans
are being funded by the SPC at the time of such amendment.

 

107



--------------------------------------------------------------------------------

Section 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any LC Issuer or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Revolving
Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the Transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit or the Commitments or the termination of this Agreement or any provision
hereof.

Section 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Article IV, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, facsimile or email
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

Section 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of any Loan Party
against any of and all the obligations of such Loan Party now or hereafter
existing under the Loan Documents held by such Lender, irrespective of whether
or not such Lender shall have made any demand under the Loan Documents and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

Section 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

 

108



--------------------------------------------------------------------------------

(b) Submission to Jurisdiction. Each of the Parent and the Borrower hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to any Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, Federal court. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement or any other Loan Document
shall affect any right that the Administrative Agent, any LC Issuer or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against the Parent, the Borrower or their
properties in the courts of any jurisdiction.

(c) Waiver of Venue. Each of the Parent and the Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01(a) only.
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.

Section 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

Section 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12 Confidentiality. Each of the Administrative Agent, the Lenders and
the LC Issuers agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or

 

109



--------------------------------------------------------------------------------

regulations or by any subpoena or similar legal process on prior notice to the
Borrower, where practicable, (d) to any other party hereto, (e) in connection
with and to the extent necessary for the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
any LC Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Parent or the Borrower or any other Lender, LC
Issuer, the Administrative Agent or their respective Affiliates in violation of
this Section.

For purposes of this Section, “Information” means all information received from
the Parent or the Borrower or any of its Subsidiaries relating to the Parent or
the Borrower or any of its Subsidiaries or any of their respective businesses,
other than any such information that was available to the Administrative Agent,
any Lender or any LC Issuer on a nonconfidential basis prior to disclosure by
the Parent or the Borrower or any of its Subsidiaries. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of reasonable care to maintain the confidentiality of
such Information as such Person would accord to its own confidential
information.

Section 9.13 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 9.14 Patriot Act. Each Lender hereby notifies each Loan Party that
pursuant to the requirements of the Patriot Act, such Lender maybe required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender to identify each Loan Party in
accordance with the Patriot Act.

 

110